Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 1 of 40            FILED
                                                                    2020 Oct-28 AM 10:14
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                      EXHIBIT J
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 2 of 40
                                                                                              Nuclear Development, LLC vs.
William Johnson                                                                                 Tennessee Valley Authority
                                                        Page 1                                                               Page 2
·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT               ·1·   · · · · · · · · · · · · I N D E X
·2· · · · · · FOR THE NORTHERN DISTRICT OF ALABAMA               ·2
                                                                 ·3·   ·Examinations· · · · · · · · · · · · · · · · · Page
·3· · · · · · · · · ·NORTHEASTERN DIVISION
                                                                 ·4·   ·EXAMINATION BY MR. O'REAR· · · · · · · 7, 141, 150
·4                                                               ·5·   ·EXAMINATION BY MR. LEMBKE· · · · · · · · ·120, 149
·5· ·NUCLEAR DEVELOPMENT, LLC,                                   ·6
                                                                 ·7
·6· · · · · · · · · ·Plaintiff,
                                                                 ·8
·7· ·vs.· · · · · · · · · · · · · · ·No. 5:18-cv-01938-LCB       ·9·   · · · · · · · · · · ·E X H I B I T S
·8· ·TENNESSEE VALLEY AUTHORITY,                                 10
                                                                 · ·   ·No.· · · · · Description· · · · · · · · · · · Page
·9· · · · · · · · · ·Defendant.
                                                                 11
· · · · · · · · · · · · · · · · · ·/                             · ·   ·Exhibit 1·   ·   Bellefonte Nuclear Plant Site· · · 15
10                                                               12·   · · · · · ·   ·   Purchase and Sale Agreement
11                                                               13·   ·Exhibit 2·   ·   Board of Directors memorandum· · · 16
                                                                 · ·   · · · · · ·   ·   dated April 25, 2016
12
                                                                 14
13· · · · · VIDEOTAPED DEPOSITION OF WILLIAM JOHNSON             · ·   ·Exhibit 3·   ·   TVA Board of Directors· · · · · · ·21
14· · · · · · · · · · · ·October 9, 2019                         15·   · · · · · ·   ·   Minutes dated May 5, 2016
                                                                 16·   ·Exhibit 4·   ·   Proposed Board Resolution· · · · · 23
15
                                                                 17·   ·Exhibit 5·   ·   TVA Press Release· · · · · · · · · 25
16                                                               18·   ·Exhibit 6·   ·   Bellefonte Nuclear Project· · · · ·34
17                                                               · ·   · · · · · ·   ·   outline
                                                                 19
18
                                                                 · ·   ·Exhibit 7·   ·   E-mail exchange dated August· · · ·39
19                                                               20·   · · · · · ·   ·   18, 2017
20                                                               21·   ·Exhibit 8·   ·   E-mail exchange dated August· · · ·40
                                                                 · ·   · · · · · ·   ·   31, 2017
21
                                                                 22
22· ·Reported By:                                                · ·   ·Exhibit 9· · E-mail exchange dated June· · · · ·42
23· ·ANGELA SINCLAIR,                                            23·   · · · · · · · 19, 2018
24· ·CCRR, CRR, RPR, CSR No. 13902                               24·   ·Exhibit 10· ·E-mail exchange dated August· · · ·44
                                                                 · ·   · · · · · · · 14, 2018
25· ·JOB NO. 10061754
                                                                 25

                                                        Page 3                                                               Page 4
·1                                                               ·1· · · · · · · · ·DEPOSITION OF WILLIAM JOHNSON
· ·   ·Exhibit 11· ·United States Nuclear· · · · · · · 48        ·2
·2·   · · · · · · · Regulatory Commission
                                                                 ·3· · · · · · BE IT REMEMBERED, that pursuant to Notice, and
· ·   · · · · · · · memorandum dated September 4,
·3·   · · · · · · · 2018                                         ·4· ·on the 9th day of October 2019, commencing at the hour
·4·   ·Exhibit 12· ·TVA letter dated August 21,· · · · 52        ·5· ·of 8:48 a.m., in the offices of Hanson Bridgett, 425
· ·   · · · · · · · 2018                                         ·6· ·Market Street, 26th Floor, San Francisco, California,
·5                                                               ·7· ·before me, ANGELA SINCLAIR, a Certified Shorthand
· ·   ·Exhibit 13· ·TVA letter dated August 29,· · · · 53
                                                                 ·8· ·Reporter, personally appeared WILLIAM JOHNSON, produced
·6·   · · · · · · · 2018
·7·   ·Exhibit 14· ·E-mail exchange dated October· · · 72        ·9· ·as a witness in said action, and being by me first duly
· ·   · · · · · · · 18, 2018                                     10· ·sworn, was thereupon examined as a witness in said
·8                                                               11· ·cause.
· ·   ·Exhibit 15· ·E-mail exchange dated October· · · 76
                                                                 12
·9·   · · · · · · · 25, 2018
10·   ·Exhibit 16· ·E-mail exchange dated· · · · · · · 82        13· · · · · · · · · · · · · ---o0o---
· ·   · · · · · · · November 6, 2018                             14
11                                                               15· ·APPEARANCES:
· ·   ·Exhibit 17· ·E-mail exchange dated· · · · · · · 83        16· ·For the Plaintiff:
12·   · · · · · · · November 9, 2018
                                                                 17· · · · · · · · ·CAINE O'REAR III
13·   ·Exhibit 18· ·E-mail exchange dated· · · · · · · 85
· ·   · · · · · · · November 9, 2018                             · · · · · · · · · ·HAND ARENDALL HARRISON SALE LLC
14                                                               18· · · · · · · · ·104 Saint Francis Street, Suite 300
· ·   ·Exhibit 19· ·E-mail exchange dated· · · · · · · 88        · · · · · · · · · ·Mobile, Alabama 36602
15·   · · · · · · · November 12, 2018
                                                                 19· · · · · · · · ·(251) 432-5511
16·   ·Exhibit 20· ·Picture copy of CD· · · · · · · · ·91
17·   ·Exhibit 21· ·Flash drive· · · · · · · · · · · ·113        · · · · · · · · · ·corear@handarendall.com
18·   ·Exhibit 22· ·Letter from Pillsbury Law· · · · ·113        20
19·   ·Exhibit 23· ·E-mail exchange dated· · · · · · ·113        21· · · · · · · · ·LARRY BLUST (pro hac vice)
· ·   · · · · · · · November 28, 2018                            · · · · · · · · · ·HUGHES SOCOL PIERS RESNICK DYM, LTD.
20
                                                                 22· · · · · · · · ·70 West Madison Street, Suite 4000
· ·   ·Exhibit 24· ·TVA letter dated November 29,· · ·114
21·   · · · · · · · 2018                                         · · · · · · · · · ·Chicago, Illinois 60602
22·   ·Exhibit 25· ·E-mail exchange dated· · · · · · ·115        23· · · · · · · · ·(312) 604-2672
· ·   · · · · · · · November 30, 2018                            · · · · · · · · · ·lblust@hsplegal.com
23
                                                                 24
24
25                                                               25



                                                                                                                        Page 1..4
                                                   www.aptusCR.com                                                                    YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 3 of 40
                                                                                          Nuclear Development, LLC vs.
William Johnson                                                                             Tennessee Valley Authority
                                                      Page 5                                                                   Page 6
·1· ·For the Defendant:                                        ·1· · · · · · THE VIDEOGRAPHER:· Good morning.· This begins
·2· · · · · · · · ·MATTHEW LEMBKE
                                                               ·2· ·the videotaped deposition of William Johnson in the
· · · · · · · · · ·BRADLEY ARANT BOULT CUMMINGS LLP
·3· · · · · · · · ·One Federal Place                           ·3· ·matter Nuclear Development, LLC, verse Tennessee Valley
· · · · · · · · · ·1819 Fifth Avenue North                     ·4· ·Authority filed in the United States District Court for
·4· · · · · · · · ·Birmingham, Alabama 35203                   ·5· ·the Northern District of Alabama, Northeastern Division.
· · · · · · · · · ·(202) 521-8000
                                                               ·6· ·Case Number 5:18-CV-01983-LCB.
·5· · · · · · · · ·mlembke@bradley.com
·6                                                             ·7· · · · · · This deposition is being held at 425 Market
· · · · · · · · · ·DAVID AYLIFFE                               ·8· ·Street in San Francisco, California, on October 9th,
·7· · · · · · · · ·OFFICE OF THE GENERAL COUNSEL
                                                               ·9· ·2019.· My name is Lorenzo Fernandez-Kopec.· I'm the
· · · · · · · · · ·TENNESSEE VALLEY AUTHORITY
·8· · · · · · · · ·400 West Summit Hill Drive, WT6
                                                               10· ·videographer.· The court reporter today is
· · · · · · · · · ·Knoxville, Tennessee 37902                  11· ·Angela Sinclair, and we are both here representing
·9· · · · · · · · ·(866) 632-2101                              12· ·Aptus Court Reporters located at One Embarcadero Center,
· · · · · · · · · ·ddayliffe@tva.gov
                                                               13· ·Suite 1060, in San Francisco, California.
10
11· ·Also Present:                                             14· · · · · · Please note that audio and video recording will
12· · · · · · · · ·Lorenzo Fernandez-Kopec, Videographer       15· ·be taking place unless all parties have agreed to go off
13                                                             16· ·the record.· The time is 8:49.· We're on the record now.
14
15
                                                               17· · · · · · Counsel, will you please state your appearance
16                                                             18· ·and affiliation.
17                                                             19· · · · · · MR. O'REAR:· Caine O'Rear.· I'm with the
18
                                                               20· ·Hand Arendall firm, and I represent Nuclear Development.
19
20                                                             21· · · · · · MR. BLUST:· Larry Blust.· I'm with the Hughes
21                                                             22· ·Socol firm, and I represent Nuclear Development.
22                                                             23· · · · · · MR. LEMBKE:· I'm Matt Lembke with the Bradley
23
                                                               24· ·firm.· I represent the Tennessee Valley Authority.
24
25                                                             25· · · · · · MR. AYLIFFE:· I'm David Ayliffe with the

                                                      Page 7                                                                   Page 8
·1· ·Tennessee Valley Authority Office of General Counsel      ·1· ·California resident, but I might be a Tennessee
·2· ·representing Tennessee Valley Authority.                  ·2· ·resident.· I'm in between residencies.· It takes about
·3· · · · · · (Oath administered by the reporter.)             ·3· ·six or seven months to get a driver's license here, so
·4· · · · · · THE WITNESS:· I do.                              ·4· ·I'll give you two addresses if that works.
·5· · · · · · · · · · · ·WILLIAM JOHNSON,                      ·5· · · · Q.· That's fine.
·6· · · · · · · · · · affirmed as a witness,                   ·6· · · · A.· So I currently live at 850 Powell Street in
·7· · · · · · · · · · testified as follows:                    ·7· ·San Francisco 94108, and in Tennessee 615 State Street,
·8· ·EXAMINATION BY MR. O'REAR:                                ·8· ·Number 301.· I've forgotten my ZIP Code there.
·9· · · · Q.· Again, Mr. Johnson, my name is Caine O'Rear      ·9· · · · Q.· All right.
10· ·from Mobile, Alabama, and I represent Nuclear             10· · · · A.· 39402.
11· ·Development in this case.                                 11· · · · Q.· Are you establishing a permanent residence in
12· · · · · · State your name, please.                         12· ·California as we speak?
13· · · · A.· William Dean Johnson.                            13· · · · A.· That remains to be seen.
14· · · · Q.· And what is your current employment?             14· · · · Q.· Okay.· Are you personally represented here by
15· · · · A.· I'm the president and chief executive officer    15· ·Mr. Lembke or Mr. Ayliffe at this deposition?
16· ·of PG&E Corporation here in San Francisco.                16· · · · A.· So my understanding is that they represent TVA
17· · · · Q.· And can you tell us when you started in that     17· ·in this matter, and my appearance is in my former role
18· ·position?                                                 18· ·as an executive in TVA, so for this matter they are
19· · · · A.· May 2nd, 2019.                                   19· ·representing me in that role.
20· · · · Q.· What is the office -- your office address        20· · · · Q.· Do you understand that this deposition may or
21· ·currently?                                                21· ·will be used at the trial of our case or otherwise in
22· · · · A.· 77 Beall Street, San Francisco 94105.            22· ·the proceedings of this case that's pending in the
23· · · · Q.· What is your permanent residence address, or     23· ·Northern District of Alabama?
24· ·what's the city and state of your permanent residence?    24· · · · A.· Yes, sir, I do.
25· · · · A.· That's a good question.· I think I'm now a       25· · · · Q.· Can you tell us before you started with PG&E


                                                                                                                           Page 5..8
                                                   www.aptusCR.com                                                                      YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 4 of 40
                                                                                                          Nuclear Development, LLC vs.
William Johnson                                                                                             Tennessee Valley Authority
                                                                 Page 9                                                                      Page 10
·1· ·where you worked?                                                    ·1· · · · Q.· Are you currently licensed as an attorney?
·2· · · · A.· Well, immediately before I was at the TVA from              ·2· · · · A.· I am not.
·3· ·the beginning of 2013 until May the 1st of 2019 as the               ·3· · · · Q.· When was the last time you were licensed in any
·4· ·CEO, and before that I was the CEO of a company called               ·4· ·state?
·5· ·Progress Energy in Raleigh, North Carolina, and spent                ·5· · · · A.· I would say around the year 2000.· Been a
·6· ·about 20 years there.                                                ·6· ·while.
·7· · · · Q.· Okay.                                                       ·7· · · · Q.· What was the nature of your practice when you
·8· · · · A.· Prior to that I was a partner at Hunton &                   ·8· ·were in private practice?
·9· ·Williams.                                                            ·9· · · · A.· I was a trial lawyer representing almost
10· · · · Q.· In Richmond?· Where were you?                               10· ·exclusively utility companies.
11· · · · A.· In Raleigh.                                                 11· · · · Q.· Have you been in the utility or power business
12· · · · Q.· In Raleigh?                                                 12· ·ever since you left the private practice of law?
13· · · · A.· One of the lesser offices, as they would say.               13· · · · A.· Yes.· I left the firm to join a client and have
14· · · · Q.· So you have a law degree; is that right?                    14· ·been in the utility business since '92.
15· · · · A.· I do.                                                       15· · · · Q.· Have you read the complaint in this case?
16· · · · Q.· And you practiced law in private practice?                  16· · · · A.· I think I looked at it when it was filed but
17· · · · A.· I did.· About ten years.                                    17· ·have not studied it closely.
18· · · · Q.· Okay.· What years?                                          18· · · · Q.· Do you understand the general nature of the
19· · · · A.· '83 through '92, something along those lines.               19· ·claims being made by Nuclear Development against TVA?
20· · · · Q.· Where did you get your undergraduate degree?                20· · · · A.· Yes.
21· · · · A.· Duke University.                                            21· · · · Q.· And when we say "TVA" we mean Tennessee Valley
22· · · · Q.· And what was your degree in?                                22· ·Authority; is that correct?
23· · · · A.· History and education.                                      23· · · · A.· Yes.· Yes, I understand the general --
24· · · · Q.· Where did you attend law school?                            24· · · · Q.· What's your understanding generally of the
25· · · · A.· The University of North Carolina.                           25· ·claim?

                                                                Page 11                                                                      Page 12
·1· · · · A.· The claim is for specific performance of a                  ·1· · · · A.· Yeah.· But there were two weeks of vacation in
·2· ·contract for the sale of, I suppose, realty but                      ·2· ·between.· So. . .
·3· ·partially finished nuclear plant, and I think there are              ·3· · · · Q.· Just to put on the record, there have been a
·4· ·some other damage claims in there.                                   ·4· ·number of communications and documents that have been
·5· · · · Q.· Were you the CEO of TVA when the complaint was              ·5· ·exchanged in this case that relate to this case in the
·6· ·filed on November 30, 2018?                                          ·6· ·years 2016, 2017, 2018.· You were CEO of TVA during
·7· · · · A.· I was.                                                      ·7· ·that -- during all of those years; is that correct?
·8· · · · Q.· And you said your last day at TVA was                       ·8· · · · A.· That's correct.
·9· ·May 1st --                                                           ·9· · · · Q.· Does TVA have a board of directors?
10· · · · A.· May 1st.                                                    10· · · · A.· Yes.
11· · · · Q.· -- 2019?                                                    11· · · · Q.· How large is the board?
12· · · · A.· Yes, sir.                                                   12· · · · A.· I believe it's nine seats.· I don't know how
13· · · · Q.· What was the reason for leaving TVA?                        13· ·many are filled at the moment.
14· · · · A.· I announced in November my retirement. I                    14· · · · Q.· And are those board members appointed by the
15· ·turned 65 in January of 2019, so it was time to retire.              15· ·President?
16· · · · Q.· And, yet, you picked up another job                         16· · · · A.· Appointed by the President, confirmed by the
17· ·immediately; right?                                                  17· ·Senate.
18· · · · A.· It wasn't immediately, but it was shortly after             18· · · · Q.· Of the United -- President of the
19· ·I announced my retirement.· I had friends here, friends              19· ·United States?
20· ·on the board who asked me to come and help them at PG&E. 20· · · · A.· Yes, sir.
21· ·So yeah, it was pretty quick.· It was a short                        21· · · · Q.· Who was the chairman of the board when you left
22· ·retirement.                                                          22· ·TVA?
23· · · · Q.· Yeah.· You started the day after you left TVA?              23· · · · A.· Richard Howorth.
24· · · · A.· Yes.                                                        24· · · · Q.· Who was the chairman that preceded him?
25· · · · Q.· Is that correct?                                            25· · · · A.· Joe Rich.


                                                                                                                                          Page 9..12
                                                           www.aptusCR.com                                                                             YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 5 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                                Page 13                                                                  Page 14
·1· · · · Q.· And when did Richard Howorth become chairman of ·1· ·can't remember the specific language, but to develop and
·2· ·the board, if you know?                                  ·2· ·implement policies.
·3· · · · A.· I think the end of 2017, but I'm not entirely               ·3· · · · Q.· But the CEO cannot independently establish the
·4· ·certain.· Somewhere in that time frame.                              ·4· ·policy of CVA -- of TVA; is that correct?
·5· · · · Q.· Do you know who the chair is now?                           ·5· · · · A.· I think that would require me to parse the
·6· · · · A.· I believe the chair is Skip Thompson from                   ·6· ·statutory language, and I don't think that's one of my
·7· ·Decatur, Alabama.                                                    ·7· ·main core skills anymore.· So I would refer you to the
·8· · · · Q.· As president and CEO of TVA, did you report to              ·8· ·act.
·9· ·the board?                                                           ·9· · · · Q.· All right.· Is there anything in the act that
10· · · · A.· Yes.                                                        10· ·you're aware of that says the CEO can establish the
11· · · · Q.· Were you appointed as president and as CEO by               11· ·policy of TVA?
12· ·the board?                                                           12· · · · A.· Sitting here, I can't remember.· But I hadn't
13· · · · A.· I was in the fall of 2012.                                  13· ·looked at the act in some time.
14· · · · Q.· And did you serve at the pleasure of the board?             14· · · · Q.· Can you tell us generally what you did to
15· · · · A.· Absolutely.                                                 15· ·prepare for your deposition here today?
16· · · · Q.· Are the members of the board of directors                   16· · · · A.· Sure.· I met for a short time yesterday with
17· ·responsible for establishing the policies of TVA?                    17· ·these two lawyers.
18· · · · A.· The duties of the board are spelled out in the              18· · · · Q.· Mr. Lembke and Mr. Ayliffe?
19· ·TVA Act specifically, and that is in fact one of the                 19· · · · A.· Correct.
20· ·things in the act, that they help create and oversee                 20· · · · Q.· Is that it?
21· ·policy.                                                              21· · · · A.· Yep.
22· · · · Q.· The CEO is not charged with or authorized to                22· · · · Q.· Did you review the contract between Nuclear
23· ·set the policy of TVA absent board approval; is that                 23· ·Development and TVA?
24· ·correct?                                                             24· · · · A.· We reviewed a number of documents.
25· · · · A.· The CEO works in conjunction with the board, I              25· · · · Q.· Did you review e-mails?

                                                                Page 15                                                                  Page 16
·1· · · · A.· We reviewed a number of documents.                          ·1· · · · · · MR. LEMBKE:· I'm going to object to the form
·2· · · · Q.· Did they include e-mails?                                   ·2· ·and just ask:· Is the amendment to the contract included
·3· · · · A.· They did.                                                   ·3· ·in this document?
·4· · · · Q.· Let me show you what's been marked as Exhibit 1 ·4· · · · · · MR. O'REAR:· The amendment extending the -- no,
·5· ·to your deposition.                                      ·5· ·it's not attached to that exhibit, but it will be an
·6· · · · · · (Deposition Exhibit 1 was marked.)              ·6· ·exhibit.
·7· · · · · · MR. O'REAR:· Let me see.· Keep this clip on                 ·7· · · · · · MR. LEMBKE:· All right.· Well, I object to the
·8· ·because they're not --                                               ·8· ·form of the question of asking if this is the complete
·9· · · · · · MR. BLUST:· Here you go.                                    ·9· ·contract.
10· · · · · · MR. O'REAR:· This is one document.                          10· ·BY MR. O'REAR:
11· ·BY MR. O'REAR:                                                       11· · · · Q.· Does that appear to be the contract that was
12· · · · Q.· Can you identify Exhibit 1?                                 12· ·executed on November 14, 2016?
13· · · · A.· It is titled the "Bellefonte Nuclear Plant Site             13· · · · A.· It appears to be the document I was looking at
14· ·Purchase and Sales Agreement."                                       14· ·about that time, yes.
15· · · · Q.· I'll represent to you this is a copy of the                 15· · · · Q.· Did you issue a report to the board prior to
16· ·contract that was attached to the complaint filed in                 16· ·the execution of this contract that recommended the sale
17· ·this lawsuit.                                                        17· ·of Bellefonte as surplus property of TVA?
18· · · · · · Can you identify that as the complaint                      18· · · · A.· Yes, I did.
19· ·between -- excuse me -- the contract between TVA and                 19· · · · · · (Deposition Exhibit 2 was marked.)
20· ·Nuclear Development?                                                 20· ·BY MR. O'REAR:
21· · · · A.· That is what it appears to be.                              21· · · · Q.· I'm handing you what has been marked as
22· · · · Q.· If you could keep the clip on that, keep those              22· ·Exhibit 2 to your deposition.· Can you identify that?
23· ·pages from scattering, I'd appreciate it.                            23· · · · A.· Yes.· This is a memorandum from me and the
24· · · · A.· Yep.                                                        24· ·general counsel of TVA to the board of directors
25· · · · Q.· Before that contract --                                     25· ·requesting that we declare a surplus and authorize to


                                                                                                                                   Page 13..16
                                                              www.aptusCR.com                                                                      YVer1f
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 6 of 40
                                                                                               Nuclear Development, LLC vs.
William Johnson                                                                                  Tennessee Valley Authority
                                                              Page 17                                                        Page 18
·1· ·sell at auction the Bellefonte Nuclear Plant and site.             ·1· · · · A.· I believe there was one other interested party.
·2· · · · Q.· Directing your attention to the second page of            ·2· ·I know there was at least another interested party that
·3· ·the exhibit under the caption "recommended action and              ·3· ·engaged in the bidding.· I don't recall whether they had
·4· ·potential risk."                                                   ·4· ·a nuclear interest in it or some other.
·5· · · · · · Did you recommend that the site be sold without           ·5· · · · Q.· Do you know who that interested party was?
·6· ·conditions on the potential use of the site by the                 ·6· · · · A.· What I recall is I think it was a group from
·7· ·buyer?                                                             ·7· ·India, but I've -- can't recall exactly who it was.
·8· · · · A.· I don't think there are any conditions listed             ·8· · · · Q.· Wasn't that bidder the losing bidder in the
·9· ·here.· We certainly did have some conditions we would              ·9· ·auction; is that correct?· Is that who you're referring
10· ·consider for uses of this site when it got around to the           10· ·to?
11· ·auction, but here I don't think we limited any                     11· · · · A.· The party I'm referring to was in the auction
12· ·conditions.                                                        12· ·and did not prevail, yes.
13· · · · Q.· Okay.· Well, could you read the first sentence            13· · · · Q.· Wasn't the intent of that bidder to sell the
14· ·under that caption?                                                14· ·parts from Bellefonte to India?
15· · · · A.· "Management recommends that the board declare             15· · · · A.· I don't know the answer to that.
16· ·the site surplus and authorize its sale without                    16· · · · Q.· You don't have any information on that?
17· ·conditions on the potential use of the site."                      17· · · · A.· I have no recollection of what it was.
18· · · · Q.· And that was part of the report --                        18· · · · Q.· Do you think you may have had information on
19· · · · A.· Yeah.                                                     19· ·that at the time of the auction?
20· · · · Q.· -- that you submitted to the board?                       20· · · · A.· Possible.· Really can't recall.
21· · · · A.· Right.                                                    21· · · · Q.· Keeping your attention on page 2 of the report,
22· · · · Q.· Ultimately in terms of parties that were                  22· ·did you, in making this recommendation to the board,
23· ·interested in purchasing the site, were there any                  23· ·recognize that there could be competition from a
24· ·parties interested in using the site as a nuclear                  24· ·potential buyer of Bellefonte with TVA by a merchant
25· ·facility other than Nuclear Development?                           25· ·nuclear plant?

                                                              Page 19                                                        Page 20
·1· · · · A.· Yes.· That condition existed and continues to   ·1· ·that appraisal?
·2· ·exist for anybody who wants to build a plant in the TVA  ·2· · · · A.· So I don't have any direct recollection.· I can
·3· ·service territory.                                       ·3· ·see what's written here.
·4· · · · Q.· So in your recommendation there was no          ·4· · · · Q.· As far as you know, is what is written there
·5· ·requirement for a noncompetition agreement or a          ·5· ·correct?
·6· ·nonsolicitation agreement by a potential buyer --        ·6· · · · A.· I'm sure it was correct at the time since I
·7· · · · A.· No.                                             ·7· ·signed this.
·8· · · · Q.· -- of the plant; is that correct?               ·8· · · · Q.· You wouldn't -- you wouldn't have put an
·9· · · · A.· That's correct.                                 ·9· ·incorrect --
10· · · · Q.· In 2016, when this report was prepared, who was 10· · · · A.· Right.
11· ·TVA's largest power customer?                            11· · · · Q.· -- appraisal amount in the report, would you?
12· · · · A.· Probably the City of Memphis.· I'm trying to    12· · · · A.· No.· No.
13· ·remember.· There was a bigger one, but I think they had  13· · · · Q.· And it says that the appraisal company
14· ·gone out of business by then.                            14· ·estimated the fair market value of the plant
15· · · · Q.· When you left TVA, who was TVA's largest power 15· ·infrastructure supporting these uses at 36.4 million;
16· ·customer?                                                16· ·correct?
17· · · · A.· It was either Memphis or Nashville.             17· · · · A.· That's correct.· That's what it says.
18· ·Historically it had been Memphis.· Nashville was gaining 18· · · · Q.· And did TVA, as it says here, do an internal
19· ·on them, so I don't know exactly, but it was one of      19· ·appraisal and estimate the fair market value at
20· ·those two.                                               20· ·11.3 million?
21· · · · Q.· Direct your attention to page 4 of your report, 21· · · · A.· Yes, that's what it says here.· Again, no
22· ·there's reference to an appraisal that was done for TVA 22· ·direct recollection, but that's what it says here.
23· ·of the Bellefonte site.· Do you recall that?             23· · · · Q.· And what was the ultimate bid price by Nuclear
24· · · · A.· I do.                                           24· ·Development at the auction?
25· · · · Q.· Do you recall the value that was reached in     25· · · · A.· I believe it was 110 or 111 million, somewhere


                                                                                                                       Page 17..20
                                                        www.aptusCR.com                                                                 YVer1f
                Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 7 of 40
                                                                                                        Nuclear Development, LLC vs.
William Johnson                                                                                           Tennessee Valley Authority
                                                               Page 21                                                                   Page 22
·1· ·in that range.                                                      ·1· ·vote under bylaws of the -- of TVA; is that correct?
·2· · · · Q.· Now, after this the report was submitted to the            ·2· · · · A.· Correct.
·3· ·board, did the board adopt a resolution approving the               ·3· · · · Q.· Are these minutes part of the public record of
·4· ·sale of Bellefonte as surplus property?                             ·4· ·TVA?
·5· · · · A.· Yes.                                                       ·5· · · · A.· I don't know whether these -- they are
·6· · · · · · (Deposition Exhibit 3 was marked.)                         ·6· ·certainly part of the official record.· I don't know if
·7· ·BY MR. O'REAR:                                                      ·7· ·they're publicly available or not, but they're certainly
·8· · · · Q.· I'm handing you what's been marked as Exhibit 3            ·8· ·part of the official record.
·9· ·to the deposition.· Can you identify Exhibit 3 as the               ·9· · · · Q.· All right, sir.· And do you know whether
10· ·minutes of the board of directors meeting of May 5th,               10· ·they're posted on the website of TVA or not?
11· ·2016, approving the sale of Bellefonte as surplus                   11· · · · A.· I do not.
12· ·property?                                                           12· · · · Q.· Are these minutes available to anyone that
13· · · · A.· The document is entitled "Minutes of the                   13· ·would ask for them, any member of the public that would
14· ·meeting of the board of directors Tennessee Valley                  14· ·ask for them?
15· ·Authority May 5, 2016."                                             15· · · · A.· Again, I don't know the answer to that.· I seem
16· · · · Q.· Look at the second page.· You were in                      16· ·to recall they're not.· But I really don't know. I
17· ·attendance at that meeting; correct?                                17· ·always had them.
18· · · · A.· Correct.                                                   18· · · · Q.· What leads you to believe they may not be
19· · · · Q.· All right, sir.· If you would direct your                  19· ·subject to production to a member of the public?
20· ·attention to page 8 and continuing through page 9 and               20· · · · A.· I just -- I don't know the answer.· Minutes
21· ·10, is that the resolution that was adopted by the board            21· ·generally are not available as a regular corporate
22· ·to sell Bellefonte?                                                 22· ·matter.· I don't know how it applies here at TVA.· Never
23· · · · A.· That is the resolution with two members                    23· ·had to go look publicly for them because I had them.
24· ·abstaining to declare a surplus at auction, yes, sir.               24· · · · Q.· When you say minutes are generally not
25· · · · Q.· But the resolution was adopted according to                25· ·available, you're referring to the minutes of a board of

                                                               Page 23                                                                   Page 24
·1· ·a private company?                                                  ·1· · · · Q.· After this resolution was adopted, did TVA
·2· · · · A.· Right, correct.                                            ·2· ·retain a company by the name of Concentric Energy
·3· · · · Q.· TVA is a government corporation; is that                   ·3· ·Advisors to assist it in the sales process?
·4· ·correct?                                                            ·4· · · · A.· Yes.
·5· · · · A.· That is correct.                                           ·5· · · · Q.· What was their role, scope of work?
·6· · · · · · (Deposition Exhibit 4 was marked.)                         ·6· · · · A.· As I recall it, their scope was to identify
·7· ·BY MR. O'REAR:                                                      ·7· ·potential buyers.· Concentric had a history of being
·8· · · · Q.· I'm handing you Exhibit 4 to the deposition.               ·8· ·engaged in the sale of nuclear plant and nuclear
·9· ·Does that appear to be a stand-alone copy of the                    ·9· ·facilities.· And also just to see what the appetite in
10· ·resolution that was adopted by the board at its meeting             10· ·the market was for the property.
11· ·on May the 5th, 2017 -- excuse me -- 2016?                          11· · · · Q.· Who was responsible at TVA for supervising
12· · · · A.· Yes, it does.                                              12· ·Concentric?
13· · · · Q.· Pardon me.· I didn't give you the original.                13· · · · A.· I do not know.
14· ·Let me substitute this for that document, Number 3.                 14· · · · Q.· Were you?
15· ·Number 3.                                                           15· · · · A.· No.
16· · · · A.· That's 4.                                                  16· · · · Q.· Okay.· Did you have direct communications with
17· · · · · · MR. LEMBKE:· That's 4.                                     17· ·them regarding this project?
18· ·BY MR. O'REAR:                                                      18· · · · A.· I didn't have direct oral communication.· I did
19· · · · Q.· I'm sorry.· Number 4.                                      19· ·have some -- I saw some correspondence with them.
20· · · · · · Directing your attention back to Exhibit 2 and             20· · · · Q.· That you were copied on?
21· ·the first page of that exhibit, in your report did you              21· · · · A.· No.
22· ·state that the purpose of the sale would be to bring                22· · · · Q.· You saw correspondence between them and other
23· ·economic development and jobs into the area surrounding 23· ·members of TVA, other employees --
24· ·the Bellefonte plant?                                               24· · · · A.· I saw --
25· · · · A.· Yes.                                                       25· · · · Q.· -- of TVA?


                                                                                                                                     Page 21..24
                                                         www.aptusCR.com                                                                           YVer1f
                Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 8 of 40
                                                                                                           Nuclear Development, LLC vs.
William Johnson                                                                                              Tennessee Valley Authority
                                                                  Page 25                                                                 Page 26
·1· · · · A.· Pardon me.                                                    ·1· ·TVA titled "TVA completes Bellefonte sale November 14th,
·2· · · · · · I saw correspondence between them, and I don't                ·2· ·2016."
·3· ·know if it was Nuclear Development then, but the entity                ·3· · · · Q.· And the first paragraph references the sale of
·4· ·that eventually became Nuclear Development.                            ·4· ·1,400-acre Bellefonte property near Hollywood, Alabama,
·5· · · · Q.· Part of the process in developing the contract,               ·5· ·to Nuclear Development, LLC?
·6· ·is that what these -- this correspondence related to?                  ·6· · · · A.· Correct.
·7· · · · A.· Yes.· The correspondence I recall was related                 ·7· · · · Q.· For the purchase price of 100 million -- excuse
·8· ·to terms being negotiated.                                             ·8· ·me -- 111 million?
·9· · · · Q.· But did you recall if you ever made any                       ·9· · · · A.· 111 million.
10· ·decisions or gave any direction to Concentric in terms                 10· · · · Q.· Then if you look to the middle of that page, it
11· ·of the negotiation of the terms of the contract?                       11· ·says, "TVA set the property's minimum auction price at
12· · · · A.· I never gave any directions to Concentric.                    12· ·36.4 million"?
13· · · · Q.· The bid process was put in motion after                       13· · · · A.· That is what it says.
14· ·Concentric was retained; is that correct?                              14· · · · Q.· Okay.· You don't contest that, do you?
15· · · · A.· Correct.                                                      15· · · · A.· No.· I just don't recall that, but. . .
16· · · · Q.· And was the appraisal value of 36.4 million                   16· · · · Q.· It also says, "Concentric Advisors marketed the
17· ·established as a minimum bid price?                                    17· ·property to more than 500 potential buyers with 11
18· · · · A.· I really don't recall that.                                   18· ·expressing an interest and signing confidentiality
19· · · · · · (Deposition Exhibit 5 was marked.)                            19· ·agreements."
20· ·BY MR. O'REAR:                                                         20· · · · · · Do you see that?
21· · · · Q.· I'm handing you Exhibit 5 to the deposition.                  21· · · · A.· I do see that.
22· ·Can you identify that as a TVA press release regarding                 22· · · · Q.· It says, "Three bidders completed letters of
23· ·the sale of Bellefonte to Nuclear Development dated                    23· ·intent which included financial qualifications and a
24· ·November 14, 2016?                                                     24· ·plan on how they intend to use the property"; correct?
25· · · · A.· This is identified as a press release from the                25· · · · A.· That's what it says, yes, sir.

                                                                  Page 27                                                                 Page 28
·1· · · · Q.· All right, sir.· So would there be some record                ·1· ·productive use of some kind.· And given the length of
·2· ·in TVA about the intent of the three bidders on how they               ·2· ·the closing period requested by the buyer, we wanted to
·3· ·expected to use the property?                                          ·3· ·make sure there was some activity happening that would
·4· · · · · · MR. LEMBKE:· Object to the form.· Vague.                      ·4· ·promote economic development in the short term.
·5· · · · · · You can answer if you understand it.                          ·5· · · · Q.· Do you recall the bidder other than Nuclear
·6· · · · · · THE WITNESS:· I don't know what would be in the               ·6· ·Development at this auction to be a company called
·7· ·records.                                                               ·7· ·National Environmental Group with a principal by the
·8· ·BY MR. O'REAR:                                                         ·8· ·name of Aaron Abadi?
·9· · · · Q.· If this press release is true, three bidders                  ·9· · · · A.· I do not.
10· ·that completed letters of intent included in that                      10· · · · Q.· Did you ever have any direct communication with
11· ·financial qualifications and a plan on how they intend                 11· ·a principal of the National Environmental Group or
12· ·to use the property; correct?                                          12· ·Mr. Abadi regarding this matter?
13· · · · A.· That's what it says.· And I believe that if TVA               13· · · · A.· No.
14· ·issued this, it is true.· Where those documents are,                   14· · · · Q.· Have you spoken to Mr. Abadi or anyone on
15· ·what they are, I do not know.                                          15· ·behalf of the National Environmental Group since the
16· · · · Q.· All right, sir.· It also says that, "As part of               16· ·closing date, the contractual closing date of
17· ·the deal, TVA required Nuclear Development to make a                   17· ·November 30, 2018?
18· ·25 million minimum investment in the Bellefonte property               18· · · · A.· I have not.· I may have spoken to somebody from
19· ·during the five-year period following the closing."                    19· ·that group just coincidentally, but I have no knowledge
20· · · · · · Was that a true statement?                                    20· ·of that.
21· · · · A.· Correct.                                                      21· · · · Q.· Okay.
22· · · · Q.· Okay.· And that -- was that part of the goal of               22· · · · A.· I meet a lot of people in my life, but no
23· ·TVA, to promote economic development in the area around 23· ·direct knowledge of anything like that.
24· ·the Bellefonte plant?                                                  24· · · · Q.· Have you -- I asked if you had ever spoken
25· · · · A.· Yes.· So we wanted to put this site into                      25· ·with.· Have you had any communication with anyone on


                                                                                                                                      Page 25..28
                                                                www.aptusCR.com                                                                     YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 9 of 40
                                                                                                    Nuclear Development, LLC vs.
William Johnson                                                                                       Tennessee Valley Authority
                                                            Page 29                                                                  Page 30
·1· ·behalf of National Environmental Group since the date of ·1· · · · A.· I didn't make any requests, but I did have some
·2· ·the closing of November 30, 2018?                        ·2· ·discussions, particularly about the length of --
·3· · · · A.· To the best of my knowledge, no.                        ·3· · · · · · MR. LEMBKE:· Stop.· I don't want you to
·4· · · · Q.· And I believe you testified earlier you do not          ·4· ·disclose any internal --
·5· ·know the stated purpose by that group for use of this            ·5· · · · · · THE WITNESS:· There we go.
·6· ·site; is that correct?                                           ·6· · · · · · MR. LEMBKE:· I instruct you not to answer as to
·7· · · · A.· Correct.                                                ·7· ·internal discussions with TVA counsel.
·8· · · · Q.· If that group had been the successful bidder on         ·8· · · · · · MR. O'REAR:· Well, he can testify if he had
·9· ·this project, would TVA have transferred the property to         ·9· ·discussions.· I haven't even asked him about that yet.
10· ·him without the transfer of the construction permits?            10· · · · · · MR. LEMBKE:· Well, he started to say the
11· · · · · · MR. LEMBKE:· Object to the form.· Calls for             11· ·content of the discussions and so I stopped him.
12· ·speculation.                                                     12· · · · · · MR. O'REAR:· Okay.
13· · · · · · You can answer if you know.                             13· ·BY MR. O'REAR:
14· · · · · · THE WITNESS:· I don't think it would have been          14· · · · Q.· My question was:· Did you make any decisions
15· ·lawful to do so.                                                 15· ·regarding any aspect of the contract before it was
16· ·BY MR. O'REAR:                                                   16· ·signed?
17· · · · Q.· Were you the person that approved the final             17· · · · · · MR. LEMBKE:· Object to the form.· Vague.
18· ·version of the contract with Nuclear Development?                18· · · · · · THE WITNESS:· Yes.
19· · · · A.· No.                                                     19· ·BY MR. O'REAR:
20· · · · Q.· Who was that?                                           20· · · · Q.· And what aspects of the contract?
21· · · · A.· I would assume it was the general counsel.              21· · · · A.· Length of the due diligence period.
22· · · · Q.· Did you make any decisions regarding the                22· · · · Q.· And what was your decision on that?
23· ·approval or the rejection of any particular provisions           23· · · · A.· Well, really I wanted to understand why it was
24· ·of the contract during the negotiations before it was            24· ·extended, and I wanted to make sure that we didn't have
25· ·signed?                                                          25· ·an open-ended condition, in other words, that this

                                                            Page 31                                                                  Page 32
·1· ·process could drag on for a long period of time when our         ·1· ·to the contract?
·2· ·objective was short-term economic development and                ·2· · · · A.· Yes.
·3· ·prosperity in the region.                                        ·3· · · · Q.· Who at the real estate division?
·4· · · · · · So that was the main thing I was interested in.         ·4· · · · A.· I really can't remember.
·5· · · · Q.· When you said a due diligence period, are you           ·5· · · · Q.· Anyone at the licensing division?
·6· ·referring to the two years between the date of the               ·6· · · · A.· I don't know.
·7· ·contract and the date of the closing?                            ·7· · · · Q.· Any other individuals that you recall that had
·8· · · · A.· Yes.· And so probably better said in the                ·8· ·ultimate responsibility for their department or division
·9· ·closing period, but yes, the two-year period.                    ·9· ·regarding the formation of the contract?
10· · · · Q.· Is that the only section of the contract that           10· · · · A.· I really can't remember.
11· ·you recall you made a decision on?                               11· · · · Q.· Were you aware, during negotiation of the terms
12· · · · A.· I don't believe I said I made a decision on it.         12· ·of the contract, that Nuclear Development requested that
13· ·I was interested in discussing it, but in general I              13· ·the transfer of the construction permits be a condition
14· ·didn't make any decision about the terms.· That was the          14· ·of the closing?
15· ·party that was doing the negotiating for us.                     15· · · · A.· I can't recall that, no.
16· · · · Q.· And who was that?                                       16· · · · Q.· Do you recall that you made any decisions
17· · · · A.· That was a group of people.· It was the general         17· ·regarding a condition of the contract being a transfer
18· ·counsel's office, the real estate people, some of the            18· ·of the construction permits?
19· ·nuclear people.                                                  19· · · · · · MR. LEMBKE:· Objection.· Asked and answered.
20· · · · Q.· Okay.· Who at the general counsel's office was          20· · · · · · THE WITNESS:· I did not.
21· ·responsible for those decisions?                                 21· ·BY MR. O'REAR:
22· · · · A.· So my interface was with Sherry Quirk, the              22· · · · Q.· How many lawyers are in the legal department of
23· ·general counsel.                                                 23· ·TVA?
24· · · · Q.· And was she the person at the general counsel's         24· · · · A.· I think that department was about 50.· I don't
25· ·office responsible for the decisions made with respect           25· ·think they were all lawyers, but I think the department


                                                                                                                             Page 29..32
                                                        www.aptusCR.com                                                                        YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 10 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                               Page 33                                                                      Page 34
·1· ·was about 50.                                                       ·1· ·specific numbers as you -- as you've quoted there.
·2· · · · Q.· Was Joe Shea the head of the licensing                     ·2· · · · Q.· I'll read you another and ask you if you recall
·3· ·department at this time?                                            ·3· ·this.
·4· · · · A.· What time?                                                 ·4· · · · · · Were you aware at the time of the creation of
·5· · · · Q.· The time the contract was formed in 2016.                  ·5· ·the contract of Nuclear Development's projection that
·6· · · · A.· I believe he was.                                          ·6· ·the contract and project would create an average of
·7· · · · Q.· Was he head of the licensing department in                 ·7· ·4,176 jobs per year during the 60-year operational
·8· ·2018?                                                               ·8· ·period and 37.7 billion in economic and fiscal impact?
·9· · · · A.· I believe he was.                                          ·9· · · · · · MR. LEMBKE:· Object to the form.· We don't know
10· · · · Q.· How large is that department?                              10· ·what you're reading from.
11· · · · A.· I don't know.                                              11· ·BY MR. O'REAR:
12· · · · Q.· Do you know if there are any lawyers that are              12· · · · Q.· Would your answer be the same, you don't recall
13· ·assigned to the licensing department?                               13· ·the specific figures?
14· · · · A.· There were lawyers who had responsibility for              14· · · · A.· Correct.· I remember Nuclear Development
15· ·nuclear matters generally, so I would assume that maybe             15· ·promoting the benefits of their projects, but the
16· ·includes licensing.· All I know is that there were                  16· ·specifics I don't recall.
17· ·people who had nuclear responsibilities.                            17· · · · · · (Deposition Exhibit 6 was marked.)
18· · · · Q.· In terms of the promotion of the economic                  18· ·BY MR. O'REAR:
19· ·development to result from the sale of this project,                19· · · · Q.· Let me show you what has been marked as
20· ·were you familiar with Nuclear Development's projections 20· ·Exhibit 6.· That is a document that's been produced from
21· ·that this project would create an average of 8,420 jobs             21· ·TVA's records regarding this.
22· ·per year during the construction period and 12.6 billion            22· · · · · · Do you recall ever seeing this document or
23· ·in economic and fiscal impact?                                      23· ·something similar to it?
24· · · · A.· I can remember Nuclear Development talking                 24· · · · · · MR. BLUST:· I think you handed the wrong one.
25· ·about the benefits to the region.· I can't recall any               25· ·Let's see what you got here.· Okay.· You don't have that

                                                               Page 35                                                                      Page 36
·1· ·in this packet I don't think unless it's stapled to                 ·1· ·finance and build, but I had plenty of my own issues to
·2· ·that.                                                               ·2· ·deal with at that time.· So I really didn't spend a lot
·3· · · · · · MR. O'REAR:· Should be.                                    ·3· ·of time thinking about how they were going to do it.
·4· · · · · · MR. BLUST:· What is it?· Yeah, I don't have                ·4· · · · Q.· Did you ever make a statement that you did not
·5· ·that in the order.· Let's just see what we got here.                ·5· ·believe that Nuclear Development could raise the funds
·6· · · · · · MR. O'REAR:· Excuse me.· Off the record for                ·6· ·to close the deal?
·7· ·just a minute.                                                      ·7· · · · · · MR. LEMBKE:· Mr. Johnson, I direct you, to the
·8· · · · · · THE VIDEOGRAPHER:· All right.· The time is                 ·8· ·extent this would require you to reveal statements made
·9· ·9:29.· We're going off the record.                                  ·9· ·to TVA's counsel, you should not disclose those
10· · · · · · (Break taken at 9:29 a.m.)                                 10· ·statements.
11· · · · · · THE VIDEOGRAPHER:· The time is 9:32.· We're                11· · · · · · MR. O'REAR:· Well, I don't understand how that
12· ·back on the record.                                                 12· ·would be legal advice.
13· ·BY MR. O'REAR:                                                      13· · · · · · MR. LEMBKE:· My instruction stands.
14· · · · Q.· Mr. Johnson, do you recognize Exhibit 6 as a               14· · · · · · MR. O'REAR:· Well, reserve the right to contest
15· ·document within TVA's files regarding Nuclear                       15· ·that.
16· ·Development's projections of the economic impact of this 16· · · · · · THE WITNESS:· I don't recall ever making any
17· ·project?                                                            17· ·such statement.
18· · · · A.· No, I do not.                                              18· ·BY MR. O'REAR:
19· · · · Q.· When the contract was signed, did you believe              19· · · · Q.· When the contract was signed, did you have any
20· ·that Nuclear Development would have the financial                   20· ·personal opinion about whether Nuclear Development would
21· ·ability to close the deal?                                          21· ·have the technical capability to construct and operate a
22· · · · A.· I didn't have a basis to know whether they                 22· ·nuclear facility?
23· ·would or not.                                                       23· · · · A.· Nuclear Development itself I did not think had
24· · · · Q.· Did you have any personal opinion about that?              24· ·the capability, but I also knew that they were looking
25· · · · A.· I thought it would be a difficult project to               25· ·for the capability to build it, looking for an architect


                                                                                                                                        Page 33..36
                                                             www.aptusCR.com                                                                          YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 11 of 40
                                                                                                              Nuclear Development, LLC vs.
William Johnson                                                                                                 Tennessee Valley Authority
                                                                Page 37                                                                    Page 38
·1· ·engineer, and I was told by Nuclear Development that     ·1· ·in the business.
·2· ·they were looking for an operating partner.              ·2· · · · Q.· Now, this -- this plant as designed contains
·3· · · · Q.· Did you have any personal opinion about whether ·3· ·two units; is that correct?
·4· ·they would be successful in that effort?                 ·4· · · · A.· Correct.
·5· · · · A.· I had a personal opinion that TVA would have    ·5· · · · Q.· Can you describe for the Court what "units"
·6· ·had a very difficult time doing this project.· That's    ·6· ·mean?
·7· ·why we decided not to do it.· So I thought anybody would ·7· · · · A.· Yes.· So when we refer to nuclear units, we
·8· ·have a very difficult time with this project.            ·8· ·refer to reactors.· So there are many plants around the
·9· · · · Q.· Did you ever make a statement to anyone that    ·9· ·country that have one unit.· Some have two and some have
10· ·you did not believe Nuclear Development could ever       10· ·three.· And so the Bellefonte plant was designed to have
11· ·construct or build a nuclear facility at Bellefonte?     11· ·two separate reactors, two units.
12· · · · · · MR. LEMBKE:· Same instruction.                  12· · · · Q.· One called Unit 1 and one called Unit 2;
13· ·BY MR. O'REAR:                                           13· ·correct?
14· · · · Q.· Construct or operate.· Excuse me.               14· · · · A.· Common parlance, yes.· Sometimes alpha and
15· · · · · · MR. LEMBKE:· Same instruction.                  15· ·bravo but usually one and two.
16· · · · · · THE WITNESS:· I don't recall any such           16· · · · Q.· Were you aware of or involved in any
17· ·statement.                                               17· ·discussions regarding the expiration date for the
18· ·BY MR. O'REAR:                                           18· ·construction permit on Unit 2?
19· · · · Q.· When the contract was signed, were you          19· · · · · · MR. LEMBKE:· Same --
20· ·concerned about potential competition from Nuclear       20· · · · · · MR. O'REAR:· Go ahead.
21· ·Development for any of TVA's customers with regard to 21· · · · · · MR. LEMBKE:· Same instruction.
22· ·the sale of power?                                       22· · · · · · THE WITNESS:· I don't recall any discussion
23· · · · A.· No, I was not concerned.· It was a risk we had  23· ·specifically to the expiration of Unit 2's permit.
24· ·considered and talked to -- talked about with the board, 24· ·BY MR. O'REAR:
25· ·but I was not concerned about it.· It's a fact of life   25· · · · Q.· Were you aware that TVA had asked the Nuclear

                                                                Page 39                                                                    Page 40
·1· ·Regulatory Commission in 2014 to extend the completion               ·1· · · · Q.· Was he the plant manager?
·2· ·date on the construction permit for Unit 2 to                        ·2· · · · A.· I don't know what his title was.
·3· ·October 2017?                                                        ·3· · · · Q.· You said Brunswick?
·4· · · · A.· I was aware that the extension had been asked               ·4· · · · A.· I'm sorry.
·5· ·for in 2014.· I couldn't recall the later date for the               ·5· · · · Q.· Are you referring to Bellefonte?
·6· ·end of the extension, but I knew the permit was                      ·6· · · · A.· Bellefonte.· Brunswick is another two-unit
·7· ·requested to be extended, yes.                                       ·7· ·nuclear plant in the country.· Yeah, Bellefonte,
·8· · · · Q.· And after this contract with Nuclear                        ·8· ·correct.
·9· ·Development was signed, were you aware that Nuclear                  ·9· · · · Q.· All right, sir.· Can you identify the letter
10· ·Development asked TVA to send a letter to the Nuclear                10· ·having -- can you identify whether or not you ever saw
11· ·Regulatory Commission requesting action on the extension 11· ·or were made aware of this letter that was proposed by
12· ·request?                                                             12· ·Nuclear Development for TVA to send to the NRC regarding
13· · · · A.· I don't recall that, no.· Excuse me.                        13· ·the extension of the completion date for the
14· · · · · · (Deposition Exhibit 7 was marked.)                          14· ·construction permit on Unit 2?
15· ·BY MR. O'REAR:                                                       15· · · · A.· I have no recollection of having seen this
16· · · · Q.· I've handed you Exhibit 7 which has a cover                 16· ·document.
17· ·e-mail on it from Mr. Larry Blust to James Chardos dated             17· · · · Q.· Did you make any decisions on behalf of TVA to
18· ·August 18, 2017.                                                     18· ·either grant or reject Nuclear Development's request
19· · · · · · Do you have that before you?                                19· ·that's expressed in this e-mail, in this letter?
20· · · · A.· Yes, sir.                                                   20· · · · A.· Not to my recollection, no.
21· · · · Q.· And who is James Chardos?                                   21· · · · Q.· Do you know who at TVA made the final decision
22· · · · A.· He was, and perhaps still is, an employee of                22· ·with respect to this request?
23· ·TVA.· At this time he was sort of the, for lack of a                 23· · · · A.· I do not.
24· ·better word, caretaker for the Brunswick site.· That's               24· · · · · · (Deposition Exhibit 8 was marked.)
25· ·not the right title.                                                 25· · · · · · · · · · · · · ·---o0o---


                                                                                                                                       Page 37..40
                                                              www.aptusCR.com                                                                        YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 12 of 40
                                                                                                     Nuclear Development, LLC vs.
William Johnson                                                                                        Tennessee Valley Authority
                                                             Page 41                                                                   Page 42
·1· ·BY MR. O'REAR:                                                    ·1· ·refreshes your recollection about whether or not you
·2· · · · Q.· Directing your attention to Exhibit 8, which is          ·2· ·recall who made the decision not to send a subsequent
·3· ·a document from the records of TVA and a copy of an               ·3· ·extension letter as requested by Nuclear Development?
·4· ·e-mail from Scott Vance to Mr. Blust and Mr. Chardos and ·4· · · · A.· No, it doesn't.
·5· ·others dated August 31, 2017.                            ·5· · · · Q.· Do you know anything about why the request for
·6· · · · · · Do you have that before you?                             ·6· ·a new extension letter was rejected?
·7· · · · A.· I do.                                                    ·7· · · · A.· I do not.
·8· · · · Q.· Mr. Vance is stated there as associate general           ·8· · · · Q.· Were you aware in June of 2018 that Nuclear
·9· ·counsel Nuclear Office of the General Counsel.                    ·9· ·Development requested TVA to consent to the transfer of
10· · · · · · Do you see that?                                         10· ·the construction permits to Nuclear Development?
11· · · · A.· I do.                                                    11· · · · A.· No recollection of that.
12· · · · Q.· Now, that letter says TVA will not send a                12· · · · · · (Deposition Exhibit 9 was marked.)
13· ·subsequent extension letter as requested; correct?                13· ·BY MR. O'REAR:
14· · · · A.· That is what it says, yes.                               14· · · · Q.· I've handed you what's marked as Exhibit 9.
15· · · · Q.· Are you familiar --                                      15· ·The second e-mail in the middle of the first page is an
16· · · · · · MR. LEMBKE:· Object to the form.· Lack of                16· ·e-mail from Tim Matthews, licensing counsel for Nuclear
17· ·foundation.                                                       17· ·Development, to James Chardos dated June 19, 2018.· And
18· ·BY MR. O'REAR:                                                    18· ·the text of that, as you can see, refers to the fact
19· · · · Q.· Were you familiar with this e-mail, or do you            19· ·that Nuclear Development has drafted an application to
20· ·recall that this e-mail was sent?                                 20· ·the NRC for consent to the transfer that TVA was to
21· · · · A.· No.· And I don't appear to be copied on it               21· ·sign.
22· ·anywhere.                                                         22· · · · · · Do you see that?
23· · · · Q.· Okay.                                                    23· · · · · · MR. LEMBKE:· Object to the form.· Misstates the
24· · · · A.· No.                                                      24· ·evidence.· It speaks for itself.
25· · · · Q.· I'm showing you this e-mail to see if it                 25· · · · · · MR. O'REAR:· Well, I mean, it does speak for

                                                             Page 43                                                                   Page 44
·1· ·itself.                                                           ·1· · · · · · THE WITNESS:· I have no recollection of that.
·2· ·BY MR. O'REAR:                                                    ·2· ·BY MR. O'REAR:
·3· · · · Q.· I'll just read it to you for the record:                 ·3· · · · Q.· You -- were you aware that on August the 14th,
·4· · · · · · "Jim, as we discussed, Nuclear Development has           ·4· ·2018, a Nuclear Regulatory Commission conducted a public
·5· ·developed a draft application to the NRC under 10 CFR             ·5· ·meeting regarding the Bellefonte site and the issue of
·6· ·50.80 for consent to transfer the Bellefonte                      ·6· ·the construction permits regarding that site?
·7· ·construction permit and continuing their deferred plant           ·7· · · · · · MR. LEMBKE:· Object to the form.· Lack of
·8· ·status."                                                          ·8· ·foundation.
·9· · · · · · Is it still your testimony that you were not             ·9· · · · · · THE WITNESS:· I recall that there was an NRC
10· ·aware that this request had been made by Nuclear                  10· ·public meeting in that time period.· I wouldn't know the
11· ·Development to TVA?                                               11· ·specific date.· I don't recall the construction permits
12· · · · · · MR. LEMBKE:· Object to the form.· Lack of                12· ·being discussed, but I do know that a public meeting
13· ·foundation.                                                       13· ·about the plant was held.
14· · · · · · THE WITNESS:· I have no knowledge of the                 14· · · · · · (Deposition Exhibit 10 was marked.)
15· ·information.                                                      15· ·BY MR. O'REAR:
16· · · · · · MR. LEMBKE:· And object to the form.· It                 16· · · · Q.· You have before you Exhibit 10.· It shows at
17· ·misstates the evidence.                                           17· ·the top that this was an e-mail from Mr. Justin
18· · · · · · THE WITNESS:· I have no knowledge of the                 18· ·Maierhofer to you, Ms. Quirk, and others dated
19· ·information in this document.                                     19· ·August 14, 2018.· Do you see that?
20· ·BY MR. O'REAR:                                                    20· · · · A.· Yes.
21· · · · Q.· Were you ever aware of Nuclear Development's             21· · · · Q.· Did you review this document yesterday in
22· ·request to TVA to consent to the transfer of the                  22· ·preparation?
23· ·construction permits?                                             23· · · · · · MR. LEMBKE:· I instruct you not to answer that
24· · · · · · MR. LEMBKE:· Object to the form.· Lack of                24· ·question.· That will require revealing attorney work
25· ·foundation.                                                       25· ·product.


                                                                                                                                 Page 41..44
                                                           www.aptusCR.com                                                                       YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 13 of 40
                                                                                                     Nuclear Development, LLC vs.
William Johnson                                                                                        Tennessee Valley Authority
                                                               Page 45                                                                   Page 46
·1· ·BY MR. O'REAR:                                           ·1· · · · Q.· Okay.· Look at the second page and the third
·2· · · · Q.· This is a document produced from the records of ·2· ·bullet point on the second page.
·3· ·TVA.· Did you receive this e-mail?                       ·3· · · · A.· I see the bullet point.
·4· · · · A.· Actually, yes, I remember receiving this        ·4· · · · Q.· Okay.· And did you understand that to mean that
·5· ·e-mail.                                                  ·5· ·Nuclear Development would seek licensing of the
·6· · · · Q.· And is this a report from Mr. Russ Bell with    ·6· ·construction permits through NRC after the closing of
·7· ·the Nuclear Energy Institute to others who then          ·7· ·the sale of Bellefonte?
·8· ·forwarded this to you regarding what transpired at the   ·8· · · · A.· So I recall this e-mail.· I don't recall the
·9· ·NRC public meeting on August 14, 2018, the same date of ·9· ·content of it nor do I recall thinking very hard about
10· ·the e-mail to you?                                       10· ·what was in it.· So on that specific point, do I
11· · · · A.· That is what it appears to be, yes.             11· ·remember that?· No.
12· · · · Q.· And who is -- who is Justin Maierhofer?         12· · · · Q.· Do you contest that the e-mail says that?
13· · · · A.· Justin Maierhofer.                              13· · · · · · MR. LEMBKE:· Object to the form.· That
14· · · · Q.· Maierhofer.                                     14· ·misstates the evidence.
15· · · · A.· It's a hard name -- was -- is the head of       15· · · · · · THE WITNESS:· I would say that Exhibit 10 says
16· ·public affairs/governmental relations at TVA.            16· ·what it says.
17· · · · Q.· And so you read this e-mail when it came in;    17· ·BY MR. O'REAR:
18· ·right?· You said you recalled it?                        18· · · · Q.· All right, sir.· There's a reference in this
19· · · · A.· I do recall it, yes.                            19· ·e-mail from Mr. Bell to the fact that Nuclear
20· · · · Q.· Do you see on the second page of this e-mail    20· ·Development was represented by Bill McCollum at that
21· ·that Mr. Bell reported that "Nuclear Development will    21· ·meeting.· Do you see that reference on that first page?
22· ·begin engineering and licensing work in parallel upon    22· · · · A.· Yes.
23· ·closure of the sale"?                                    23· · · · Q.· And tell the Court who Bill McCollum is.
24· · · · A.· I'm sorry, I got lost here.· Tell me where you  24· · · · A.· Bill McCollum, I believe, was an employee of
25· ·are again.                                               25· ·Nuclear Development, was previously a executive at TVA,

                                                               Page 47                                                                   Page 48
·1· ·and prior to that was a executive at Duke Energy.                   ·1· · · · · · (Deposition Exhibit 11 was marked.)
·2· · · · Q.· Was he the chief operating officer at TVA?                 ·2· ·BY MR. O'REAR:
·3· · · · A.· He was gone by the time I got there, but I                 ·3· · · · Q.· Let me show you what's been marked as
·4· ·believe that was his title.                                         ·4· ·Exhibit 11.
·5· · · · Q.· So he left TVA before you arrived in 2013?                 ·5· · · · · · MR. O'REAR:· Yeah, that's it.
·6· · · · A.· I got there at the beginning of 2013, and he               ·6· ·BY MR. O'REAR:
·7· ·was no longer there.                                                ·7· · · · Q.· Again, this is a document produced from the
·8· · · · Q.· Have you publicly criticized any of the         ·8· ·files of TVA.· Can you identify it as the summary issued
·9· ·comments made by Mr. McCollum regarding Bellefonte? ·9· ·by the National Regulatory Commission on September 4th,
10· · · · A.· I don't know if I've criticized his comments on 10· ·2018, of the comments made at the public meeting on
11· ·Bellefonte.· I've criticized some of his other comments.            11· ·August 14, 2018?
12· · · · Q.· What others have you criticized?                           12· · · · A.· It says it's a summary of a public presubmittal
13· · · · A.· The comment that Memphis should leave TVA and              13· ·meeting with Nuclear Development, LLC, on August 14,
14· ·not go to Nuclear Development but go to MISO or                     14· ·2018.· It's dated September the 4th, 2018.
15· ·somewhere else, because any deal is better than a deal              15· · · · Q.· And I believe you said you did not recall that
16· ·they're getting from TVA.                                           16· ·the meeting involved a discussion of the transfer, but
17· · · · Q.· Do you dislike Mr. McCollum?                               17· ·this first paragraph says specifically "to discuss
18· · · · A.· I don't know him.· I've met him.· I don't have             18· ·issues associated with the submittal of a request to
19· ·a personal opinion of him.· I've met him briefly several            19· ·transfer the deferred construction permit for Bellefonte
20· ·times.                                                              20· ·Nuclear Generating Station Units 1 and 2."
21· · · · Q.· Were you upset with him about those comments? 21· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.
22· · · · A.· I was.                                        22· ·BY MR. O'REAR:
23· · · · Q.· Do you recall that TVA received a summary of               23· · · · Q.· Do you see that?
24· ·the August 14, 2018, public meeting from the NRC?                   24· · · · · · MR. LEMBKE:· Same objection.
25· · · · A.· I do not recall that, no.                                  25· · · · · · THE WITNESS:· The document says, "The purpose


                                                                                                                                 Page 45..48
                                                           www.aptusCR.com                                                                         YVer1f
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 14 of 40
                                                                                                   Nuclear Development, LLC vs.
William Johnson                                                                                      Tennessee Valley Authority
                                                             Page 49                                                                 Page 50
·1· ·of the meeting was to introduce the members of NDL, LLC,          ·1· ·BY MR. O'REAR:
·2· ·and to discuss issues associated with the submittal of a          ·2· · · · Q.· All right.· Mr. -- Mr. Johnson, could you look
·3· ·request to transfer the deferred construction permit for          ·3· ·at the list of attendees?· Do you have that there?
·4· ·Bellefonte Nuclear Station."· Yes.                                ·4· · · · A.· I do.
·5· ·BY MR. O'REAR:                                                    ·5· · · · Q.· Do you see the list of attendees on behalf of
·6· · · · Q.· And if you would turn over to the list of                ·6· ·TVA at this meeting?
·7· ·attendees at this meeting, which is five pages over.              ·7· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.
·8· · · · · · Do you see that?                                         ·8· · · · · · THE WITNESS:· This list contains one, two,
·9· · · · A.· I do.                                                    ·9· ·three, four, five names from -- that says TVA by them,
10· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.             10· ·yes.
11· · · · · · THE WITNESS:· I see the --                               11· ·BY MR. O'REAR:
12· · · · · · MR. O'REAR:· What's the lack of foundation?              12· · · · Q.· Okay, sir.· And we've already discussed
13· · · · · · MR. LEMBKE:· You've not established that he's            13· ·Mr. Chardos.· He's the first name; correct?
14· ·ever seen this document before.                                   14· · · · A.· Correct.
15· · · · · · MR. O'REAR:· I'm asking.                                 15· · · · · · MR. LEMBKE:· Same objection.
16· · · · · · MR. LEMBKE:· And it's not appropriate to put a           16· ·BY MR. O'REAR:
17· ·document in front of a witness --                                 17· · · · Q.· Who is Ryan Dreke?
18· · · · · · MR. O'REAR:· Certainly.                                  18· · · · A.· I do not know.
19· · · · · · MR. LEMBKE:· -- and ask him for -- to testify            19· · · · Q.· Who is Aaron Henderson?
20· ·to something if you haven't established that he's ever            20· · · · A.· Aaron works in nuclear and I believe in nuclear
21· ·seen it before.                                                   21· ·licensing, at least he did when I was there.
22· · · · · · MR. O'REAR:· Well, I'm asking him if he can              22· · · · Q.· Who is Dan -- excuse me -- John Lockaby?
23· ·identify some of the information on the document.                 23· · · · A.· I do not know.
24· · · · · · MR. LEMBKE:· Same objection.· That's                     24· · · · Q.· Who is Dan Stout?
25· ·inappropriate if he's never seen it before.                       25· · · · A.· Dan Stout is in the nuclear organization, was
                                                             Page 51                                                                 Page 52
·1· ·when I was there, and when I was there was focused on             ·1· · · · · · MR. LEMBKE:· Object.
·2· ·small modular reactors.                                           ·2· ·BY MR. O'REAR:
·3· · · · Q.· Did you receive any reports from anyone on this          ·3· · · · Q.· -- with Nuclear Development?
·4· ·meeting other than what's referenced in the e-mail,               ·4· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.
·5· ·Exhibit 10, or this summary issued by the NRC as                  ·5· · · · · · THE WITNESS:· I have no such recollection.
·6· ·Exhibit 11?                                                       ·6· · · · · · MR. O'REAR:· I'm trying to determine if he is
·7· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.             ·7· ·aware of that, Matt.
·8· ·You haven't established that he ever received                     ·8· · · · · · THE WITNESS:· I have no recollection of that.
·9· ·Exhibit 11.· So it mis --                                         ·9· · · · · · (Deposition Exhibit 12 was marked.)
10· ·BY MR. O'REAR:                                                    10· · · · · · MR. BLUST:· 12 or 13.· 12; right?
11· · · · Q.· Did you receive anything --                              11· ·BY MR. O'REAR:
12· · · · · · MR. LEMBKE:· It's a compound question.                   12· · · · Q.· Directing your attention to Exhibit 12 before
13· ·BY MR. O'REAR:                                                    13· ·you which is a letter from Mr. Aaron Nix of TVA to
14· · · · Q.· Did you receive any information reporting on             14· ·Larry Blust dated August 21, 2018.
15· ·this meeting besides Exhibit 10?                                  15· · · · · · Did you ever see this letter or were you ever
16· · · · A.· To the best of my recollection, no.                      16· ·made aware that TVA represented on this date that it was
17· · · · Q.· Did you have any discussions with anyone                 17· ·working toward completion of the transaction documents
18· ·concerning what was stated at this meeting about either 18· ·in contemplation of the closing?
19· ·Exhibit 10 or any other information you may have had    19· · · · A.· I have no recollection of this document or
20· ·about the meeting?                                                20· ·being aware of this document.
21· · · · A.· I don't have any recollection of that.                   21· · · · Q.· Did you in your own mind think in August of
22· · · · Q.· Were you aware that within a week of this                22· ·2018 that TVA would close the transaction with Nuclear
23· ·meeting with the NRC that there was a letter issued by            23· ·Development?
24· ·TVA expressing its intent to close the contract on the            24· · · · A.· We were working toward closing it.· At some
25· ·contracted closing date --                                        25· ·point during this process, the issue of the permits came


                                                                                                                               Page 49..52
                                                       www.aptusCR.com                                                                         YVer1f
            Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 15 of 40
                                                                                            Nuclear Development, LLC vs.
William Johnson                                                                               Tennessee Valley Authority
                                                     Page 53                                                                    Page 54
·1· ·to the fore, and I can't remember exactly what that was,   ·1· · · · A.· Yes.
·2· ·but we were moving toward closing.                         ·2· · · · Q.· Tell me what you recall about that.
·3· · · · Q.· So it is your best recollection that in           ·3· · · · A.· Let me -- I discussed several times with him
·4· ·August 2018, as far as your intent was concerned, that     ·4· ·requests for extension, yeah.· So. . .
·5· ·the transaction would be closed?                           ·5· · · · Q.· The request for extension of the six-month is
·6· · · · A.· Yes.· If all the conditions were met.             ·6· ·represented in Exhibit 13?
·7· · · · Q.· All right, sir.· Were you aware that shortly      ·7· · · · A.· I don't remember specifically whether we talked
·8· ·after this letter which is marked as Exhibit 12 that       ·8· ·about the six-month.· I know we talked several times
·9· ·Nuclear Development requested of TVA to agree to an        ·9· ·about extensions.· It may have been the six-month.· It
10· ·extension of the closing date for six months to            10· ·may have been the shorter extension that we actually
11· ·May 14th, 2019?                                            11· ·granted.· But there were discussions about extension.
12· · · · A.· I don't recall the specific date, but I do        12· · · · Q.· Now, the shorter extension you're referring to,
13· ·recall there was a request for a six-month extension,      13· ·that was requested by TVA; is that correct?
14· ·yes.                                                       14· · · · A.· My recollection of that is there was a request
15· · · · · · (Deposition Exhibit 13 was marked.)               15· ·for an extension sometime later than this that I sat on
16· ·BY MR. O'REAR:                                             16· ·for a little bit as I was considering it.· And so since
17· · · · Q.· Direct your attention to Exhibit 13.· Does this   17· ·I had used up some of the time, I wanted to make sure
18· ·refresh your recollection that there was a request on      18· ·that it was fair, that I gave some of it back.· So that
19· ·August 29, 2018, by Nuclear Development to extend the      19· ·was the reason for the two-week extension later in, I
20· ·closing date to May 14, 2019?                              20· ·guess, November.
21· · · · A.· I don't have any recollection of having seen      21· · · · Q.· So the reason for giving the two-week extension
22· ·this document, but I do recall about this time frame a     22· ·was that you had sat on the Nuclear Development request
23· ·request for a six-month extension into May, yes.           23· ·for a six-month extension for a period of time and you
24· · · · Q.· Did you ever discuss this request with            24· ·wanted to give some time back on that?
25· ·Mr. Franklin Haney of Nuclear Development?                 25· · · · A.· "Sat on" was the wrong words.

                                                     Page 55                                                                    Page 56
·1· · · · Q.· I thought you said "sat on."                    ·1· ·executive management council?
·2· · · · A.· I did say, but what I meant was I was seriously ·2· · · · A.· So it was the senior executives of the
·3· ·considering whether we should give the extension or not, ·3· ·organization, and the purpose of the council was to make
·4· ·and it took a little bit of time for me to work through  ·4· ·sure we were aligned, we had all the information we
·5· ·that and discuss it.· And so I thought it would be a     ·5· ·needed as an organization, to review business
·6· ·fair thing to give a little extension because the        ·6· ·performance, and direct and lead the organization.
·7· ·discussion of the bigger extension took a while.         ·7· · · · Q.· And in August of 2018 who was on the executive
·8· · · · Q.· The little extension was an extension from      ·8· ·management council?
·9· ·November 14 to November 30; is that correct?             ·9· · · · A.· I'll see if I can recreate this.· Sherry Quirk,
10· · · · A.· I remember it was roughly a two-week extension, 10· ·Mike Scaggs.
11· ·so that sounds about right.                              11· · · · Q.· Who is Mike Scaggs?
12· · · · Q.· And the reason for that was to give some time   12· · · · A.· Mike Scaggs at the time was the chief operating
13· ·back because you had been considering their extension    13· ·officer.
14· ·and thought it was fair to give them an additional       14· · · · · · Van Wardlaw.
15· ·16 days?                                                 15· · · · Q.· Who is he?
16· · · · A.· That's right.                                   16· · · · A.· The senior VP of external relations and
17· · · · · · MR. LEMBKE:· Objection.· Asked and answered.    17· ·customer relations.
18· ·BY MR. O'REAR:                                           18· · · · · · Sue Collins, the head --
19· · · · Q.· Does TVA have an executive management council? 19· · · · Q.· Who is she?
20· · · · A.· I don't know if they do today, but we had that  20· · · · A.· Head of HR.
21· ·then, yes.                                               21· · · · · · I'm going around the table here from memory.
22· · · · Q.· So did TVA have an executive management council 22· · · · · · Janet Brewer who was the SVP of communications;
23· ·in August of 2018?                                       23· ·Justin Maierhofer, VP of external affairs; John Thomas,
24· · · · A.· Yes.                                            24· ·CFO.
25· · · · Q.· And what were the functions or purpose of the   25· · · · · · I hope I haven't missed anybody.· It would be


                                                                                                                         Page 53..56
                                                 www.aptusCR.com                                                                          YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 16 of 40
                                                                                                    Nuclear Development, LLC vs.
William Johnson                                                                                       Tennessee Valley Authority
                                                               Page 57                                                                   Page 58
·1· ·embarrassing.· But. . .· I think that's it.                         ·1· ·members that you described?
·2· · · · Q.· Now, did you use the executive management                  ·2· · · · A.· Yes.
·3· ·council as some sort of sounding board?· Or just what               ·3· · · · Q.· And are the administrative assistants also
·4· ·authority did it have other than to provide a medium for            ·4· ·members of the executive management council?
·5· ·discussion of TVA's business performance?                           ·5· · · · A.· No.
·6· · · · A.· So everybody -- every member of that group                 ·6· · · · Q.· Do the administrative assistants get
·7· ·obviously had pretty direct authority to run a billing              ·7· ·communications that are directed to the members of the
·8· ·part of the business as a senior executive.· It was a               ·8· ·executive management council?
·9· ·group we used as a sounding board to set direction,                 ·9· · · · A.· I don't know the answer to that.
10· ·strategy issues, performance issues, all kinds of                   10· · · · Q.· Who is the chair of the executive management
11· ·things.                                                             11· ·council or who was it in August of 2018?
12· · · · Q.· And did each one of those members report to                12· · · · A.· Well, we didn't have a structure like that, but
13· ·you?                                                                13· ·as the CEO I guess I was the head person.
14· · · · A.· Yes.                                                       14· · · · Q.· Did the executive management council report
15· · · · Q.· And you in turn reported to the board of                   15· ·directly to the board of directors?
16· ·directors?                                                          16· · · · A.· No.· They reported to me.· The nuclear officer,
17· · · · A.· Correct.                                                   17· ·which at that time would have been Mike Scaggs, would
18· · · · Q.· Did you discuss this request for a six-month               18· ·have also had a dotted line to the board, but in general
19· ·extension with the executive management council?                    19· ·they reported generally to me.
20· · · · A.· I don't really recall.                                     20· · · · Q.· Did you ever discuss the Nuclear Development
21· · · · Q.· Who are the executive management council AAs? 21· ·request for a six-month extension with the board of
22· ·Are you familiar with that term?                                    22· ·directors?
23· · · · A.· I believe that term refers to administrative               23· · · · A.· I'm certain I must have, but I don't have any
24· ·assistants.                                                         24· ·recollection of how or when.
25· · · · Q.· And are those the assistants of each of the                25· · · · Q.· Did you ever discuss it at an official board

                                                               Page 59                                                                   Page 60
·1· ·meeting?                                                            ·1· ·the kind of thing I clearly would have talked to the
·2· · · · A.· I have no recollection of doing that.                      ·2· ·board about, but the specifics of that I don't recall.
·3· · · · Q.· Did you ever discuss that extension at any                 ·3· ·BY MR. O'REAR:
·4· ·committee meetings of the board?                                    ·4· · · · Q.· And when you say you "clearly talked to the
·5· · · · A.· I don't recall specifically, but that is the               ·5· ·board about," are you talking about at an official
·6· ·kind of thing I would have talked to the board about.               ·6· ·meeting or are you talking about one-on-one
·7· · · · Q.· But you have no recollection that any of that              ·7· ·conversations?
·8· ·discussion ever made it to the level of an official                 ·8· · · · A.· Not an official meeting probably because those
·9· ·board meeting; is that correct?                                     ·9· ·are public and you don't typically discuss proprietary
10· · · · A.· I think that probably is correct.                          10· ·confidential commercial information, which this would
11· · · · Q.· Did you ever discuss this extension with any               11· ·have been.· So one-on-one or in committees or in the
12· ·individual board members?                                           12· ·committee meetings.
13· · · · A.· Again, I'm sure I must have because this would             13· · · · Q.· Was there any record kept of the discussion
14· ·have been the kind of thing that I did discuss with the             14· ·among the executive management council about this?
15· ·board, but I don't have a recollection of who or when.              15· · · · A.· There were no official minutes of that group,
16· · · · Q.· To your knowledge, was there any record kept of            16· ·and so I don't know otherwise whether people have
17· ·any of your discussion with any of the board members                17· ·records or not.
18· ·regarding this request for a six-month extension?                   18· · · · Q.· Personal notes you mean?· Is that what you --
19· · · · A.· I don't recall.                                            19· · · · A.· Any kind of -- any kind of record.
20· · · · Q.· To the best of your recollection, which board              20· · · · Q.· Did the -- did that council ever prepare formal
21· ·members did you discuss this with?                                  21· ·minutes or formal notes of meetings?
22· · · · · · MR. LEMBKE:· Object to the form.· Asked and                22· · · · A.· In my time there, no.
23· ·answered.                                                           23· · · · Q.· Were members instructed not to keep notes of
24· · · · · · THE WITNESS:· Again, I don't recall                        24· ·the meetings?
25· ·specifically who I did discuss it with.· Again, this is             25· · · · A.· No.


                                                                                                                                Page 57..60
                                                             www.aptusCR.com                                                                       YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 17 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                                Page 61                                                                   Page 62
·1· · · · Q.· Did TVA ultimately deny the Nuclear Development ·1· ·ongoing, open-ended, unmet condition.
·2· ·request for a six-month extension?                       ·2· · · · Q.· Were you concerned about not receiving the
·3· · · · A.· Yes.                                                        ·3· ·90, $89 million balance of the purchase price if this
·4· · · · Q.· And did you make that final decision?                       ·4· ·did not close on November 30th, 2018?
·5· · · · A.· Yes.                                                        ·5· · · · A.· I didn't follow your question.· Could you try
·6· · · · Q.· How would that extension have hurt the TVA?                 ·6· ·again?
·7· · · · A.· Well, when we started the process, the one --               ·7· · · · Q.· Were you concerned that if you didn't grant
·8· ·one area of concern for us was open-ended commitments.               ·8· ·this extension, that the sale would not close on
·9· ·We wanted to do something on the site.· We wanted it to              ·9· ·November 30th, 2018, and TVA would not receive the
10· ·happen in a fairly expeditious manner.                               10· ·$89 million balance on the purchase price?
11· · · · · · I didn't think it would be a six-month delay.               11· · · · A.· I was not concerned about whether we would
12· ·I didn't think there was a possibility that -- well,                 12· ·receive the balance of the purchase price or not.· I was
13· ·there's always a possibility, but a reality of getting               13· ·concerned that we follow the terms of the contract and
14· ·the permits in six months.· I've actually sought permits             14· ·legal requirements.
15· ·in the past.· Typically it's about a two-year process.               15· · · · Q.· Were you concerned about the -- TVA's goal
16· ·And so I was concerned about the fact that we had an                 16· ·encouraging economic development in the Bellefonte area
17· ·open-ended process that might never conclude.                        17· ·if the transaction did not close?
18· · · · Q.· Well, the request for six months to May 14,                 18· · · · A.· No.· I was concerned that if we didn't come to
19· ·2019, it was not open-ended, was it?                                 19· ·some conclusion of the transaction, that goal would be
20· · · · A.· No.· But the ability to get the permits in a                20· ·harmed even more.
21· ·six-month to me was near impossible just given the                   21· · · · Q.· What do you mean by that?
22· ·history of the NRC and my own experience, and so I was               22· · · · A.· Well, if we have two or three more years after
23· ·thinking six months is going to be another six months                23· ·November trying to get permits and nothing's happening
24· ·and it's going to be another year.                                   24· ·at the site, that is not going in the right direction on
25· · · · · · So, to me, it looked like the potential for an              25· ·economic development in that region.

                                                                Page 63                                                                   Page 64
·1· · · · Q.· Did you anticipate at the end of August 2018                ·1· ·it.· I just don't have any recollection of that here.
·2· ·litigation with Nuclear Development?                                 ·2· · · · Q.· Do you recall any discussions at the end of
·3· · · · · · MR. LEMBKE:· At the end of August 2018?                     ·3· ·August or at the end of August of 2018 about TVA suing
·4· · · · · · MR. O'REAR:· Yes.                                           ·4· ·Nuclear Development?
·5· · · · · · MR. LEMBKE:· Mr. Johnson, to the extent this                ·5· · · · · · MR. LEMBKE:· Mr. Johnson, I give you the same
·6· ·would require you to reveal attorney-client                          ·6· ·instruction.
·7· ·communications with TVA's counsel, you should not                    ·7· · · · · · THE WITNESS:· I have no recollection of that.
·8· ·disclose that information.                                           ·8· ·BY MR. O'REAR:
·9· · · · · · THE WITNESS:· I don't have any recollection of              ·9· · · · Q.· Do you have any recollection of any discussions
10· ·being personally concerned at that time.· As we got                  10· ·at that time about Nuclear Development suing TVA?
11· ·closer to the event, I certainly thought we'd end up                 11· · · · · · MR. LEMBKE:· Mr. Johnson, I give you the same
12· ·here in a deposition today, yes.                                     12· ·instruction.
13· ·BY MR. O'REAR:                                                       13· · · · · · THE WITNESS:· I have no such recollection.
14· · · · Q.· "The event" meaning the closing date?                       14· · · · · · MR. LEMBKE:· This is a good time for a short
15· · · · A.· Yes.                                                        15· ·break.
16· · · · Q.· But in August of 2018 you were not anticipating             16· · · · · · MR. O'REAR:· Okay.· I'm kind of in the middle
17· ·that there might be litigation with Nuclear Development              17· ·of a subject.· I'd like to finish that.· If we could
18· ·over this contract, were you?                                        18· ·have a few more minutes.
19· · · · · · MR. LEMBKE:· Mr. Johnson, I give you the same               19· · · · · · MR. LEMBKE:· All right.
20· ·instruction.                                                         20· ·BY MR. O'REAR:
21· · · · · · THE WITNESS:· I can't recall that being at the              21· · · · Q.· Did you ever discuss at a board meeting of TVA
22· ·top of mind in August.                                               22· ·your expectation or anticipation that there would be
23· ·BY MR. O'REAR:                                                       23· ·litigation with Nuclear Development over this contract?
24· · · · Q.· All right, sir.                                             24· · · · A.· I have no recollection of such a comment.
25· · · · A.· But, you know, we may have been thinking about              25· · · · Q.· Do you know who Mary Margaret Painter is?


                                                                                                                                    Page 61..64
                                                              www.aptusCR.com                                                                       YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 18 of 40
                                                                                                           Nuclear Development, LLC vs.
William Johnson                                                                                              Tennessee Valley Authority
                                                                Page 65                                                                     Page 66
·1· · · · A.· Yes, I do.                                                  ·1· ·that they should leave TVA even if they didn't go to
·2· · · · Q.· Who is that?                                                ·2· ·Nuclear Development; is that correct?
·3· · · · A.· She is the, at least was when I left, the                   ·3· · · · A.· That is correct.
·4· ·assistant to the board of directors.· So she coordinated             ·4· · · · Q.· Okay.· And do you recall seeing a press -- some
·5· ·the board activities.                                                ·5· ·press news coverage regarding Nuclear Development's
·6· · · · Q.· And who is Rebecca Chunn Tolene?                            ·6· ·meeting with the City of Memphis on October the 9th,
·7· · · · A.· She when I left was the VP of supply chain.                 ·7· ·2018?· Would that have been the meeting you're referring
·8· ·Had various positions while I was there.                             ·8· ·to?
·9· · · · Q.· Did you ever send an e-mail to either one of                ·9· · · · A.· I don't recall the date.· It was in that time
10· ·those women regarding anticipation of litigation with                10· ·frame, but I don't -- I don't recall the date.
11· ·Nuclear Development?                                                 11· · · · Q.· After you -- how did you learn of those
12· · · · A.· I don't have any recollection of that. I                    12· ·comments?
13· ·certainly e-mailed both of them frequently, but I don't              13· · · · A.· They were reported to me by people who were at
14· ·have any such recollection of that e-mail.                           14· ·the meeting, and also then I did see some news coverage
15· · · · · · MR. O'REAR:· Okay.· Do you want to take a break             15· ·of it.
16· ·now?                                                                 16· · · · Q.· After you learned of that, did you ask for a
17· · · · · · MR. LEMBKE:· Okay.· Great.· Thank you.                      17· ·meeting with Mr. Franklin Haney --
18· · · · · · THE VIDEOGRAPHER:· The time is 10:16.· We're                18· · · · A.· I believe --
19· ·going off the record.                                                19· · · · Q.· -- and Mr. Blust regarding this matter?
20· · · · · · (Break taken at 10:16 a.m.)                                 20· · · · A.· Pardon me.· I believe they asked for a meeting
21· · · · · · THE VIDEOGRAPHER:· The time is 10:27.· We're                21· ·with me.
22· ·back on the record.                                                  22· · · · Q.· You didn't ask for that meeting?
23· ·BY MR. O'REAR:                                                       23· · · · A.· I don't recall, but there was a meeting, yeah.
24· · · · Q.· You commented earlier you were upset with                   24· · · · Q.· And did you want to discuss with them issues
25· ·Mr. McCollum for making comments to the City of Memphis 25· ·regarding the City of Memphis before you made a decision

                                                                Page 67                                                                     Page 68
·1· ·on whether or not to grant the extension that they had               ·1· · · · Q.· -- of what was said at that meeting?
·2· ·requested to May of 2019?                                            ·2· · · · A.· I did see a transcript of the meeting, yes.
·3· · · · A.· Would you repeat that question?                             ·3· · · · Q.· Who gave you that?
·4· · · · Q.· Did you want to discuss with them issues over               ·4· · · · A.· I don't recall.
·5· ·the City of Memphis and its role as a customer of TVA                ·5· · · · Q.· Now, the contract you had with Nuclear
·6· ·and their solicitation of Memphis as a customer for                  ·6· ·Development did not prohibit Nuclear Development from
·7· ·Nuclear Development before you made the decision to                  ·7· ·soliciting the City of Memphis or any other TVA customer
·8· ·extend the closing to May of 2019?                                   ·8· ·as a potential customer for Nuclear Development, did it?
·9· · · · · · MR. LEMBKE:· Object to the form.· Compound                  ·9· · · · A.· That's correct.
10· ·question.                                                            10· · · · Q.· And you're saying you weren't upset with the
11· · · · · · THE WITNESS:· I wanted to discuss with the                  11· ·solicitation of Memphis as a customer of Nuclear
12· ·people you named the behavior of Mr. McCollum in Memphis 12· ·Development; you were upset with comments suggesting
13· ·which was designed not to further Nuclear Development's              13· ·that even if Memphis did not go with Nuclear
14· ·interest but solely to harm TVA, which I could not                   14· ·Development, they should find another source of power
15· ·understand in the context of a group that was also                   15· ·besides TVA?
16· ·trying to -- actually offering us partnership at the                 16· · · · A.· You know, I wasn't excited about losing a
17· ·same time.· That's what I wanted to discuss.                         17· ·customer to Nuclear Development, but I always knew and
18· ·BY MR. O'REAR:                                                       18· ·talked to the board about the fact that there was
19· · · · Q.· Did you ask for a record of the presentation                19· ·competition.· My real concern, my irritation was the
20· ·made by Nuclear Development at that meeting with                     20· ·behavior of a retired TVA executive trying to harm the
21· ·Memphis?                                                             21· ·organization for no benefit to the organization he
22· · · · A.· I don't recall.                                             22· ·worked for.
23· · · · Q.· Did you ever see a record of or a transcript or             23· · · · Q.· Were you concerned at this time that Memphis
24· ·a recording --                                                       24· ·was seriously considering going with Nuclear
25· · · · A.· I --                                                        25· ·Development?


                                                                                                                                        Page 65..68
                                                            www.aptusCR.com                                                                           YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 19 of 40
                                                                                                  Nuclear Development, LLC vs.
William Johnson                                                                                     Tennessee Valley Authority
                                                              Page 69                                                                  Page 70
·1· · · · A.· I was concerned every day about every customer            ·1· ·customers, including Memphis.
·2· ·because TVA does not have a monopoly.· The contractual             ·2· · · · Q.· Did you ever discuss with board members at
·3· ·relationship is what binds people.· Was I particularly             ·3· ·committee meetings specifically your concern that City
·4· ·concerned about this?· No.· Because I always thought our           ·4· ·of Memphis might go with Nuclear Development?
·5· ·value proposition was better, TVA's value proposition.             ·5· · · · A.· I don't recall a concern being discussed about
·6· · · · Q.· So you -- you weren't concerned that Memphis              ·6· ·specifically them -- Memphis going to Nuclear
·7· ·was seriously considering with TVA -- with Nuclear                 ·7· ·Development, but a concern about Memphis generally
·8· ·Development?                                                       ·8· ·leaving the TVA system, I certainly did talk to them
·9· · · · · · MR. LEMBKE:· Objection.· Asked and answered.              ·9· ·about that.
10· · · · · · THE WITNESS:· I was concerned that any customer           10· · · · Q.· And what forum were those discussions held?
11· ·would leave TVA because the impact of that is to spread            11· · · · A.· It would have been in committee meetings.
12· ·costs on other people.· And so --                                  12· · · · Q.· Okay.· What committees would those have been?
13· ·BY MR. O'REAR:                                                     13· · · · A.· Probably the finance committee would have been
14· · · · Q.· Memphis was your largest customer at that time;           14· ·my guess.· That's usually where the business matters are
15· ·correct?                                                           15· ·discussed.
16· · · · A.· I believe that's right.                                   16· · · · Q.· And is that committee comprised of board
17· · · · Q.· Did you discuss with the board at any official            17· ·members only?
18· ·board meeting your concern that Memphis was seriously 18· · · · A.· All committees at TVA are board members only,
19· ·considering leaving TVA and going with Nuclear                     19· ·yeah.
20· ·Development?                                                       20· · · · Q.· Does your CFO attend the finance committee
21· · · · A.· I don't recall specifically.· The official                21· ·meetings of the board?
22· ·board meetings are transcribed and videoed, and so my              22· · · · A.· Typically when I was there, yes.
23· ·comments would be on the record there.· I certainly                23· · · · Q.· And were these discussions that you had that
24· ·spoke to the board frequently about the potential loss             24· ·you've just described with committee -- at committee
25· ·of any customer and how important it was to keep all               25· ·meetings of the board, probably the finance committee,

                                                              Page 71                                                                  Page 72
·1· ·were they after this presentation was made by           ·1· ·BY MR. O'REAR:
·2· ·Mr. McCollum before the City of Memphis?                ·2· · · · Q.· Okay.· How about October 18th, 2018?
·3· · · · A.· So, as I said, these discussions about all     ·3· · · · A.· I don't have any recollection of such a letter.
·4· ·customers happened all the time.· One of the key focus  ·4· · · · · · MR. BLUST:· What's the number?
·5· ·areas was retaining customers, making customers happy.  ·5· · · · · · MR. O'REAR:· 14.
·6· ·The specifics of when we were talking about Memphis, I  ·6· · · · · · (Deposition Exhibit 14 was marked.)
·7· ·can't give you the exact time frame.                    ·7· ·BY MR. O'REAR:
·8· · · · Q.· Well, I'm just asking you if they were before  ·8· · · · Q.· You have Exhibit 14 before you?
·9· ·or after you learned of this presentation being made by ·9· · · · A.· Yes, sir.
10· ·Nuclear Development to Memphis.                         10· · · · Q.· Okay.· This on the second page reflects an
11· · · · A.· And I think my answer was I don't recall       11· ·e-mail on October 18, 2018, from Tim Matthews, who is
12· ·exactly when it was.                                    12· ·licensing counsel for Nuclear Development, to
13· · · · Q.· You don't know.· Was it around that time       13· ·Chris Chandler in the legal department and others
14· ·period?                                                 14· ·including Mr. Shea.
15· · · · A.· I don't know.                                  15· · · · · · MR. BLUST:· I think we got a different exhibit
16· · · · Q.· Did the board committee meetings result in     16· ·here.· Which one you got?
17· ·minutes being prepared?                                 17· · · · · · MR. LEMBKE:· We've got the one in front of the
18· · · · A.· Typically, yes.                                18· ·witness.
19· · · · Q.· Were you aware that in mid-October Nuclear     19· · · · · · MR. BLUST:· Which is what?
20· ·Development's licensing counsel sent a proposed consent 20· · · · · · MR. O'REAR:· Let me just make sure it's the one
21· ·letter to TVA whereby TVA, if it signed that letter,    21· ·I'm referring.
22· ·would consent to the transfer of the construction       22· · · · · · MR. BLUST:· You got the one in front of the
23· ·permits to Nuclear Development?                         23· ·witness.· Why do I have a different one here?· I don't
24· · · · · · MR. LEMBKE:· Objection.· Vague as to year and  24· ·know.
25· ·lack of foundation.                                     25· · · · · · MR. O'REAR:· I don't know.


                                                                                                                             Page 69..72
                                                           www.aptusCR.com                                                                       YVer1f
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 20 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                               Page 73                                                                   Page 74
·1· · · · · · MR. BLUST:· What's the one you have?                       ·1· · · · A.· I don't have any recollection of that.
·2· · · · · · MR. O'REAR:· 14.· Let me finish this.                      ·2· · · · Q.· You don't -- did you make a decision on that
·3· · · · · · MR. BLUST:· What is it?· I don't know what it              ·3· ·request?
·4· ·is, but okay.                                                       ·4· · · · A.· I don't recall making such a decision.
·5· · · · · · MR. O'REAR:· I forgot where I was in the                   ·5· · · · Q.· Do you know who made that decision to deny that
·6· ·question now.                                                       ·6· ·request?
·7· ·BY MR. O'REAR:                                                      ·7· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.
·8· · · · Q.· I'm directing your attention to the e-mail on              ·8· · · · · · THE WITNESS:· I do not.
·9· ·the same page.· And it's from Mr. Matthews, as I                    ·9· ·BY MR. O'REAR:
10· ·described, to Chris Chandler with TVA.· And you'll see              10· · · · Q.· Is it your testimony today that you did not
11· ·it attaches on the last page a form of a letter for TVA             11· ·approve of any such decision?
12· ·to sign to consent to the requested transfer of the two             12· · · · A.· It's my testimony today --
13· ·construction permits.                                               13· · · · · · MR. LEMBKE:· Same objection.
14· · · · · · Do you see that?                                           14· · · · · · THE WITNESS:· -- that I don't have any
15· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.               15· ·recollection of doing so.
16· · · · · · THE WITNESS:· I see a draft of a letter on the             16· ·BY MR. O'REAR:
17· ·last page to the NRC, yes.                                          17· · · · Q.· Do you know any reason why, if that decision
18· ·BY MR. O'REAR:                                                      18· ·was made, why TVA would not grant a request for consent
19· · · · Q.· Okay.· And were you aware that such a specific             19· ·of transfer of the construction permits?
20· ·request had been made of TVA by Nuclear Development? 20· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.
21· · · · A.· I don't have any recollection of that.                     21· ·Calls for speculation.
22· · · · Q.· Do you have any recollection of making a                   22· · · · · · And, Mr. Johnson, to the extent that would
23· ·decision on behalf of TVA to deny or reject the request             23· ·require you to disclose attorney-client communications
24· ·from Nuclear Development that TVA consent to the                    24· ·with TVA counsel, you should not answer it.
25· ·transfer of the construction permits?                               25· · · · · · THE WITNESS:· I don't have any recollection of

                                                               Page 75                                                                   Page 76
·1· ·the reasoning.                                                      ·1· ·Development and TVA?
·2· ·BY MR. O'REAR:                                                      ·2· · · · A.· I do recall a discussion about splitting the
·3· · · · Q.· Do you recall a meeting between or among you,              ·3· ·power supply arrangement as you've described.· I don't
·4· ·Sherry Quirk, Franklin Haney, and Larry Blust in your               ·4· ·recall if it was in that meeting or subsequent meeting,
·5· ·office in October of 2018?                                          ·5· ·but I do recall that subject, yes.
·6· · · · A.· Yes.                                                       ·6· · · · · · (Deposition Exhibit 15 was marked.)
·7· · · · Q.· Can you tell us what the subject of that                   ·7· · · · · · MR. BLUST:· We're at 16; right?
·8· ·meeting was?                                                        ·8· · · · · · MR. O'REAR:· 15.
·9· · · · A.· As I recall, the subject was to talk about why             ·9· · · · · · MR. BLUST:· Oh, 15.· Sorry.
10· ·Nuclear Development's representative was trying to hurt             10· ·BY MR. O'REAR:
11· ·TVA with no benefit to Nuclear Development and also to              11· · · · Q.· Direct your attention to Exhibit 15 before you.
12· ·talk about an extension.                                            12· ·This is an e-mail from Larry Blust on October 24 to
13· · · · Q.· Okay.· And what was said by both sides                     13· ·Sherry Quirk that at the top was forwarded from
14· ·regarding an extension?                                             14· ·Autumn Beeler to Clifford Beach on October 25th, 2018.
15· · · · A.· As I recall, the Nuclear Development folks,                15· ·The exhibit attaches notes or bullet points from
16· ·including Mr. Blust, asked for a six-month extension and            16· ·Mr. Blust purportedly with respect to the matters that
17· ·I said I would consider it.                                         17· ·were discussed at the meeting with you the prior day.
18· · · · Q.· And was that the end of it?                                18· · · · · · Did you ever see this document?
19· · · · A.· That's the substance of it.· We also talked                19· · · · A.· I don't recall if I saw this document.· The
20· ·about Mr. McCollum's behavior of which Mr. Haney said he            20· ·subject matter I do recall.
21· ·had no knowledge and didn't approve of, and then it                 21· · · · Q.· Okay.· Does that document fairly represent the
22· ·continued.                                                          22· ·proposal that was made by Nuclear Development at the
23· · · · Q.· Did you discuss the City of Memphis and a                  23· ·meeting with you and Ms. Quirk and Mr. Haney?
24· ·proposal by Nuclear Development to share in the                     24· · · · A.· Give me a chance to read it here.
25· ·provision of power to Memphis between Nuclear                       25· · · · · · This is consistent with my recollection of what


                                                                                                                                 Page 73..76
                                                          www.aptusCR.com                                                                          YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 21 of 40
                                                                                               Nuclear Development, LLC vs.
William Johnson                                                                                  Tennessee Valley Authority
                                                     Page 77                                                                    Page 78
·1· ·we discussed, yes.                                         ·1· ·MLGW.· I don't recall.· Maybe both.
·2· · · · Q.· Did you respond to this proposal?                 ·2· · · · Q.· And tell the Court who MLGW is?
·3· · · · A.· Eventually I responded, yes.                      ·3· · · · A.· Memphis Light, Gas and Water, the public power
·4· · · · Q.· What was your response?                           ·4· ·provider in the City of Memphis.
·5· · · · A.· A two-week extension, not a six-month             ·5· · · · Q.· And is that a division of the City of Memphis?
·6· ·extension.                                                 ·6· · · · A.· I --
·7· · · · Q.· With respect to the proposal made in these        ·7· · · · Q.· As opposed to a separate legal entity?
·8· ·bullet points, what was your response?                     ·8· · · · A.· I don't know the answer to that.
·9· · · · A.· I declined.                                       ·9· · · · Q.· So you met with the City counsel.· Who did you
10· · · · Q.· After this meeting with Mr. Haney and Mr. Blust   10· ·meet with or who was present for Memphis Light, Gas and
11· ·and Ms. Quirk, did you go to Memphis and meet with         11· ·Water?
12· ·Memphis officials?                                         12· · · · · · MR. LEMBKE:· Object.· It misstates his
13· · · · A.· I don't recall.· I went to Memphis a number of    13· ·testimony.
14· ·times and met with Memphis officials.· I don't recall      14· ·BY MR. O'REAR:
15· ·specific timing.                                           15· · · · Q.· Okay.· I apologize then.· I thought that's what
16· · · · Q.· Did you meet with officials of the City of        16· ·you said.
17· ·Memphis on November the 6th, 2018, to discuss              17· · · · A.· What I said was we may have met with those
18· ·Bellefonte?                                                18· ·groups separately.
19· · · · A.· I met with the City officials on November 6th.    19· · · · Q.· All right.
20· ·The reason I remember that is November 6th is the date     20· · · · A.· I don't recall.· Typically we would go to
21· ·that Memphis signed the original contract with TVA.· And   21· ·Memphis; you would meet with your customer.· I do recall
22· ·we were on November 6th Street in Memphis, so yes, I was   22· ·being in the City counsel, and I don't recall anybody
23· ·there on November the 6th.                                 23· ·from MLGW being there.· They certainly weren't there
24· · · · Q.· And who did you meet with?                        24· ·with me.
25· · · · A.· I believe I met with the city council or with     25· · · · Q.· Who did you regard as your customer in Memphis?

                                                     Page 79                                                                    Page 80
·1· · · · A.· MLGW.                                             ·1· ·power supply in a single asset that hadn't been built.
·2· · · · Q.· And not the City counsel?                         ·2· ·But I was there to make the pitch for TVA.
·3· · · · A.· Right.                                            ·3· · · · Q.· Were there comments made at either meeting that
·4· · · · Q.· Who from TVA was at this meeting?                 ·4· ·concerned you in terms of Memphis leaving TVA?
·5· · · · A.· I would -- I don't know.· Justin Maierhofer       ·5· · · · A.· I don't recall that.
·6· ·typically would be with me.· I don't recall who else       ·6· · · · Q.· Do you recall being concerned when you left
·7· ·would have been there.                                     ·7· ·those meetings that Memphis was seriously considering
·8· · · · Q.· To your knowledge, is there any record, either    ·8· ·leaving TVA?
·9· ·a recording or written record, of what was stated at       ·9· · · · A.· As I said previously, I'm always concerned when
10· ·your meeting with either the Memphis City Council or       10· ·any customer thinks about leaving.· I was fairly
11· ·MLGW?                                                      11· ·confident that the value proposition TVA has would be
12· · · · A.· I think the city council meetings are             12· ·superior to any option, including Nuclear Development,
13· ·transcribed.· I don't know that, but I seem to recall      13· ·and that's the pitch I went to make.
14· ·seeing a transcription of some of their events.· And I     14· · · · Q.· Does Memphis's contract with TVA require a
15· ·don't know of any record, if I was at MLGW that day,       15· ·five-year notice to terminate?
16· ·whether there was a record.                                16· · · · A.· I think it is a five-year termination by
17· · · · Q.· This meeting with the city council, was this a    17· ·Memphis and a ten-year termination by TVA.
18· ·regular meeting and you were on the agenda for that        18· · · · Q.· And when is the five-year notice date under the
19· ·meeting?                                                   19· ·contract with Memphis?
20· · · · A.· That's my recollection, yes.                      20· · · · A.· My recollection is a rolling five.· So it's
21· · · · Q.· And tell me what was discussed at each of those   21· ·whenever they give notice, it would be five years from
22· ·meetings.                                                  22· ·that date.
23· · · · A.· The specifics of that I can't recall.· I'm sure   23· · · · Q.· So it's perpetual --
24· ·what I did was make the pitch for staying with TVA and     24· · · · A.· Yes.· It's whatever they agreed.
25· ·the risk of putting 80 or a hundred percent of your        25· · · · Q.· -- with that rolling notice date?


                                                                                                                            Page 77..80
                                                 www.aptusCR.com                                                                          YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 22 of 40
                                                                                             Nuclear Development, LLC vs.
William Johnson                                                                                Tennessee Valley Authority
                                                     Page 81                                                                   Page 82
·1· · · · A.· (Witness nods head.)                              ·1· · · · A.· The original closing.
·2· · · · Q.· After that meeting with Memphis, did you make     ·2· · · · Q.· -- November 14 --
·3· ·statements to anyone that you wanted to unwind the         ·3· · · · A.· Yeah.
·4· ·contract with Nuclear Development?                         ·4· · · · Q.· -- through November 30?
·5· · · · A.· I don't recall any such statements.               ·5· · · · A.· Later in the two-year period.· I don't really
·6· · · · Q.· Did you undertake any efforts after you met       ·6· ·recall exactly when the issue really came to the fore.
·7· ·with Memphis to find a way to not close the transaction    ·7· · · · · · (Deposition Exhibit 16 was marked.)
·8· ·with Nuclear Development?                                  ·8· ·BY MR. O'REAR:
·9· · · · A.· No.                                               ·9· · · · Q.· Direct your attention to Exhibit 16.· I'd like
10· · · · Q.· When did you make the decision not to agree to    10· ·you to turn to the second page.· There's an e-mail there
11· ·the extension of the closing to May of 2019?               11· ·from Larry Blust to James Chardos dated November
12· · · · A.· Sometime in the two-week extension period from    12· ·the 6th, 2018.· That was the date you met with Memphis;
13· ·the 14th through the -- whatever the date was, the 30th.   13· ·correct?
14· · · · Q.· All right.                                        14· · · · · · MR. LEMBKE:· Object to the form.· Lack of
15· · · · A.· Late in that period.                              15· ·foundation.
16· · · · Q.· Sometime between late in the period of            16· · · · · · MR. O'REAR:· That November 6th, 2018, was the
17· ·November 14, 2018, through November 30, 2018?              17· ·date he met with Memphis?
18· · · · A.· Yes.                                              18· · · · · · MR. LEMBKE:· No.· You started the question by
19· · · · Q.· When did TVA first notify Nuclear Development     19· ·talking about what's in this document, and you haven't
20· ·that it was concerned with the legality of the             20· ·established that he --
21· ·transaction because the construction permits had not       21· · · · · · MR. O'REAR:· I think we've --
22· ·been yet transferred?                                      22· · · · · · MR. LEMBKE:· -- has seen the document.
23· · · · A.· I don't recall a specific date.· I would say      23· ·BY MR. O'REAR:
24· ·later in the period, but I don't really recall the date.   24· · · · Q.· I think we've establish that of November 6th,
25· · · · Q.· Later in the period of --                         25· ·2018, was the date you met with Memphis; correct?

                                                     Page 83                                                                   Page 84
·1· · · · A.· That is correct, yes.                             ·1· ·subject "License transfer discussion date November 9,
·2· · · · Q.· Now, this e-mail says, "Per Cliff Beach,          ·2· ·2018."· The cover e-mail says:· "Larry, as promised, are
·3· ·Bill Johnson is meeting with the Memphis City Council      ·3· ·several bullets relating to our recent discussion.
·4· ·this afternoon and will not make up his mind until after   ·4· ·Cliff Beach."
·5· ·that meeting."                                             ·5· · · · · · And you can see that there is an attachment to
·6· · · · · · And have you seen this e-mail or not?             ·6· ·that e-mail on the second page; right?
·7· · · · A.· I don't have any recollection of seeing this.     ·7· · · · · · MR. LEMBKE:· Object to the form.· Lack of
·8· · · · Q.· Okay.· But is it a true statement that you had    ·8· ·foundation.
·9· ·indicated that you were not going to make up your mind     ·9· · · · · · THE WITNESS:· There is an attachment.
10· ·regarding the extension to May of 2019 until after you     10· ·BY MR. O'REAR:
11· ·met with the City of Memphis?                              11· · · · Q.· All right.· Let me -- I'll let you read the
12· · · · · · MR. LEMBKE:· Objection.· Lack of foundation.      12· ·attachment.· I want to ask you some questions about it.
13· · · · · · THE WITNESS:· No.                                 13· · · · · · All right, sir.· Now, this attachment addresses
14· ·BY MR. O'REAR:                                             14· ·issues and contentions relating to the transfer of the
15· · · · Q.· That's not a correct statement?                   15· ·construction permits; correct?
16· · · · A.· That's not a statement I ever made to anybody.    16· · · · · · MR. LEMBKE:· Object to the form.· Lack of
17· · · · Q.· Okay.· Is that a true statement, whether you      17· ·foundation.
18· ·made it or not?                                            18· · · · · · MR. O'REAR:· He can read it and answer that.
19· · · · A.· No.                                               19· · · · · · MR. LEMBKE:· Caine, you know it's not proper to
20· · · · Q.· All right, sir.                                   20· ·put a document in front of a witness and just ask him
21· · · · · · (Deposition Exhibit 17 was marked.)               21· ·questions about what it says if he's never seen it
22· ·BY MR. O'REAR:                                             22· ·before.
23· · · · Q.· Now, directing your attention to Exhibit 17,      23· · · · · · MR. O'REAR:· I think it's perfectly proper.
24· ·you see that this is an e-mail from Clifford Beach to      24· · · · · · MR. LEMBKE:· That's the basis of the objection.
25· ·Larry Blust copied to Chris Chandler and Sherry Quirk      25· · · · · · MR. O'REAR:· He's seen it now.


                                                                                                                      Page 81..84
                                                 www.aptusCR.com                                                                         YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 23 of 40
                                                                                                        Nuclear Development, LLC vs.
William Johnson                                                                                           Tennessee Valley Authority
                                                               Page 85                                                                   Page 86
·1· · · · · · MR. LEMBKE:· Same objection.                               ·1· ·BY MR. O'REAR:
·2· · · · · · THE WITNESS:· The document is entitled "NRC                ·2· · · · Q.· Directing your attention to Exhibit 18, this is
·3· ·License Transfer Requirements" and is a recitation for              ·3· ·from the records of TVA.· It is an e-mail relating to
·4· ·the legal requirements for license transfer.                        ·4· ·the amendment to the agreement that we discussed earlier
·5· ·BY MR. O'REAR:                                                      ·5· ·in the deposition providing for an extension from
·6· · · · Q.· Are you aware of any communication from TVA to             ·6· ·November 14 to November 30, 2018, of the closing.
·7· ·Nuclear Development regarding the license transfer                  ·7· · · · · · Do you see that?
·8· ·requirements and a concern over closing if the                      ·8· · · · A.· Yes.
·9· ·construction permits had not transferred before closing             ·9· · · · Q.· Okay.· And do you note that the third through
10· ·that preceded this communication?                                   10· ·fifth pages reflect the agreement?· Do you agree that
11· · · · A.· I don't recall.                                            11· ·that is the first amendment as signed by TVA and Nuclear
12· · · · · · MR. LEMBKE:· Object to the form.· When you say             12· ·Development?
13· ·"communication" do you mean written or --                           13· · · · A.· That is what it appears to be, yes.
14· · · · · · MR. O'REAR:· This e-mail.                                  14· · · · Q.· If you would look at the first page in the top
15· · · · · · MR. LEMBKE:· But when you said are you aware of            15· ·e-mail and just help us identify everyone there.
16· ·any communication to Nuclear Development, are you saying 16· · · · · · Jack McCall or Nick McCall, he's with the legal
17· ·written or verbal --                                     17· ·department; is that correct?
18· · · · · · MR. O'REAR:· Either.                                       18· · · · A.· He is.
19· · · · · · MR. LEMBKE:· -- or any type?                               19· · · · Q.· Okay.· Lori Melton Hunt, who is she?
20· · · · · · MR. O'REAR:· Yeah, any.                                    20· · · · A.· I do not know.
21· · · · · · THE WITNESS:· I don't recall any.                          21· · · · Q.· Kendra Mansur?
22· · · · · · (Deposition Exhibit 18 was marked.)                        22· · · · A.· She's in the legal department.
23· · · · · · MR. BLUST:· This is 17; right?                             23· · · · Q.· Norman Stuart?
24· · · · · · MR. O'REAR:· 18.                                           24· · · · A.· Don't know Norman.
25· · · · · · MR. BLUST:· 18.                                            25· · · · Q.· Michael Tindle?

                                                               Page 87                                                                   Page 88
·1· · · · A.· I believe Michael's in the legal department.               ·1· · · · A.· Yes.
·2· · · · Q.· Okay.· And Clifford Beach, of course?                      ·2· · · · Q.· You're talking about the Pillsbury law firm?
·3· · · · A.· Clifford is legal department, yeah.                        ·3· · · · A.· Yes.
·4· · · · Q.· Okay, sir.· And, again, it was your testimony              ·4· · · · · · (Deposition Exhibit 19 was marked.)
·5· ·earlier that the purpose of this amendment was because              ·5· ·BY MR. O'REAR:
·6· ·you had taken time to consider Nuclear Development's                ·6· · · · Q.· Directing your attention to Exhibit 19.· Were
·7· ·request for an extension, and you wanted to give them               ·7· ·you aware --
·8· ·back some time and agreed to give them back 16 days on ·8· · · · · · MR. LEMBKE:· Is that part of the exhibit?· No.
·9· ·the extension; is that right?                                       ·9· ·BY MR. O'REAR:
10· · · · A.· That's right.· It was something worth                      10· · · · Q.· Were you aware on or around November the 12th,
11· ·considering and considering seriously.· I had to take a             11· ·2018, that Nuclear Development had provided to TVA a
12· ·trip to London in the middle of it, and so it just                  12· ·document which outlined a permissible regulatory path
13· ·seemed like the fair thing to do.                                   13· ·forward under the NRC regulations for transferring the
14· · · · Q.· So the purpose of this extension and this                  14· ·Bellefonte site prior to the transfer of the
15· ·amendment was not to give TVA more time to figure out               15· ·construction permits?
16· ·whether this transaction was legal or illegal?                      16· · · · · · MR. LEMBKE:· Object to the form.· Lack of
17· · · · A.· We certainly continued to study it during this             17· ·foundation.· Misstates the document.
18· ·period.· We had gotten a significant opinion of counsel             18· · · · · · THE WITNESS:· I know there were discussions
19· ·on the matter, but we certainly continued to study on it            19· ·going back and forth between the various lawyers on what
20· ·and see if there was some way to do this.                           20· ·the requirements for license transfer were.· As to the
21· · · · Q.· When did you receive the opinion of counsel?               21· ·specifics of that, I don't have any recollection of it.
22· · · · A.· I don't recall.· Somewhere November, October.              22· ·BY MR. O'REAR:
23· ·Somewhere in here.                                                  23· · · · Q.· Were you aware that Nuclear Development was
24· · · · Q.· Are you talking about -- are you talking about             24· ·taking the position that the construction permits did
25· ·outside counsel?                                                    25· ·not have to be transferred in order for the sale to be


                                                                                                                                Page 85..88
                                                             www.aptusCR.com                                                                       YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 24 of 40
                                                                                                        Nuclear Development, LLC vs.
William Johnson                                                                                           Tennessee Valley Authority
                                                                 Page 89                                                                  Page 90
·1· ·closed?                                                  ·1· ·been one of those two places.
·2· · · · · · MR. LEMBKE:· Object to the form.· Lack of       ·2· · · · Q.· And who was in attendance at the meeting in
·3· ·foundation.                                              ·3· ·November?
·4· · · · · · THE WITNESS:· I was aware of that, yes.         ·4· · · · A.· Again, I'm not sure we had one in November.
·5· ·BY MR. O'REAR:                                           ·5· · · · Q.· Okay.
·6· · · · Q.· Okay.· Did you address an agencywide meeting of ·6· · · · A.· But whoever showed up.· It was employees.
·7· ·TVA on November the 26th, 2018?                          ·7· · · · Q.· TVA internal?
·8· · · · A.· Maybe.· I routinely had town hall meetings.     ·8· · · · A.· Yes.
·9· · · · Q.· Okay.· Did you have one in late November?       ·9· · · · Q.· Town meeting?
10· · · · A.· I don't recall.                                 10· · · · A.· TVA, yes.
11· · · · Q.· Did you have one where at the end of the        11· · · · Q.· Is that correct?
12· ·meeting there were questions about Bellefonte and why we 12· · · · A.· Yes.
13· ·were selling Bellefonte to Nuclear Development?          13· · · · Q.· So everybody there was with TVA in some
14· · · · · · MR. LEMBKE:· Object to the form.· Lack of       14· ·capacity, as far as you know?
15· ·foundation.                                              15· · · · A.· Yes.
16· · · · · · THE WITNESS:· Well, that was discussed at       16· · · · Q.· The invitees were TVA?
17· ·several meetings.· So if there was a meeting in          17· · · · A.· Yes.· It was open invitation to employees, yes.
18· ·November, that probably was a likely subject matter. I   18· · · · Q.· All employees --
19· ·would take questions from employees.                     19· · · · A.· Every level.
20· ·BY MR. O'REAR:                                           20· · · · Q.· -- at whatever level?
21· · · · Q.· And where were these town hall meetings held?   21· · · · A.· And I would assume there would be some
22· ·Where was the one in November held?                      22· ·contractors in there also.
23· · · · A.· They were typically held one of two places: in  23· · · · Q.· And was this meeting videotaped?
24· ·the auditorium in Knoxville in the office or the         24· · · · A.· They typically were videotaped.
25· ·auditorium in Chattanooga in the office.· It would have  25· · · · Q.· Do you recall who the moderator was for the
                                                                 Page 91                                                                  Page 92
·1· ·meeting?                                                              ·1· ·of you speaking at a TVA town hall meeting on November
·2· · · · A.· Typically it was Janet Brewer.                               ·2· ·the 26th, 2018.· I'd like for you to look at this, and
·3· · · · Q.· And what role does she hold?                                 ·3· ·then I'm going to ask you some questions about it.
·4· · · · A.· She was the senior VP of communications, but I               ·4· · · · · · Have you seen a transcript of these comments?
·5· ·think she recently retired.                                           ·5· · · · A.· No.
·6· · · · · · (Deposition Exhibit 20 was marked.)                          ·6· · · · Q.· Okay.
·7· ·BY MR. O'REAR:                                                        ·7· · · · A.· I'm not sure they're transcribed.· So. . .
·8· · · · Q.· Just I would like to identify for the record                 ·8· · · · Q.· But in prep -- did you review this video in
·9· ·Exhibit 20.· You may or may not have seen this, but I'll              ·9· ·preparation for your deposition?
10· ·represent on the record that this is a photocopy of a CD              10· · · · A.· No.
11· ·that was provided by TVA to Nuclear Development in the 11· · · · · · MR. LEMBKE:· Again, I instruct you not to
12· ·course of this litigation.· It's designated as TVA                    12· ·answer that question because it would reveal attorney
13· ·Number 9721 produced on September 19th, 2019.                         13· ·work product as to the content of what you reviewed for
14· · · · · · Do you know whether that was, in fact, produced              14· ·your prep.
15· ·by your counsel or not in this case?                                  15· ·BY MR. O'REAR:
16· · · · A.· I don't have any idea.                                       16· · · · Q.· Regardless of whether for the preparation of
17· · · · · · MR. O'REAR:· All right.· Let's take a -- let's               17· ·your deposition or not, have you ever reviewed a video
18· ·go off the record for just a minute.                                  18· ·of this meeting since the comments were made at the
19· · · · · · THE VIDEOGRAPHER:· The time is 11:08.· We're                 19· ·meeting?
20· ·going off the record.                                                 20· · · · · · MR. LEMBKE:· Same instruction.
21· · · · · · (Off-the-record discussion was held.)                        21· · · · · · THE WITNESS:· I'll follow the instruction.
22· · · · · · THE VIDEOGRAPHER:· The time is 11:25.· We're                 22· ·BY MR. O'REAR:
23· ·back on the record.                                                   23· · · · Q.· Okay.· Just refuse to answer that?
24· ·BY MR. O'REAR:                                                        24· · · · A.· (Witness nods head.)
25· · · · Q.· Mr. Johnson, we're about to play a video clip                25· · · · Q.· Okay.· But you don't think there's a transcript


                                                                                                                                      Page 89..92
                                                               www.aptusCR.com                                                                      YVer1f
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 25 of 40
                                                                                                      Nuclear Development, LLC vs.
William Johnson                                                                                         Tennessee Valley Authority
                                                               Page 93                                                                   Page 94
·1· ·of it as far as you know?                                           ·1· ·time to sell it off?
·2· · · · A.· I would doubt it.· I probably had some written             ·2· · · · · · "Well, that's a great question.· So have I
·3· ·comments when I started that I didn't follow because I              ·3· ·explained to you the three rules of the universe?· Have
·4· ·never did.                                                          ·4· ·I ever told you this?· Some of you I have, and you're
·5· · · · Q.· Okay.· All right.· All right.· We have marked              ·5· ·shaking your head no, but I'm doing it anyways because
·6· ·the video CD as Exhibit 20.· It's not the actual CD,                ·6· ·they apply to this situation.· Rule 1, it seemed like a
·7· ·which I have possession of.· I assume TVA has possession ·7· ·good idea at the time; Rule 2, no good can come from
·8· ·of it.· I've just marked a photocopy of it.· We're going            ·8· ·this; and Rule 3 is even the intelligent way wouldn't
·9· ·to mark the flash drive that we're about to play of the             ·9· ·have worked.· So I think we got them all covered here.
10· ·entire meeting which contains the entire meeting, but               10· · · · · · "We're under a lot of pressure to do something
11· ·we're only going to display the part that I'm going to              11· ·with the plant to sell it.· We thought it was a good
12· ·ask you some questions about.· We're going to mark that             12· ·idea, put it into productive use, and knew we would
13· ·as Exhibit 21.                                                      13· ·compete for load, and that's not really what ticked us
14· · · · · · So when we finish with that, just in terms of              14· ·off in Memphis.· What ticked me off in Memphis was our
15· ·chain of custody, I'm going to ask the videographer to              15· ·former colleague Bill McCollum standing up and saying
16· ·remove the flash drive.· We'll put an exhibit stamp on              16· ·you should do this nuclear deal, but even if you don't,
17· ·it and give it to the court reporter.· All right?                   17· ·you should leave TVA and go to MISO or Entergy 'cause
18· · · · · · Okay.· Let's watch the video now.                          18· ·those are both better deals than you're getting from
19· · · · · · (Video playing; reported as follows):                      19· ·TVA.· To me, that crossed the line.
20· · · · · · "Lenita, do you have any questions?                        20· · · · · · "Yeah, so what do you do?· Well, we gave them a
21· · · · · · "Yes.· Thank you.                                          21· ·short extension because I ate into some of their time.
22· · · · · · "Oh, good.· This is my favorite part.                      22· ·They have a closing date Friday?
23· · · · · · "Why continue to sell Bellefonte if the                    23· · · · · · "Uh-huh.
24· ·potential buyer wants to take away our largest LPC to               24· · · · · · "Let's do a poll.· How many people think I
25· ·make it work?· Why give an extension to provide more                25· ·should give them another extension?· Okay.· So there's

                                                               Page 95                                                                   Page 96
·1· ·no extension.· And we'll see where we are at the close              ·1· ·players -- well, we'll be defendants on Monday.· That's
·2· ·of business Friday, but there's no more extension.· I do            ·2· ·all I'm saying.
·3· ·think a lot of people have been misled about this.· The             ·3· · · · · · "So, Bill, there's a question that came in that
·4· ·idea that you can finish that plant, what they're really            ·4· ·asked:· Do you think there's a real chance we could lose
·5· ·saying, if you listening carefully, is they can finish              ·5· ·MLGW as a customer as a result of all this?
·6· ·it for 3 and a half billion.· Be a pretty good trick.               ·6· · · · · · "I don't think they'll go to Bellefonte.
·7· ·What'd it take you to finish Watts Bar, Mike?                       ·7· ·I mean, J.T. Young been in the business a long time.· He
·8· · · · · · "4.7.                                                      ·8· ·knows that's -- to put 80 percent of your power supply
·9· · · · · · "4.7.                                                      ·9· ·in one asset, that seems like a big risk, but they have
10· · · · · · "It was further along.                                     10· ·other options.· So I'm confident our value proposition
11· · · · · · "It was further along.· There was a plant                  11· ·to them is better than anybody's.· If you look at the
12· ·that'd been built dozens of times in this country and it            12· ·total package re economic development, community
13· ·was our fourth of the same exact design.· This                      13· ·support, whatever, I think we will continue the
14· ·Bellefonte has never been built in this country.· Built             14· ·80-some-year relationship.· They have options.
15· ·once, ran a fuel cycle, shut down in 1987.· Never been              15· · · · · · "And the point here is you should treat every
16· ·licensed here.· These are kind of a couple of the                   16· ·customer every day like they could leave you tomorrow.
17· ·reasons we decided we weren't proceeding.· It just                  17· ·You know, we slipped a little bit in Memphis over the
18· ·seemed undoable.                                                    18· ·last couple years.· I was part of that.· But we've come
19· · · · · · "So but it's time to call the question.· So                19· ·back in a pretty big way, and I think we're making
20· ·we'd be calling it on Friday.· I've already been to the             20· ·progress down there.· But every day just assume every
21· ·legal department today for two reasons.· One, that's                21· ·customer can leave you, and that'd probably inform your
22· ·where my bathroom is on the sixth floor; but the more               22· ·decision-making a little bit.
23· ·important but less pressing question, to alert the                  23· · · · · · "Just to build on the Bellefonte -- to build on
24· ·litigators that I'm sure we'll be a defendant by Monday.            24· ·the Bellefonte question, some people have asked me and I
25· ·So I'm sure we'll be sued about this.· If you study the             25· ·didn't know, the money that they put down, is that like


                                                                                                                                  Page 93..96
                                                           www.aptusCR.com                                                                         YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 26 of 40
                                                                                            Nuclear Development, LLC vs.
William Johnson                                                                               Tennessee Valley Authority
                                                      Page 97                                                                   Page 98
·1· ·earnest money in a house?· If you walk away, they lose   ·1· ·happy to do that, okay?
·2· ·that money?· Does TVA get any of that money?             ·2· · · · A.· Yep.
·3· · · · · · "So my understanding, subject to correction, is ·3· · · · Q.· So you had mentioned the moderator.· It might
·4· ·that that is earnest money that we can keep.· To close,  ·4· ·have been a Ms. Brewer; is that correct?
·5· ·they gotta pony up another 90 million.· There's a lot of ·5· · · · A.· Yes.
·6· ·technical problems with them closing.· Mostly that they  ·6· · · · Q.· What's her name?
·7· ·don't have a permit from the NRC, so they can't actually ·7· · · · A.· Janet Brewer.
·8· ·own the site which they think they can do later.· So I   ·8· · · · Q.· Janet Brewer.· Was that Janet Brewer?
·9· ·think we can plan on keeping the 22.                     ·9· · · · A.· In the dark suit, yes, dark hair, yes.
10· · · · · · "Another question --                            10· · · · Q.· And do you know who asked the first question
11· · · · · · "If they go away, I'd give it back to 'em.      11· ·from the audience, why continue to sell Bellefonte?
12· ·How's that?· John's saying no, no.                       12· · · · A.· So that came over the telephone or e-mail.
13· · · · · · "He's already spent that money.                 13· ·That was not somebody in the direct audience.
14· · · · · · "It's been an interesting discussion in senior  14· · · · Q.· Okay.
15· ·group.· Can they close?· What about the permit?· And all 15· · · · A.· And the reason I said this is my favorite part.
16· ·John says is, do they have the cash?· Do they have the   16· ·The woman that reads those questions has a lovely voice.
17· ·cash?                                                    17· · · · Q.· All right, sir.· And is that Anita?
18· · · · · · "What else is on your minds?                    18· · · · A.· It's not Anita.· Lenita.
19· · · · · · "It's all good.                                 19· · · · Q.· Lenita?
20· · · · · · "No questions."                                 20· · · · A.· Yeah.
21· · · · · · (End of video.)                                 21· · · · Q.· Okay.· Do you know who asked --
22· · · · · · MR. BLUST:· That's a great screen.              22· · · · A.· No.
23· ·BY MR. O'REAR:                                           23· · · · Q.· -- the substantive question?
24· · · · Q.· I'm going to ask you some questions about those 24· · · · A.· No.· No.
25· ·comments.· If you need to replay that to answer, I'll be 25· · · · Q.· Okay.· But that would have been someone from

                                                      Page 99                                                                  Page 100
·1· ·TVA; right?                                                ·1· ·did.· No good can come from this, meaning I'm pretty
·2· · · · A.· Presumably.· I mean, it was on a TVA webcast      ·2· ·sure we're going to get sued.· That's what it was about.
·3· ·and call, yeah.                                            ·3· · · · Q.· Now, were you going to get sued because you had
·4· · · · Q.· Were these questions set up in advance, or were   ·4· ·already decided at that point in time not to close the
·5· ·they just --                                               ·5· ·transaction?
·6· · · · A.· No.                                               ·6· · · · A.· I hadn't actually decided.· I was leaning that
·7· · · · Q.· -- spontaneous?                                   ·7· ·way, but like most good lawyers, I'm going to wait till
·8· · · · A.· They're spontaneous.                              ·8· ·the last moment to actually decide.· So. . .
·9· · · · Q.· When you said you've got three rules to the       ·9· · · · Q.· Well, you said you were certain you were going
10· ·universe and the first one was "it seemed like a good      10· ·to get sued?
11· ·idea at the time," so were you telling your group there    11· · · · A.· Yeah.· Well, if we didn't close, I was certain
12· ·that the contract with Bellefonte seemed like a good       12· ·we were going to get sued, sure.
13· ·idea at the time it was signed but it no longer seemed     13· · · · Q.· But you said we were going to get sued.· You
14· ·like a good idea?                                          14· ·said, "I'm sure we were going to be sued about this."
15· · · · A.· No.· I was having lighthearted banter with the    15· · · · · · So you were sure when you made the comments on
16· ·group.· It seemed like a good idea at the time, and it     16· ·November 26th you were going to be sued, and you were
17· ·was.                                                       17· ·sure because you had decided at that point you were not
18· · · · Q.· But it didn't seem like a good idea when you      18· ·going to close; correct?
19· ·were making those comments?· Is that what you were         19· · · · · · MR. LEMBKE:· Objection.· Misstates the
20· ·saying?                                                    20· ·witness's testimony and argumentative.
21· · · · A.· That's not what I was saying.                     21· · · · · · THE WITNESS:· I was certain we were going to be
22· · · · Q.· What were you saying?                             22· ·sued if we didn't close.· I had not yet finally decided
23· · · · A.· I was saying the three rules of the universe,     23· ·that we were not going to close because we were unable
24· ·which I told them many times just as a way to have fun     24· ·to close legally.· I made that decision as late as
25· ·with the group, seemed like a good idea at the time.· It   25· ·possible, but I certainly was leaning that way at the


                                                                                                                       Page 97..100
                                                  www.aptusCR.com                                                                         YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 27 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                               Page 101                                                                   Page 102
·1· ·time.                                                                ·1· · · · A.· Entergy is a large integrated invest-your-own
·2· ·BY MR. O'REAR:                                                       ·2· ·utility in the south headquartered in Louisiana but in a
·3· · · · Q.· When did you make that decision?                            ·3· ·number of states.
·4· · · · A.· The day before the extension ran out.                       ·4· · · · Q.· And where is MISO headquartered?
·5· · · · Q.· The day before November 30th, which would have ·5· · · · A.· MISO is a conglomeration of dozens of entities
·6· ·been November 29th, 2018?                               ·6· ·in the Midwest.· I think they're actually in --
·7· · · · A.· Yes.                                                        ·7· ·headquartered in maybe Arkansas.
·8· · · · Q.· And then your third rule of the universe, "Even             ·8· · · · Q.· Little Rock?
·9· ·the intelligent way wouldn't have worked," what does                 ·9· · · · A.· Maybe in Little Rock.
10· ·that mean?                                                           10· · · · Q.· Is Entergy part of MISO?
11· · · · A.· That's just the third rule of the universe.                 11· · · · A.· They're either part of MISO or the Southwest
12· ·Doesn't mean anything.                                               12· ·Power Pool.· They were in one and went to the other, And
13· · · · Q.· Does that have any application at all to                    13· ·I can't remember which direction they went.
14· ·Bellefonte?                                                          14· · · · Q.· And so you said Bill McCollum crossed the line
15· · · · A.· No.· So one of the things that I like to do at              15· ·when he suggested that Memphis should leave TVA and go
16· ·these events is have a little fun and make them laugh a              16· ·to MISO or Entergy because those are better deals?
17· ·little bit.· So no, it had nothing to do with that.                  17· · · · A.· In my opinion, yes.
18· · · · Q.· Now, you remain ticked off at Bill McCollum                 18· · · · Q.· Okay.· And you were ticked off about that when
19· ·based on your comments here; right?                                  19· ·he made comments that you attribute to him to the
20· · · · A.· I'm still ticked off with Bill McCollum.                    20· ·Memphis City Council back in October of 2018?
21· · · · Q.· All right, sir.· Now, could you tell the Court              21· · · · A.· I think it is inappropriate to make those kind
22· ·who you're referring to when you say MISO?                           22· ·of comments about your former employer who's paying your
23· · · · A.· MISO is the Midwest Independent System                      23· ·retiree, and you have nothing to benefit other than to
24· ·Operator.                                                            24· ·injure TVA.· I think that's highly inappropriate.
25· · · · Q.· And who is Entergy?                                         25· · · · Q.· Now, you asked the audience to do a poll on

                                                               Page 103                                                                   Page 104
·1· ·extension.· You gave them about a half second to vote,               ·1· ·counsel.
·2· ·and then you said no extension; correct?                             ·2· ·BY MR. O'REAR:
·3· · · · A.· Right.· That's what the video said.                         ·3· · · · Q.· Had you made the decision at that time --
·4· · · · Q.· So you had decided at that point in time that               ·4· · · · · · MR. LEMBKE:· Move to strike.
·5· ·there would be no extension granted to TVA -- excuse                 ·5· ·BY MR. O'REAR:
·6· ·me -- to Nuclear Development pursuant to their request               ·6· · · · Q.· -- not to grant the extension?
·7· ·to extend the closing to May 2019; right?                            ·7· · · · A.· No.
·8· · · · A.· That's not --                                               ·8· · · · Q.· When you said, "I do think that a lot of people
·9· · · · · · MR. LEMBKE:· Objection.· Asked and answered.                ·9· ·have been misled about this," what were you referring
10· · · · · · THE WITNESS:· That's not true.                              10· ·to?
11· ·BY MR. O'REAR:                                                       11· · · · A.· Several things.· The ease of Memphis going to
12· · · · Q.· Well, you said, "No extension.· Okay, so there              12· ·MISO, the price of power out of MISO, the ease of
13· ·is no extension."                                                    13· ·construction of Bellefonte.· How the power would
14· · · · A.· Well, if --                                                 14· ·actually get from Bellefonte to Memphis I think required
15· · · · Q.· So -- go ahead.                                             15· ·a lot of misinformation floating around about this.
16· · · · A.· If you think I make decisions based on a poll               16· · · · Q.· Well, what were you referring to when you said,
17· ·of employees, you don't know much about the subject                  17· ·"A lot of people have been misled"?· Who had been
18· ·matter.· You have mis-estimated me.                                  18· ·misled?
19· · · · Q.· No, I don't really think you made it based on               19· · · · A.· Members of the public.
20· ·that poll.                                                           20· · · · Q.· Were you specifically talking about Memphis
21· · · · A.· No.                                                         21· ·officials?
22· · · · Q.· But I do think you had made the decision at                 22· · · · A.· They would certainly be included in that group,
23· ·that time because you said, "Okay, no extension."                    23· ·yes.
24· · · · · · MR. LEMBKE:· I object to the form.· There's no              24· · · · Q.· And who was doing the misleading?
25· ·question there.· This is not a forum for statements by               25· · · · A.· Mr. McCollum.· Other people who had been hired.


                                                                                                                                Page 101..104
                                                            www.aptusCR.com                                                                          YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 28 of 40
                                                                                          Nuclear Development, LLC vs.
William Johnson                                                                             Tennessee Valley Authority
                                                    Page 105                                                              Page 106
·1· ·I don't know who they were, but things would pop up       ·1· · · · Q.· All right, sir.· Which you believe to be
·2· ·about here's a study you can go to MISO and get power     ·2· ·misleading to the City of Memphis?
·3· ·for half the price, and it's just not true.· So. . .      ·3· · · · A.· Yes, sir.
·4· · · · Q.· Well, as specifically as you can recall, what    ·4· · · · Q.· When you said, "It's time to call the question.
·5· ·were you referring to when you said that Memphis had      ·5· ·We will be calling it on Friday," did that mean you're
·6· ·been misled by Mr. McCollum or anyone on behalf of        ·6· ·not closing on Friday of that week --
·7· ·Nuclear Development?                                      ·7· · · · A.· No.· That was about the --
·8· · · · · · MR. LEMBKE:· Object to the form.· That           ·8· · · · Q.· -- which, Friday was November 30th?
·9· ·misstates the evidence.· He never said that.              ·9· · · · · · Excuse me.
10· ·BY MR. O'REAR:                                            10· · · · A.· That was the date the extension ran out or was
11· · · · Q.· Do you believe Memphis had been misled by        11· ·extended.· That was the question we were calling.
12· ·Mr. McCollum?                                             12· · · · Q.· The second question was from a woman in the
13· · · · A.· Yes.                                             13· ·audience who was seated and pictured on the video.· Do
14· · · · Q.· All right.· And what did he say that misled      14· ·you know who that was?
15· ·Memphis?                                                  15· · · · A.· No.
16· · · · A.· How easy it would be and how cheap it would be   16· · · · Q.· The focus of -- her question was there's a
17· ·to go to MISO and that TVA -- that Memphis would be       17· ·question -- or excuse me.
18· ·better off with anybody other than TVA.· I think those    18· · · · · · The moderator said, "There's a question that
19· ·are quite misleading.                                     19· ·came in that asked, do you think there's a real chance
20· · · · Q.· Okay.· And is that based on what he stated at    20· ·we could leave MLGW as a customer as a result of all
21· ·that meeting that we've described earlier in this         21· ·this?"
22· ·deposition?                                               22· · · · · · The first question from the audience, excuse
23· · · · A.· Yes.· And in subsequent media articles.          23· ·me, was the -- excuse me.· That's the third one.
24· · · · Q.· Okay.· In media articles?                        24· · · · · · So the first two questions related to Memphis
25· · · · A.· (Witness nods head.)                             25· ·from this group; correct?

                                                    Page 107                                                              Page 108
·1· · · · A.· Yes, as I recall.                               ·1· · · · Q.· Did you describe the lack of a permit from the
·2· · · · Q.· You said you'd slipped a little bit in Memphis  ·2· ·NRC as a technical problem with the closing?
·3· ·over the last couple of years and you were part of that. ·3· · · · A.· I did.
·4· · · · · · Did that mean you had not paid due attention to ·4· · · · Q.· Now, when the moderator said and you
·5· ·the City of Memphis as a customer?                       ·5· ·commented -- John is your CFO; is that correct?
·6· · · · A.· We paid a lot of attention, but we obviously    ·6· · · · A.· Yeah.· The John I referenced there is a CFO.
·7· ·hadn't paid enough attention if they started considering ·7· · · · Q.· John Thomas?
·8· ·their options to do other things.                        ·8· · · · A.· John Thomas.
·9· · · · Q.· The third question from the audience was from   ·9· · · · Q.· And he was sitting in there at the meeting?
10· ·the lady depicted on the video about the down payment. 10· · · · A.· Yes.
11· ·And, again, do you know who that lady was?               11· · · · Q.· And he -- was he saying, "No, no"?
12· · · · A.· No.                                             12· · · · A.· No.· I was just having fun there.· He was
13· · · · Q.· Okay.· And she asked, "If you walk away, they   13· ·always a good subject of a little entertainment in those
14· ·lose that money.· Does TVA get any of that money?"       14· ·meetings.
15· · · · · · And your response was "yes"; right?             15· · · · Q.· The moderator -- the moderator said, "He's
16· · · · · · MR. LEMBKE:· Object to the form.· Yes what?     16· ·already spent that money."
17· ·The question is vague.                                   17· · · · A.· Yeah.
18· · · · · · You can answer it if you understand it.         18· · · · Q.· Is that true?
19· · · · · · THE WITNESS:· My response was what I said on    19· · · · A.· It's true she said that.· It's not true that he
20· ·the video.                                               20· ·had spent it.
21· ·BY MR. O'REAR:                                           21· · · · Q.· Okay.· All right.· Then you said, "There's been
22· · · · Q.· All right.· Which was?                          22· ·an interesting discussion in the senior group."
23· · · · A.· That my understanding is that that was like     23· · · · · · Is that the group that we were discussing --
24· ·earnest money that contractually TVA could keep, and I   24· · · · A.· Yes.
25· ·was subject to correction, as I recall.· I don't know.   25· · · · Q.· -- earlier?


                                                                                                                 Page 105..108
                                                 www.aptusCR.com                                                                     YVer1f
             Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 29 of 40
                                                                                                     Nuclear Development, LLC vs.
William Johnson                                                                                        Tennessee Valley Authority
                                                             Page 109                                                               Page 110
·1· · · · A.· Yes.                                                      ·1· ·months, and I think that's proven to be true since the
·2· · · · Q.· The executive management council?                         ·2· ·permits haven't been issued yet and the application was
·3· · · · A.· Yeah.                                                     ·3· ·found to be insufficient, which was exactly the problem
·4· · · · Q.· And the interesting discussion in the senior              ·4· ·I was anticipating, that this could go on for years and
·5· ·group, was that discussion among all those people that             ·5· ·wouldn't be resolved in any timely manner.
·6· ·you named earlier in the deposition?                               ·6· · · · Q.· Did your CFO want to close the deal?
·7· · · · A.· I'm sure there was casual conversation in the             ·7· · · · A.· He wanted us to live by the contract.· He
·8· ·entire group.· There are people in that group who would            ·8· ·didn't really have a view on the whole issue.
·9· ·have been more involved in it.                                     ·9· · · · Q.· Well, you said in the meeting, "All John says
10· · · · Q.· When you said, regarding the down payment of              10· ·is, do they have the cash?· Do they have the cash?"
11· ·$22 million, "If they'd go away, I'd give it back to               11· · · · A.· Yeah.· Joke with your CFO in front of the
12· ·them," did you want to unwind the deal at that time?               12· ·troops.· I'll tell you, 90 million in the context of
13· · · · A.· No.· I wanted to close the deal, but I was                13· ·that enterprise wasn't going to move the needle very
14· ·making a joke, lighthearted.· I actually wanted to close           14· ·much.
15· ·the deal.                                                          15· · · · Q.· Was that peanuts to TVA?
16· · · · Q.· Well, you didn't -- if you wanted to close the            16· · · · A.· Not peanuts but, you know, it's a big
17· ·deal, you didn't consent to the transfer of the                    17· ·enterprise.
18· ·construction permits, did you?                                     18· · · · Q.· After this town meeting, did you have a phone
19· · · · A.· We did not.                                               19· ·conversation with Franklin Haney?
20· · · · Q.· You didn't consent to the request for                     20· · · · A.· I don't recall, but I assume I did.
21· ·extension, did you?                                                21· · · · Q.· Do you recall getting his cell number and
22· · · · A.· Not the six-month extension.                              22· ·calling him on his cell phone during the week, this week
23· · · · Q.· How did that help closing the deal?                       23· ·and specifically two days after the town meeting on
24· · · · A.· As I said earlier, the request for an extension           24· ·November the 28th, 2018?
25· ·to get the permits was going to take longer than six               25· · · · A.· I don't recall specifically calling him. I

                                                             Page 111                                                               Page 112
·1· ·know I did close the loop on the request for the six     ·1· · · · A.· I don't recall him telling me that.· But. . .
·2· ·months with him.· But how I got his cell phone or any of ·2· · · · Q.· But what?
·3· ·that, I don't recall.                                    ·3· · · · A.· I just don't have any recollection of that.
·4· · · · Q.· Do you recall finding out that Nuclear          ·4· · · · Q.· Do you recall Mr. Haney telling you that they
·5· ·Development was in Memphis meeting with Memphis City     ·5· ·had the finances lined up and they were ready to wire
·6· ·officials on November the 28th?                          ·6· ·the funds on the closing?
·7· · · · A.· I don't recall that.                            ·7· · · · A.· I don't recall that.
·8· · · · Q.· Do you recall calling Mr. Haney on November     ·8· · · · Q.· Do you recall that TVA received an opinion
·9· ·the 29th after you learned that they were in Memphis     ·9· ·letter from the Pillsbury firm regarding this issue of
10· ·meeting with Memphis officials on the 28th?              10· ·the transfer of the permits?
11· · · · A.· I don't recall that.                            11· · · · A.· I do recall this.
12· · · · Q.· You don't recall that conversation?             12· · · · Q.· Do you know when TVA received that letter?
13· · · · A.· (Witness shakes head.)                          13· · · · A.· October or November, I would think, of 2018.
14· · · · Q.· Do you recall being angry with Mr. Haney in a   14· · · · Q.· Did you ever see that letter?
15· ·phone conversation over Nuclear Development meeting with 15· · · · A.· I did.
16· ·the City of Memphis?                                     16· · · · Q.· Did you read it?
17· · · · A.· I don't recall that.                            17· · · · A.· I did.
18· · · · Q.· But you do recall telling him you wouldn't      18· · · · Q.· Did you read it the day it came in?
19· ·extend the closing date; is that right?                  19· · · · A.· I don't -- I don't recall that.
20· · · · A.· I do recall, yes, closing the loop on that.     20· · · · · · MR. O'REAR:· Okay.· Does anyone need to look
21· ·But the extent of the conversation or anything else, I   21· ·back at the video?· I'm not going to ask any further
22· ·don't recall.                                            22· ·questions about the video.· All right.· Let's pull the
23· · · · Q.· Did Mr. Haney tell you that Nuclear Development 23· ·flash drive out.· Just to keep this on the record, if we
24· ·was ready to close on the closing date of November 30,   24· ·could.· And I'm marking the flash drive as Exhibit 21.
25· ·2018?                                                    25· · · · · · · · · · · · · ·---o0o---


                                                                                                                              Page 109..112
                                                            www.aptusCR.com                                                                    YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 30 of 40
                                                                                                        Nuclear Development, LLC vs.
William Johnson                                                                                           Tennessee Valley Authority
                                                               Page 113                                                               Page 114
·1· · · · · · (Deposition Exhibit 21 was marked.)                         ·1· · · · · · Now, this letter, this e-mail says from
·2· · · · · · MR. O'REAR:· And it's also got the Bates number             ·2· ·Mr. Beach, "We did receive an unequivocal opinion from
·3· ·of the CD on it.· I'm handing it to the court reporter.              ·3· ·Pillsbury today opining that ND's acquisition of the
·4· · · · · · 22.                                                         ·4· ·site would be unlawful under the act."
·5· · · · · · (Deposition Exhibit 22 was marked.)                         ·5· · · · · · Do you have any reason to believe the letter
·6· ·BY MR. O'REAR:                                                       ·6· ·did not get received by TVA on Wednesday, November
·7· · · · Q.· You have before you Exhibit 22.· Is that the                ·7· ·the 28th, 2018?
·8· ·letter you were referring to received from the Pillsbury             ·8· · · · · · MR. LEMBKE:· Object to the form.· Lack of
·9· ·firm?                                                                ·9· ·foundation.
10· · · · A.· Yes.                                                        10· · · · · · THE WITNESS:· I have no reason to believe or
11· · · · Q.· Do you see a date on that letter?                           11· ·disbelieve it.
12· · · · A.· I do not.                                                   12· ·BY MR. O'REAR:
13· · · · Q.· Do you know why it's undated?                               13· · · · Q.· Do you have any reason to believe that this
14· · · · A.· I do not.                                                   14· ·letter was delivered and that you reviewed it prior to
15· · · · · · MR. AYLIFFE:· Caine, is that Exhibit 21 or 22?              15· ·November 28th, 2018?
16· · · · · · MR. O'REAR:· 22.                                            16· · · · A.· I don't -- I can't recall that.
17· · · · · · MR. LEMBKE:· 21 is the flash drive.                         17· · · · Q.· Do you have any reason to believe that you did
18· · · · · · MR. AYLIFFE:· Flash drive itself?· Okay.· Got               18· ·review it prior to that date?
19· ·it.                                                                  19· · · · A.· I -- I can't tell you when I reviewed it. I
20· · · · · · (Deposition Exhibit 23 was marked.)                         20· ·know I reviewed it.· I reviewed it shortly after we got
21· ·BY MR. O'REAR:                                                       21· ·it.· When exactly that was, I can't recall.
22· · · · Q.· Directing your attention to Exhibit 23.· This   22· · · · · · (Deposition Exhibit 24 was marked.)
23· ·is an e-mail from Cliff Beach in TVA's law department to 23· ·BY MR. O'REAR:
24· ·Larry Blust and copied to Sherry Quirk dated                         24· · · · Q.· You have before you Exhibit 24 which is a
25· ·November 28th, 2018.                                                 25· ·letter on TVA letterhead addressed to Nuclear

                                                               Page 115                                                               Page 116
·1· ·Development and Mr. Blust signed by Sherry Quirk,                    ·1· ·November 30, Mr. Blust as counsel for Nuclear
·2· ·general counsel.                                                     ·2· ·Development sent a letter to Ms. Quirk and to David Nix
·3· · · · · · Have you seen that letter before?                           ·3· ·essentially rebutting her letter and taking the position
·4· · · · A.· Yes.                                                        ·4· ·that it was not illegal to close the transaction on
·5· · · · Q.· Okay.· And this is the letter whereby TVA                   ·5· ·November 30th, 2018?
·6· ·advised Nuclear Development that they would not close                ·6· · · · · · MR. LEMBKE:· Object to the form.· Lack of
·7· ·the transaction on the next day; correct?                            ·7· ·foundation.· Misstates the exhibit.
·8· · · · A.· That's correct.                                             ·8· ·BY MR. O'REAR:
·9· · · · Q.· And did you make the decision that is reflected             ·9· · · · Q.· Did you ever see this letter?
10· ·in this letter that TVA would not close the transaction              10· · · · A.· Yes.
11· ·the next day, November 30th, 2018?                                   11· · · · Q.· So you were aware of the position taken in the
12· · · · A.· I made the decision that TVA could not lawfully             12· ·letter?
13· ·close the transaction on that day.                                   13· · · · A.· Yes.
14· · · · Q.· Did you direct Ms. Quirk to send this letter?               14· · · · Q.· You either read it or were informed about it?
15· · · · A.· I don't know if I directed her, but I certainly             15· · · · A.· I read it.
16· ·approved it.                                                         16· · · · Q.· On November 30, the day of the closing?
17· · · · · · (Deposition Exhibit 25 was marked.)                         17· · · · · · MR. LEMBKE:· Mister -- no objection.
18· ·BY MR. O'REAR:                                                       18· · · · · · THE WITNESS:· I read the letter.
19· · · · Q.· Now, I believe you said with respect to the                 19· ·BY MR. O'REAR:
20· ·letter marked as Exhibit 24 that you made the decision               20· · · · Q.· Did you take the letter into consideration in
21· ·not to close the transaction because it would be illegal             21· ·making the decision that TVA would not close the
22· ·to do so or violate the law; is that what you said?                  22· ·transaction on November 30?
23· · · · A.· That is what I said.                                        23· · · · A.· I read the letter before we decided we couldn't
24· · · · Q.· All right.· Now, directing your attention to                24· ·lawfully close the transaction.
25· ·Exhibit 25.· Were you aware that the next day, on                    25· · · · Q.· Okay.· So you took into account Nuclear


                                                                                                                                Page 113..116
                                                         www.aptusCR.com                                                                         YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 31 of 40
                                                                                              Nuclear Development, LLC vs.
William Johnson                                                                                 Tennessee Valley Authority
                                                    Page 117                                                                    Page 118
·1· ·Development's position on this when you made that          ·1· ·where you discussed with members of the board of
·2· ·decision?                                                  ·2· ·directors your decision not to close the transaction on
·3· · · · A.· I read what they wrote.                           ·3· ·November 30, 2018?
·4· · · · Q.· As reflected in this letter?                      ·4· · · · A.· I do not know if there are e-mails or records
·5· · · · A.· Yes.                                              ·5· ·of this.· I do know as a general practice this is the
·6· · · · Q.· Okay.· And you took that into account?            ·6· ·kind of thing I would have informed the board about.
·7· · · · A.· I certainly considered it.                        ·7· · · · Q.· Do you -- can you identify any specific board
·8· · · · Q.· Did you take the decision or your                 ·8· ·member that you discussed this with?
·9· ·recommendation that TVA not close this transaction to      ·9· · · · A.· I can't recall the specifics of this, no.
10· ·the board of directors?                                    10· · · · Q.· Now, your one-on-one discussion with individual
11· · · · A.· I can't recall exactly doing that, but I'm        11· ·board members does not constitute official action by the
12· ·certain that I did because this is the kind of thing I     12· ·board, does it?
13· ·would always run by the board.                             13· · · · A.· No.
14· · · · Q.· Did you do that in an official board meeting?     14· · · · Q.· The board has to act at a meeting properly
15· · · · A.· No.                                               15· ·called where a quorum is present and a requisite vote is
16· · · · Q.· When you say "run by the board," what do you      16· ·made; correct?
17· ·mean?                                                      17· · · · A.· Correct.
18· · · · A.· Well, there could be e-mails or phone calls or    18· · · · Q.· Did any of that happen with respect to the
19· ·things like that.                                          19· ·decision to not close the transaction with Nuclear
20· · · · Q.· With individual board members?                    20· ·Development as contracted on November 30, 2018?
21· · · · A.· I don't recall exactly how it occurred.           21· · · · A.· No.· That's a decision in the hands of
22· · · · Q.· Are you speculating there were e-mails or phone   22· ·management.
23· ·calls, or are there e-mails or phone calls --              23· · · · · · MR. LEMBKE:· Object to the form of the
24· · · · A.· Well, I don't --                                  24· ·question.· It misstates and assumes facts not in
25· · · · Q.· Excuse me.· Were there e-mails or phone calls     25· ·evidence.· Misstates the evidence.

                                                    Page 119                                                                    Page 120
·1· ·BY MR. O'REAR:                                           ·1· ·of any.
·2· · · · Q.· So was that a decision that ultimately you made ·2· · · · · · MR. O'REAR:· Let's take a break.
·3· ·personally?                                              ·3· · · · · · THE VIDEOGRAPHER:· The time is 12:03.· We're
·4· · · · A.· Yes.                                            ·4· ·going off the record.
·5· · · · Q.· Does TVA -- and I don't know.· You may know     ·5· · · · · · (Break taken at 12:03 p.m.)
·6· ·whether Tennessee is a one-consent state or two-consent ·6· · · · · · THE VIDEOGRAPHER:· The time is 12:11.· We're
·7· ·state in terms of recording phone conversations.         ·7· ·back on the record.
·8· · · · A.· I --                                            ·8· · · · · · MR. O'REAR:· Those are all the questions I have
·9· · · · Q.· Do you know?                                    ·9· ·right now.· I'll pass the witness.· And I do reserve the
10· · · · A.· I don't know and I've --                        10· ·right to re-call the witness and reconvene the witness
11· · · · Q.· Let me ask you.                                 11· ·in the event that there are privileged documents that
12· · · · A.· -- never recorded a phone conversation.         12· ·involve this witness that are deemed by the Court to be
13· · · · Q.· Okay.· That's one of my -- did you record any   13· ·not privileged that I could discuss with the witness and
14· ·of these phone conversations you've had with             14· ·would have discussed with the witness had they not been
15· ·representatives of Nuclear Development?                  15· ·marked privileged.
16· · · · A.· No.· No.                                        16· · · · · · Do you have any questions?
17· · · · Q.· To your knowledge, does TVA have a practice of  17· · · · · · MR. LEMBKE:· Yes.
18· ·recording phone conversations with outside parties?      18· ·EXAMINATION BY MR. LEMBKE:
19· · · · A.· I know of no such practice, but I also don't    19· · · · Q.· Will you state your name for the record again,
20· ·know of any phone call ever being taped.                 20· ·please.
21· · · · Q.· Do you know if there are any recordings of      21· · · · A.· William Dean Johnson.
22· ·phone conversations with representatives of Nuclear      22· · · · Q.· And, Mr. Johnson, in what city do you live?
23· ·Development or representatives of the NRC regarding      23· · · · A.· I live in San Francisco, California.
24· ·Bellefonte and the construction permit transfer issue?   24· · · · Q.· And what is your current position at which
25· · · · A.· I know of no such recordings.· I've never heard 25· ·you're employed?


                                                                                                                          Page 117..120
                                                 www.aptusCR.com                                                                           YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 32 of 40
                                                                                                    Nuclear Development, LLC vs.
William Johnson                                                                                       Tennessee Valley Authority
                                                             Page 121                                                                   Page 122
·1· · · · A.· President and chief executive officer of PG&E             ·1· ·was in the capacity plan, and there was some money being
·2· ·Corporation.                                                       ·2· ·spent on it every year.
·3· · · · Q.· And PG&E is Pacific Gas and Electric?                     ·3· · · · Q.· And did you undertake an analysis of what
·4· · · · A.· That is the common term, yes.                             ·4· ·should happen going forward with the Bellefonte plant?
·5· · · · Q.· Okay.· And prior to your current -- prior to              ·5· · · · A.· Yes.· As part of a bigger analysis, looking at
·6· ·your current position at PG&E, what position did you               ·6· ·the load shape, what demand was going to be, and the
·7· ·hold?                                                              ·7· ·asset mix, I looked at all the plants and we determined
·8· · · · A.· I was the president and chief executive of the            ·8· ·that TVA wouldn't need the Bellefonte plant until
·9· ·Tennessee Valley Authority from January 2013 until May             ·9· ·sometime well into the future, maybe in 2040 range.· And
10· ·of 2019.                                                           10· ·so based on that, I went to the board and suggested that
11· · · · Q.· And your office was in Knoxville, Tennessee?              11· ·we should halt the project entirely because we wouldn't
12· · · · A.· Yes.· Knoxville, Tennessee.                               12· ·need it for the next 30 years.
13· · · · Q.· And prior to your time as CEO of TVA, where did           13· · · · Q.· And when that decision -- let me put it this
14· ·you work?                                                          14· ·way.
15· · · · A.· I spent 20 years at a company called Progress             15· · · · · · Did you present that recommendation to the TVA
16· ·Energy and was the CEO there the last five or six years            16· ·board?
17· ·of that.                                                           17· · · · A.· I did.
18· · · · Q.· Now, when you arrived at TVA in January of                18· · · · Q.· And what was the recommendation?
19· ·2013, what was the status of the Bellefonte Nuclear                19· · · · A.· The recommendation was to essentially cancel
20· ·Plant project?                                                     20· ·the restart of the Bellefonte units because there was no
21· · · · A.· It was in some form of being rebuilt, but it              21· ·need for 'em.· The price was too high for the capital
22· ·was behind Watts Bar 2, which was the nuclear plant that           22· ·budget TVA had, and there were much more economic
23· ·was being reconstructed.· So the TVA board had approved            23· ·options.
24· ·the restart of Bellefonte, but not a lot was happening             24· · · · Q.· Did you assess how Bellefonte compared or fit
25· ·there because all the focus was on Watts Bar 2.· But it            25· ·in to TVA's overall mission?

                                                             Page 123                                                                   Page 124
·1· · · · A.· Yes.· Demand changed over time.· TVA had six              ·1· · · · Q.· Okay.· Now, was the decision to bid on the
·2· ·nuclear plants, was building a seventh one, and so it              ·2· ·Bellefonte property the first exposure you had to
·3· ·had more base load capacity than it needed and certainly           ·3· ·Franklin Haney or Nuclear Development in connection with
·4· ·didn't need to add any more big units to meet the shape            ·4· ·the Bellefonte site?
·5· ·of customer demand.                                                ·5· · · · A.· No.
·6· · · · Q.· All right.· In making the recommendation to the           ·6· · · · Q.· Tell me what your first interaction with
·7· ·board to dispose of the Bellefonte property, did you               ·7· ·Mr. Haney or Nuclear Development was in connection with
·8· ·have any concern about potential competition from                  ·8· ·the Bellefonte site.
·9· ·whomever purchased the Bellefonte site?                            ·9· · · · A.· So after the board decided that we could cancel
10· · · · A.· No.                                                       10· ·the restart of that unit, Mr. Haney contacted me and was
11· · · · · · MR. O'REAR:· Objection.· Asked and answered.              11· ·interested in financing the project and also exerted
12· · · · · · THE WITNESS:· There were actually two separate            12· ·significant political pressure to try to make TVA do the
13· ·discussions.· We canceled the restart of the plant                 13· ·project.
14· ·before we got to the conversation of it being surplus              14· · · · Q.· So in terms of financing, are you saying that
15· ·property.                                                          15· ·that would have caused it to come back onto the active
16· ·BY MR. LEMBKE:                                                     16· ·project mode is what he wanted?
17· · · · Q.· Okay.· So did -- so you're saying there were              17· · · · · · MR. O'REAR:· Objection.· Leading.
18· ·two decisions made by the board?                                   18· ·BY MR. LEMBKE:
19· · · · A.· That's correct.                                           19· · · · Q.· When Mr. Haney was proposing financing, it was
20· · · · Q.· Okay.· Now, when the decision came up, how long 20· ·financing for what?
21· ·after the first decision to remove it from the plan did  21· · · · A.· For the construction of the Bellefonte units.
22· ·the decision get made to declare it surplus property               22· · · · Q.· And if -- if TVA had -- why would TVA have need
23· ·roughly?                                                           23· ·for financing of the Bellefonte project?
24· · · · A.· I think it was on the order of 18 months or two           24· · · · A.· Well, we were -- we have TVA statutory debt cap
25· ·years.                                                             25· ·of 30 billion.· At that point the debt was about


                                                                                                                            Page 121..124
                                                         www.aptusCR.com                                                                           YVer1f
            Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 33 of 40
                                                                                              Nuclear Development, LLC vs.
William Johnson                                                                                 Tennessee Valley Authority
                                                            Page 125                                                       Page 126
·1· ·27 billion.· And so if you were going to do the project, ·1· ·having any other engagement with Franklin Haney or
·2· ·having some other funding source might have been         ·2· ·Nuclear Development about the Bellefonte site?
·3· ·helpful.· But it wasn't the financing part of it that    ·3· · · · A.· Yes.· Mr. Haney subsequently contacted me and
·4· ·made us to decide to stop the project.· It was the fact  ·4· ·told me they were -- and this was before the formation
·5· ·that there was no need for the project.                  ·5· ·of the entity I think -- interested in acquiring and
·6· · · · Q.· And how did you evaluate Mr. Haney's financing  ·6· ·completing the plant as a -- sort of like a speculative
·7· ·proposal?                                                ·7· ·housing build -- that's not the right word, but that's
·8· · · · A.· I basically told him we weren't interested, but ·8· ·the best -- that they would build it and be the owners.
·9· ·he then exerted a lot of pressure that ended up with us  ·9· · · · Q.· And do you remember anything else about that
10· ·in a public hearing before Senators Corker and Alexander 10· ·discussion by Mr. Haney?
11· ·and Congressman Jimmy Duncan to hash out in public       11· · · · A.· Yes.· I remember we were called to a meeting in
12· ·whether there was actually a need for the asset.· So I   12· ·the office of the Governor of Alabama, whose name I've
13· ·went to a meeting at the Baker Center and explained to   13· ·forgotten, but he's no longer the governor, where this
14· ·those elected officials how load forecasting works.      14· ·was discussed among many parties.· And the Governor of
15· · · · Q.· And what was the ultimate determination made as 15· ·Alabama exerted significant -- well, he was very
16· ·to Mr. Haney's financing proposal?                       16· ·interested in Mr. Haney acquiring the property and
17· · · · A.· Well, TVA continued to conclude that we didn't  17· ·finishing the plant is the way to say that, and he made
18· ·need the asset no matter how it was being financed, and  18· ·his interest known.
19· ·that was the decision and that decision continued.       19· · · · Q.· And was that meeting prior to the determination
20· · · · Q.· And did that decision predate the               20· ·by the board to declare it to be surplus property?
21· ·recommendation to declare Bellefonte as surplus          21· · · · A.· It was prior to that determination, but we had
22· ·property?                                                22· ·started thinking by that time about declaring it surplus
23· · · · A.· Yes.                                            23· ·and trying to do something productive with it.
24· · · · Q.· All right.· Prior to the determination to       24· · · · Q.· And was there a particular ask by Mr. Haney in
25· ·declare Bellefonte a surplus property, do you recall     25· ·the context of those conversations?

                                                            Page 127                                                       Page 128
·1· · · · A.· There was some ask, like could we avoid a bid            ·1· ·anybody to match.
·2· ·process and just do a straight sale, things like that,            ·2· · · · Q.· And why did you reach the conclusion that the
·3· ·but there were no other asks at that time.                        ·3· ·value and price proposition would be difficult for any
·4· · · · Q.· Okay.· And then after TVA made -- the board              ·4· ·acquiring party to match?
·5· ·made the determination to declare Bellefonte to be                ·5· · · · A.· Well, TVA has a low price.· It does
·6· ·surplus property, what, if any, interaction did you have          ·6· ·tremendous -- I mean, very low price.· Tremendous amount
·7· ·with Franklin Haney or Nuclear Development?                       ·7· ·of economic development that goes along with the low
·8· · · · A.· Well, after that decision by the board,                  ·8· ·price.· Excellent community partner.· And so I think the
·9· ·Mr. Haney was quite interested.· So we had a lot of               ·9· ·combination of all those things, plus the long-term
10· ·interaction with him and Mr. Blust and others, how would          10· ·history of the public power movement of people sticking
11· ·it work?· We were going to have to do a bid which we              11· ·together, that's just a hard proposition to beat.
12· ·were required to do as a federally owned entity.· So it           12· · · · · · And you -- if you think, for example, about a
13· ·was a high level of interest in how the process would             13· ·new nuclear plant, the price of one nuclear plant
14· ·work and how long it would take, those kind of things.            14· ·compared to a system average cost, that would be very
15· · · · Q.· Now, back to the recommendation you made to              15· ·hard to match.
16· ·declare Bellefonte to be surplus property.· Were you              16· · · · Q.· And were there any particular factors that
17· ·concerned about competition from a party that might               17· ·would have made it difficult for any acquiring party of
18· ·acquire the Bellefonte site?                                      18· ·the Bellefonte plant that developed it into a nuclear
19· · · · A.· "Concern" is too strong a word, but it                   19· ·plant to compete cost-wise?
20· ·certainly was a risk that I considered, that the board            20· · · · · · MR. O'REAR:· Are you asking him what his
21· ·considered, we all considered.· Over the years a number           21· ·thoughts were on that?
22· ·of merchant plants have been built inside the TVA                 22· · · · · · MR. LEMBKE:· Yes.
23· ·footprint, and so this has happened before.                       23· · · · · · MR. O'REAR:· Okay.· I'm sorry.
24· · · · · · But my conclusion was that the TVA value                 24· · · · · · THE WITNESS:· Certainly the cost of building a
25· ·proposition and the price proposition would be hard for           25· ·nuclear plant, which I have a lot of experience with it,


                                                                                                                   Page 125..128
                                                        www.aptusCR.com                                                                YVer1f
              Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 34 of 40
                                                                                                  Nuclear Development, LLC vs.
William Johnson                                                                                     Tennessee Valley Authority
                                                           Page 129                                                                   Page 130
·1· ·it always costs you a lot more than you think it's going         ·1· ·And so I wanted to make sure that things were going to
·2· ·to.· So I think the price is just a difficult thing to           ·2· ·happen quickly, and I was really concerned about an
·3· ·do.· Transmission access was another thing.                      ·3· ·open-ended process that just dragged on.· So -- but when
·4· ·BY MR. LEMBKE:                                                   ·4· ·I understood why the two-year was asked for, then I was
·5· · · · Q.· What does that mean?                                    ·5· ·mollified.
·6· · · · A.· Well, the -- how do you get the power from the          ·6· · · · Q.· And what was your understanding as to why the
·7· ·plant to a customer?· You need to have a transmission            ·7· ·two-year period was asked for?
·8· ·line to do that.· The TVA Act in its amendments prohibit         ·8· · · · A.· My recollection is that there were two
·9· ·people using the TVA transmission system to serve TVA            ·9· ·important things to Nuclear Development:· Arranging the
10· ·customers.· So in addition to the cost of the plant,             10· ·financing, which they thought would take a year; and
11· ·whatever plant, you have to pay for transmission.· Those         11· ·their requirement that they obtain the permits before
12· ·are expensive propositions.                                      12· ·closing, which would take two years.
13· · · · Q.· Now, did you write the contract with Nuclear            13· · · · Q.· Mr. Johnson, TVA's largest customer at the time
14· ·Development?                                                     14· ·of the execution of the Nuclear Development contract was
15· · · · A.· No.                                                     15· ·who?
16· · · · Q.· And were you involved in any way in drafting            16· · · · A.· Memphis.· Memphis Light, Gas and Water.
17· ·it?                                                              17· · · · Q.· All right.· And was there any controversy any
18· · · · A.· Not in the drafting, no.                                18· ·time between the time that contract was executed and the
19· · · · Q.· All right.· Did you have any view of the                19· ·contractual closing date for Nuclear Development with
20· ·two-year period from the execution of the contract to            20· ·regard to Memphis?
21· ·closing?                                                         21· · · · A.· "Controversy" might not be the word.· There
22· · · · A.· Yes.                                                    22· ·certainly were discussions about them thinking what
23· · · · Q.· What was that view?                                     23· ·would they do with their power supply.· They were in a
24· · · · A.· Again, our interest was economic development            24· ·transition to a new CEO, a lot of discussion about what
25· ·opportunity in a part of Alabama that really needs it.           25· ·they were going to do and what we needed to do to keep

                                                           Page 131                                                                   Page 132
·1· ·them as a customer.· So yeah, there was a lot of                 ·1· ·Louisiana.· MISO is an independent system operator
·2· ·discussion about that.                                           ·2· ·located in the Midwest in a number of states, dozens of
·3· · · · Q.· And to your knowledge, was Nuclear Development          ·3· ·generating members there.· It's a big power pool.
·4· ·talking to the City of Memphis?                                  ·4· · · · Q.· And what was the comment that upset you
·5· · · · A.· Yes.                                                    ·5· ·relating to MISO and Entergy from Nuclear Development?
·6· · · · Q.· Did you have any concerns about what Nuclear            ·6· · · · A.· That you can go there and get a better deal
·7· ·Development was saying to the City of Memphis?                   ·7· ·than you can get from TVA.· And, you know, maybe in one
·8· · · · A.· I did have concerns once I learned some of the          ·8· ·hour, in one year you might get cheaper power out of one
·9· ·things they were saying.                                         ·9· ·of those two.· But in a long-term basis I just don't
10· · · · Q.· And what concerns or what were they saying that         10· ·think that's true.
11· ·caused you concern?                                              11· · · · Q.· And why don't you think that's true?
12· · · · A.· Well, as I said previously, the greatest                12· · · · A.· Because I've studied those markets pretty
13· ·concern was you should leave TVA under any circumstances 13· ·closely, and I know what the power prices are.· I did
14· ·'cause you can get a better deal elsewhere, which I              14· ·then at least.· I know what the transition capability
15· ·think is empirically untrue.· And also there was some            15· ·is, and there are requirements to joining MISO that cost
16· ·things said about whether they could use the TVA                 16· ·you a lot of money.· You have to have generation and
17· ·transition system to wield the power from Bellefonte to          17· ·back stand, and it's not just a simple thing like going
18· ·MLGW, which I also thought was not true.                         18· ·out and buying megawatt hours.
19· · · · Q.· Did anything in particular upset you with               19· · · · Q.· To your knowledge, did Memphis have the
20· ·regard to comments that were being made by Nuclear               20· ·generation capacity to join MISO at the time?
21· ·Development or its officers?                                     21· · · · A.· Memphis doesn't have any generating capacity.
22· · · · A.· Yeah.· Particularly the comments about Entergy          22· · · · Q.· And you mentioned back stand.· What is back
23· ·or MISO.                                                         23· ·stand?
24· · · · Q.· And who are Entergy and MISO?                           24· · · · A.· So that is if your power supply goes out -- all
25· · · · A.· Entergy is a utility headquartered in                   25· ·plants break occasionally -- what do you do to


                                                                                                                             Page 129..132
                                                         www.aptusCR.com                                                                         YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 35 of 40
                                                                                                       Nuclear Development, LLC vs.
William Johnson                                                                                          Tennessee Valley Authority
                                                               Page 133                                                                  Page 134
·1· ·back-stand your usual supply?· So it's replacement in                ·1· ·respond to what had been said by Mr. McCollum?
·2· ·times of emergency or mechanical failure, those kind of              ·2· · · · A.· Had meetings, I think two meetings with the
·3· ·things.                                                              ·3· ·city council -- maybe three, I think two -- where I did
·4· · · · Q.· And did you understand Memphis had that lined               ·4· ·respond a little bit to some of those things, but
·5· ·up at the time the recommendation or the statement was               ·5· ·basically focused on why they should stay with TVA and
·6· ·made by Nuclear Development about Memphis potentially ·6· ·what the value proposition from TVA was.
·7· ·joining MISO?                                                        ·7· · · · Q.· Now, at any point between the time Nuclear
·8· · · · A.· No.· Memphis is a longtime full-requirements                ·8· ·Development signed its contract with TVA for the
·9· ·customer of TVA's.                                                   ·9· ·purchase of the Bellefonte site and the contractual
10· · · · Q.· Do you know any -- from your perspective, was               10· ·closing date two years later, did Nuclear Development
11· ·there any advantage to Nuclear Development that they                 11· ·ever suggest that it would sell power generated at
12· ·would gain if Memphis switched to MISO or Entergy?                   12· ·Bellefonte to TVA?
13· · · · A.· I couldn't see any advantage to them, which is              13· · · · A.· Yes.
14· ·one of the reasons it affected me.                                   14· · · · · · MR. O'REAR:· Let me object to the vagueness of
15· · · · Q.· And following -- how did you find out about the             15· ·that question without asking who, what, when, where. I
16· ·comments that were made by Nuclear Development?                      16· ·mean, when you say Nuclear Development it doesn't tell
17· · · · A.· Read it in the paper, had a report from people              17· ·us much.
18· ·there and then saw a transcript of the meeting.                      18· ·BY MR. LEMBKE:
19· · · · Q.· And who at Nuclear Development made the                     19· · · · Q.· Mr. Johnson, did anyone affiliated with Nuclear
20· ·comments?                                                            20· ·Development ever propose that Nuclear Development would
21· · · · A.· Bill McCollum.                                              21· ·sell power to TVA?
22· · · · Q.· And who is Mr. McCollum?                                    22· · · · A.· Yes.
23· · · · A.· A former TVA executive who now I think works                23· · · · Q.· When did that occur?· Before or after
24· ·for Nuclear Development.                                             24· ·November 2016 when Nuclear Development signed its
25· · · · Q.· Now, did you have any meetings with Memphis to              25· ·contract with TVA?

                                                               Page 135                                                                  Page 136
·1· · · · A.· My recollection, that it was after.· Mr. Haney              ·1· ·request for a six-month extension.
·2· ·made several proposals about selling power to TVA after              ·2· ·BY MR. LEMBKE:
·3· ·that.                                                                ·3· · · · Q.· And who made the ultimate decision on that
·4· · · · Q.· All right.· And do you recall any of the                    ·4· ·extension?
·5· ·details of what Mr. Haney proposed?                                  ·5· · · · A.· I did.
·6· · · · A.· No.· The proposals were price per megawatt.                 ·6· · · · Q.· And what was that decision?
·7· ·That was dependent on a number of other financial                    ·7· · · · A.· A short two-week extension but no long
·8· ·factors and tax credits and loan guarantees, and the                 ·8· ·extension.
·9· ·specifics I don't recall.                                            ·9· · · · Q.· And why did you decide not to agree to a long
10· · · · Q.· Did TVA accept any of those proposals?                      10· ·extension?
11· · · · A.· No.                                                         11· · · · A.· Because I --
12· · · · Q.· Why not?                                                    12· · · · · · MR. O'REAR:· Objection.· Asked and answered.
13· · · · A.· We didn't need the type of power, and it wasn't             13· · · · · · THE WITNESS:· I thought the process would drag
14· ·in the money compared to our own generation.                         14· ·on.· I'd been concerned from the beginning with
15· · · · Q.· When you say "it wasn't in the money," what do              15· ·open-ended conditions and concerned about how long this
16· ·you mean?                                                            16· ·would actually take.
17· · · · A.· It was more expensive than what we could make               17· ·BY MR. LEMBKE:
18· ·on our own.                                                          18· · · · Q.· Now, the closing date on the contract was
19· · · · Q.· Okay.· Now, what, if any, understanding did you             19· ·November 30th, 2018, by virtue of the short extension;
20· ·have about a request from Nuclear Development for an                 20· ·is that correct?
21· ·extension of the closing date by six months of its                   21· · · · A.· Yes.
22· ·contract for the purchase of the Bellefonte site?                    22· · · · Q.· And did TVA decide not to close on that date?
23· · · · · · MR. O'REAR:· Objection.· Asked and answered.                23· · · · A.· We decided we could not close.
24· · · · · · THE WITNESS:· I don't recall specifically when,             24· · · · Q.· And why did you decide that?
25· ·but I do recall sometime August, October of 2018 a                   25· · · · A.· Because we had an outside opinion from a very


                                                                                                                                   Page 133..136
                                                        www.aptusCR.com                                                                             YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 36 of 40
                                                                                                   Nuclear Development, LLC vs.
William Johnson                                                                                      Tennessee Valley Authority
                                                            Page 137                                                                  Page 138
·1· ·respected nuclear licensing firm that said to do so               ·1· · · · Q.· Now, earlier today we looked at the minutes of
·2· ·would be unlawful without the transfer of the permits.            ·2· ·the meeting whereby the TVA board decided not -- excuse
·3· ·And we also had a permit issue of our own where our own           ·3· ·me -- decided to declare the Bellefonte property to be
·4· ·permit required us to maintain control of the site, and           ·4· ·surplus property.· And you indicated that two of the
·5· ·we couldn't sell it and maintain control at the same              ·5· ·board members abstained.· Do you recall that?
·6· ·time.· Those were the reasons.                                    ·6· · · · A.· Yes, it was reflected in those minutes.
·7· · · · Q.· And who made that final decision not to close?           ·7· · · · Q.· And do you recall who those board members are?
·8· · · · A.· I did.                                                   ·8· · · · A.· Ron Walter and Jenna Lodge.
·9· · · · Q.· And as CEO, did you believe you had authority            ·9· · · · Q.· And do you know why they abstained?
10· ·to take an illegal action?                                        10· · · · A.· Yes.
11· · · · A.· No.· No.                                                 11· · · · Q.· Why?
12· · · · Q.· Earlier today we watched a video of a town hall          12· · · · A.· As a condition of their confirmation,
13· ·meeting.· Tell me, what were those town hall meetings?            13· ·Senator Corker required them to avoid any decisions
14· · · · A.· They were meetings open to all employees.· We            14· ·involving Mr. Haney or Bellefonte.
15· ·would have a live audience and then the phone and a      15· · · · Q.· With regard to the board, what level of
16· ·streamed audience, several thousand people, and we would 16· ·decisions was the board typically involved in making?
17· ·talk about some current events and then take questions.  17· · · · A.· So the board would make policy decisions, as we
18· ·Usually it lasted an hour, hour and a half.              18· ·discussed earlier.· They would make major procurement
19· · · · Q.· And Mr. O'Rear asked you some questions earlier 19· ·and project decisions.· So they would approve the
20· ·today about that.                                        20· ·project and then leave execution up to the management
21· · · · · · At the time of that video, had you made a final          21· ·team.
22· ·decision not to close?                                            22· · · · · · There was a delegation of authorities on terms
23· · · · A.· No.                                                      23· ·of money and those kind of things, but they would
24· · · · Q.· Were you leaning in a particular direction?              24· ·usually make very high-level decisions and then
25· · · · A.· I was leaning against giving the extension.              25· ·management would execute them.

                                                            Page 139                                                                  Page 140
·1· · · · Q.· After the board made the decision to declare             ·1· ·her job will consult with his board members.· There's a
·2· ·Bellefonte surplus property, what type of decision                ·2· ·difference between seeking approval and keeping your
·3· ·relating to Bellefonte do you think would have required           ·3· ·board informed and getting a sense of the board.· So
·4· ·formal board action?                                              ·4· ·that is just good -- good practice.
·5· · · · A.· A decision to undeclare it surplus property.             ·5· · · · Q.· What, if any, role did ND's attempt to sell
·6· ·Once the decision to declare it surplus, the execution            ·6· ·power or enter into a power purchase contract with
·7· ·of that is delegate to the management team.                       ·7· ·Memphis have in your decision not to close?
·8· · · · Q.· Did you believe it was necessary for the board           ·8· · · · A.· None.
·9· ·to approve the execution of the contract with Nuclear             ·9· · · · Q.· Earlier today you said you wanted to close the
10· ·Development?                                                      10· ·deal.
11· · · · A.· No.                                                      11· · · · · · Do you recall that testimony?
12· · · · Q.· Did you believe it was necessary for the board           12· · · · A.· Yes.
13· ·to approve any of the specific terms of the contract              13· · · · Q.· What did you mean?
14· ·with Nuclear Development?                                         14· · · · A.· I wanted the transaction to happen.· I think it
15· · · · A.· No.                                                      15· ·would be great for TVA to not have that plant, not have
16· · · · Q.· Do you believe it was necessary for the board            16· ·that property, and put it into productive use.
17· ·to formally approve any changes in the terms?                     17· · · · Q.· Did you view your desire to close the deal as
18· · · · A.· No.                                                      18· ·the same -- as the equivalent of agreeing to an
19· · · · Q.· Do you believe it was necessary for the board            19· ·extension of the closing date?
20· ·to approve a decision not to close based upon a legal             20· · · · · · MR. O'REAR:· Objection.· I don't understand
21· ·opinion that it would be illegal to do so?                        21· ·that question, actually.· Maybe --
22· · · · A.· No.                                                      22· ·BY MR. LEMBKE:
23· · · · Q.· When you said that you consulted with board              23· · · · Q.· All right.· Well, earlier, Mr. Johnson, you
24· ·members, why did you do that?                                     24· ·said that you wanted to close the deal, but you also
25· · · · A.· Well, every good CEO who wants to keep his or            25· ·ultimately decided not to extend the closing date.· How


                                                                                                                             Page 137..140
                                                        www.aptusCR.com                                                                          YVer1f
                Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 37 of 40
                                                                                                           Nuclear Development, LLC vs.
William Johnson                                                                                              Tennessee Valley Authority
                                                                Page 141                                                                   Page 142
·1· ·do you reconcile those two statements?                                ·1· · · · Q.· Okay.· And how is that related to your right to
·2· · · · A.· Yeah.· 'Cause I don't -- I was concerned we                  ·2· ·terminate the contract?
·3· ·would never get to a closing date.· The request were for              ·3· · · · A.· I don't think I related those.
·4· ·six months.· I think my concern has proven true because               ·4· · · · Q.· Okay.· Good.
·5· ·we're well past six months, and there are no permits.                 ·5· · · · A.· I think I said that in relation to did I think
·6· · · · · · And so just wanted to move on and see if                     ·6· ·misleading things were being said.
·7· ·something else could happen with the site.· But I was                 ·7· · · · Q.· In response to a question from Mr. Lembke, you
·8· ·very concerned that this process would just continue and              ·8· ·said that someone at Nuclear Development said they
·9· ·continue and get more entangled, and that was the                     ·9· ·needed two years between the date of the contract and
10· ·concern.                                                              10· ·the date of the closing to obtain financing and to
11· · · · · · MR. LEMBKE:· I don't have any further                        11· ·obtain transfer of the construction permits; is that
12· ·questions.                                                            12· ·correct?
13· · · · · · MR. O'REAR:· I have a few follow-up questions                13· · · · A.· That's correct.
14· ·to that.                                                              14· · · · Q.· And who told you that?
15· ·FURTHER EXAMINATION BY MR. O'REAR:                                    15· · · · A.· A letter from Mr. Blust.
16· · · · Q.· If I may?                                                    16· · · · Q.· Okay.· A letter to you?
17· · · · A.· Absolutely.                                                  17· · · · A.· A letter to -- I believe it was Concentric.
18· · · · Q.· When you said earlier in response to a question              18· · · · Q.· This was a letter to Concentric before the
19· ·for Mr. Lembke that there were issues for Nuclear                     19· ·contract was actually executed?
20· ·Development which included price and the transmission                 20· · · · A.· Correct.
21· ·process, those were risks that Nuclear Development                    21· · · · Q.· So this was part of the negotiation process
22· ·undertook under this contract; is that correct?                       22· ·over the terms of the contract; correct?
23· · · · A.· That is correct.· What I was referring to was                23· · · · A.· Yes.
24· ·when they showed numbers to Memphis, they never included 24· · · · Q.· And I asked you earlier in the deposition, were
25· ·any transmission costs.                                  25· ·you aware that Nuclear Development actually requested

                                                                Page 143                                                                   Page 144
·1· ·that a provision of the contract be that the closing                  ·1· · · · A.· Yeah.
·2· ·would be conditioned on TVA's transfer of the                         ·2· · · · Q.· And you understand, as a lawyer by training and
·3· ·construction permits to Nuclear Development, did I not?               ·3· ·practice, that the issue in this case is what this
·4· · · · A.· A question like that, yes.                                   ·4· ·contract says and whether it was breached or not;
·5· · · · Q.· Yes.· And were you aware or are you aware that               ·5· ·correct?
·6· ·TVA rejected that provision of the contract as a                      ·6· · · · A.· That's correct.
·7· ·condition of closing?                                                 ·7· · · · Q.· And if there were exchanges from -- between the
·8· · · · A.· I was not aware of that until you showed me                  ·8· ·parties, between Nuclear Development and Concentric or
·9· ·documents today.                                                      ·9· ·Nuclear Development and TVA, before the contract was
10· · · · Q.· Okay.· So these comments that you were                       10· ·signed that didn't make it into the contract, do you
11· ·referring to about the need for the two years were all                11· ·believe those are part of this lawsuit?
12· ·in the process of negotiation before the actual terms of              12· · · · · · MR. LEMBKE:· Object to the form.· Calls for a
13· ·the contract were executed by both parties?                           13· ·legal conclusion and vague.
14· · · · A.· Actually, my comment is that it's very clear to              14· · · · · · MR. O'REAR:· I don't think it's vague.
15· ·me that Nuclear Development knew they needed the permits 15· · · · · · MR. LEMBKE:· "Part of this lawsuit" is vague.
16· ·to get the closing as early as two years before and                   16· · · · · · THE WITNESS:· So I do recall --
17· ·didn't acquire them.                                                  17· · · · · · MR. O'REAR:· At issue in this lawsuit.
18· · · · Q.· Well, what made that clear to you?                           18· · · · · · THE WITNESS:· You know, I --
19· · · · A.· Mr. Blust's letter and the response from                     19· · · · · · MR. LEMBKE:· Same objection.
20· ·Concentric.                                                           20· · · · · · THE WITNESS:· -- quit practicing law 20 --
21· · · · Q.· Okay.· And, again, those are exchanges --                    21· ·30 years ago and gave up my license 20 years ago, but I
22· ·they'll reveal whatever those exchanges show --                       22· ·do remember the four corners rule of the document.
23· · · · A.· Correct.                                                     23· · · · · · But I do think it is fair if you take the
24· · · · Q.· -- that occurred before the contract was                     24· ·position that toward closing that you don't need the
25· ·executed?                                                             25· ·permits when two years earlier you said I need two years


                                                                                                                                     Page 141..144
                                                          www.aptusCR.com                                                                             YVer1f
               Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 38 of 40
                                                                                                            Nuclear Development, LLC vs.
William Johnson                                                                                               Tennessee Valley Authority
                                                               Page 145                                                                  Page 146
·1· ·to go get 'em, that seems to be an inconsistency to me.              ·1· · · · · · MR. LEMBKE:· Object to the form.· Lack of
·2· ·BY MR. O'REAR:                                                       ·2· ·foundation.· Argumentative.
·3· · · · Q.· Well, does it seem to be an inconsistency to                ·3· · · · · · THE WITNESS:· I don't think I could answer
·4· ·you that TVA never contended at all until the two or                 ·4· ·that.
·5· ·three days or a week before this closing and officially              ·5· · · · · · MR. LEMBKE:· Calls -- lack of foundation.
·6· ·not until the day before the closing that there was a                ·6· ·Argumentative.· Assumes facts --
·7· ·requirement of this closing that those construction                  ·7· · · · · · THE WITNESS:· I think we've gotten to --
·8· ·permits be transferred?                                              ·8· · · · · · (Court reporter clarification.)
·9· · · · · · MR. LEMBKE:· Object to the form.                            ·9· · · · · · MR. LEMBKE:· Object to the form.· Lack of
10· ·BY MR. O'REAR:                                                       10· ·foundation.· Assumes facts not in evidence.
11· · · · Q.· Does that -- does that bother you that TVA                  11· ·Argumentative.
12· ·waited until the day before the closing to make that                 12· · · · · · THE REPORTER:· And then your answer?
13· ·contingent?                                                          13· · · · · · THE WITNESS:· I can't answer the question.
14· · · · · · MR. LEMBKE:· Object to the form.· Assumes facts             14· ·BY MR. O'REAR:
15· ·not in evidence.· Lack of foundation.                                15· · · · Q.· So TVA's 50-man law department and TVA's
16· · · · · · THE WITNESS:· It doesn't bother me because we               16· ·licensing department never objected to the process that
17· ·made the assumption that they knew what they were doing              17· ·was laid out at a public meeting of the NRC until just
18· ·and knew what they were required to do, were well                    18· ·literally minutes before the closing was to occur?
19· ·represented by high-level nuclear licensing law firms.               19· · · · · · MR. LEMBKE:· Object to the form.
20· ·BY MR. O'REAR:                                                       20· ·BY MR. O'REAR:
21· · · · Q.· Well, did TVA know what it was doing when it                21· · · · Q.· Is that right?
22· ·had 50-man law -- legal department and a large licensing 22· · · · · · MR. LEMBKE:· Lack of foundation.
23· ·department focused on these very issues where it never 23· · · · · · THE WITNESS:· I don't know that to be correct.
24· ·once raised this issue until immediately prior to the                24· · · · · · MR. LEMBKE:· Argumentative.
25· ·closing?· Did TVA know what it was doing?                            25· · · · · · · · · · · · · ·---o0o---

                                                               Page 147                                                                  Page 148
·1· ·BY MR. O'REAR:                                                       ·1· ·as a matter of course, this is the kind of thing over a
·2· · · · Q.· Well, there was never an objection made until               ·2· ·40-year career I would have done.
·3· ·at the earliest days before, mere days before the                    ·3· ·BY MR. O'REAR:
·4· ·closing date?                                                        ·4· · · · Q.· How are we going to know or test whether or not
·5· · · · · · MR. LEMBKE:· Same objection.                                ·5· ·you had those conversations if you won't tell us who you
·6· ·BY MR. O'REAR:                                                       ·6· ·talked to?
·7· · · · Q.· Correct?                                                    ·7· · · · · · MR. LEMBKE:· Now, that's argumentative and I
·8· · · · A.· I don't know that to be true.                               ·8· ·object to the form.· He's already asked -- that's been
·9· · · · · · MR. LEMBKE:· Same objection.                                ·9· ·asked and answered that he doesn't recall.
10· ·BY MR. O'REAR:                                                       10· · · · · · THE WITNESS:· I've told you everything I know.
11· · · · Q.· Mr. Lembke asked you about your discussions                 11· ·It's not -- I'm not declining to answer.· I've told you
12· ·with board members and with respect to the decision not 12· ·everything I know.
13· ·to close and the decision not to extend the closing.                 13· ·BY MR. O'REAR:
14· · · · · · So and I asked you earlier who did you talk to,             14· · · · Q.· Did any of those directors express any
15· ·what board members did you talk to about that, and can               15· ·reservation at all about your decision to not close the
16· ·you tell me now what members you talked to about those 16· ·transaction?
17· ·two points?                                                          17· · · · A.· I don't have any recollection of any such
18· · · · A.· I think I --                                                18· ·concern.
19· · · · · · MR. LEMBKE:· Objection to the form.                         19· · · · Q.· Did any of those board members express approval
20· ·Argumentative.                                                       20· ·of your decision not to close?
21· · · · · · MR. O'REAR:· That's not argumentative.                      21· · · · A.· I don't recall that either.
22· · · · · · THE WITNESS:· I think I told you earlier --                 22· · · · Q.· Did any of the board members express any
23· · · · · · MR. LEMBKE:· It is argumentative because                    23· ·opposition to your decision not to extend the closing by
24· ·you're -- well, it is argumentative.                                 24· ·six months?
25· · · · · · THE WITNESS:· I don't recall specifically, but              25· · · · A.· I don't recall that.


                                                                                                                              Page 145..148
                                                            www.aptusCR.com                                                                         YVer1f
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 39 of 40
                                                                                                              Nuclear Development, LLC vs.
William Johnson                                                                                                 Tennessee Valley Authority
                                                    Page 149                                                                               Page 150
·1· · · · Q.· Did any of the board members you talked to        ·1· ·FURTHER EXAMINATION BY MR. O'REAR:
·2· ·express any approval of your decision not to close --      ·2· · · · Q.· Just to follow up that, so when did you review
·3· · · · A.· I don't --                                        ·3· ·the Atomic Energy Act and the cases?
·4· · · · Q.· -- in six months?                                 ·4· · · · A.· Probably the 28th, but it was right after I
·5· · · · A.· I don't recall that.                              ·5· ·read the letter.
·6· · · · · · MR. O'REAR:· That's all I have.                   ·6· · · · Q.· And you pulled the cases on your own and read
·7· ·FURTHER EXAMINATION BY MR. LEMBKE:                         ·7· ·them?
·8· · · · Q.· Mr. Johnson, you testified earlier that you       ·8· · · · A.· Had 'em sent to me.
·9· ·reviewed the Pillsbury legal opinion; correct?             ·9· · · · Q.· By whom?
10· · · · A.· Yep.· Yes.                                        10· · · · A.· I can't remember.· Somebody in the legal
11· · · · Q.· Did you review that before you made a final       11· ·department.
12· ·decision on whether to close or not?                       12· · · · Q.· And you read them?
13· · · · A.· Yes.                                              13· · · · A.· I read 'em.
14· · · · Q.· And once you read that opinion, what choice, if   14· · · · Q.· Did those cases convince you that it would be
15· ·any, did you think you had with regard to your ultimate    15· ·illegal to transfer the property?
16· ·decision whether to close?                                 16· · · · A.· Yes.
17· · · · A.· I didn't think we could close at that moment      17· · · · Q.· Do you remember what cases said that?
18· ·because of the permit issue, and I thought it was a        18· · · · A.· The ones that were cited in there.
19· ·pretty strong opinion.· In addition to looking at it, I    19· · · · Q.· All of them?
20· ·actually went and pulled the Atomic Energy Act and read    20· · · · A.· I don't remember all of them.· But. . .
21· ·it and read some of those cases.· And so I really did      21· · · · · · MR. O'REAR:· That's all.
22· ·not think we could go to closing, and then the question    22· · · · · · MR. LEMBKE:· Nothing further.
23· ·was about were we going to get an extension.               23· · · · · · THE VIDEOGRAPHER:· All right.· That concludes
24· · · · · · MR. LEMBKE:· No further questions.                24· ·the deposition for today.· The time is 12:52.· We're
25· · · · · · · · · · · · · ·---o0o---                          25· ·going off the record.

                                                    Page 151                                                                               Page 152
·1· · · · · · THE REPORTER:· Mr. Lembke, would you like a       ·1·   · · · · · · · · · REPORTER'S CERTIFICATE
                                                                ·2
·2· ·copy of the transcript?                                    ·3·   · · · · · I, ANGELA SINCLAIR, a Stenographic Certified
                                                                · ·   ·Shorthand Reporter, holding a valid and current license
·3· · · · · · MR. LEMBKE:· Yes, regular and mini.               ·4·   ·issued by the State of California, duly authorized to
                                                                · ·   ·administer oaths, do hereby certify:
·4· · · · · · (The deposition concluded at 12:52 p.m.)          ·5
·5                                                              · ·   · · · · · That WILLIAM JOHNSON, in the foregoing
                                                                ·6·   ·deposition named, was present and by me sworn as a
·6                                                              · ·   ·witness in the above-entitled action at the time and
                                                                ·7·   ·place therein specified.
·7                                                              ·8·   · · · · · That said deposition was taken before me at
·8                                                              · ·   ·said time and place, and was taken down in shorthand by
                                                                ·9·   ·me and was thereafter transcribed into typewriting, and
·9                                                              · ·   ·that the foregoing transcript constitutes a full, true
                                                                10·   ·and correct report of said deposition and of the
10                                                              · ·   ·proceedings that took place.
                                                                11
11                                                              · ·   · · · · · The dismantling, unsealing, or unbinding of the
12                                                              12·   ·original transcript will render the Reporter's
                                                                · ·   ·Certificate null and void.
13                                                              13
                                                                · ·   · · · · · Should the signature of the witness not be
14                                                              14·   ·affixed to the deposition, the witness shall not have
15                                                              · ·   ·availed himself/herself of the opportunity to sign or
                                                                15·   ·the signature has not been waived.
16                                                              16·   · · · · · I further certify that I am neither counsel for
                                                                · ·   ·nor related to any party in the foregoing deposition and
17                                                              17·   ·caption named nor in any way interested in the outcome
                                                                · ·   ·thereof.
18                                                              18
19                                                              · ·   · · · · · That before completion of the proceedings,
                                                                19·   ·review of the transcript WAS requested pursuant to
20                                                              · ·   ·Federal Rule 30(e).
                                                                20
21                                                              · ·   · · · · · IN WITNESS WHEREOF, I have hereunder subscribed
22                                                              21·   ·my hand this 22nd day of October 2019.
                                                                22
23                                                              23
                                                                · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ___________________________________
24                                                              24·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ANGELA SINCLAIR, CCRR, CRR, RPR,
25                                                              · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   CSR 13902
                                                                25·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   State of California


                                                                                                                                   Page 149..152
                                                 www.aptusCR.com
           Case 5:18-cv-01983-LCB Document 91-20 Filed 10/14/20 Page 40 of 40
                                                                                            Nuclear Development, LLC vs.
William Johnson                                                                               Tennessee Valley Authority
                                                        Page 153                                                         Page 154
·1· · · · · · ·DECLARATION UNDER PENALTY OF PERJURY                ·1· ·DEPOSITION ERRATA SHEET
·2· ·Case Name: Nuclear Development, LLC vs.                       ·2· ·Case Name: Nuclear Development, LLC vs.

· · · · · · · · Tennessee Valley Authority                         · · · · · · · · Tennessee Valley Authority
                                                                   ·3· ·Name of Witness: William Johnson
·3· ·Date of Deposition: 10/09/2019
                                                                   · · ·Date of Deposition: 10/09/2019
·4· ·Job No.: 10061754
                                                                   ·4· ·Job No.: 10061754
·5
                                                                   · · ·Reason Codes:· 1. To clarify the record.
·6· · · · · · · · ·I, WILLIAM JOHNSON, hereby certify
                                                                   ·5· · · · · · · · · 2. To conform to the facts.
·7· ·under penalty of perjury under the laws of the State of       · · · · · · · · · · 3. To correct transcription errors.
·8· ·________________ that the foregoing is true and correct.      ·6· ·Page _____ Line ______ Reason ______
·9· · · · · · · · ·Executed this ______ day of                     ·7· ·From _______________________ to ________________________
10· ·__________________, 2019, at ____________________.            ·8· ·Page _____ Line ______ Reason ______

11                                                                 ·9· ·From _______________________ to ________________________
                                                                   10· ·Page _____ Line ______ Reason ______
12
                                                                   11· ·From _______________________ to ________________________
13· · · · · · · · · · · · ·_________________________________
                                                                   12· ·Page _____ Line ______ Reason ______
14· · · · · · · · · · · · · · · ·WILLIAM JOHNSON
                                                                   13· ·From _______________________ to ________________________
15                                                                 14· ·Page _____ Line ______ Reason ______
16· ·NOTARIZATION (If Required)                                    15· ·From _______________________ to ________________________
17· ·State of ________________                                     16· ·Page _____ Line ______ Reason ______
18· ·County of _______________                                     17· ·From _______________________ to ________________________
19· ·Subscribed and sworn to (or affirmed) before me on            18· ·Page _____ Line ______ Reason ______

20· ·this _____ day of ____________, 20__,                         19· ·From _______________________ to ________________________
                                                                   20· ·Page _____ Line ______ Reason ______
21· ·by________________________,· · proved to me on the
                                                                   21· ·From _______________________ to ________________________
22· ·basis of satisfactory evidence to be the person
                                                                   22· ·Page _____ Line ______ Reason ______
23· ·who appeared before me.
                                                                   23· ·From _______________________ to ________________________
24· ·Signature: ______________________________ (Seal)              24· ·Page _____ Line ______ Reason ______
25                                                                 25· ·From _______________________ to ________________________

                                                        Page 155
·1· ·DEPOSITION ERRATA SHEET
·2· ·Page _____ Line ______ Reason ______
·3· ·From _______________________ to ________________________
·4· ·Page _____ Line ______ Reason ______
·5· ·From _______________________ to ________________________
·6· ·Page _____ Line ______ Reason ______
·7· ·From _______________________ to ________________________
·8· ·Page _____ Line ______ Reason ______
·9· ·From _______________________ to ________________________
10· ·Page _____ Line ______ Reason ______
11· ·From _______________________ to ________________________
12· ·Page _____ Line ______ Reason ______
13· ·From _______________________ to ________________________
14· ·Page _____ Line ______ Reason ______
15· ·From _______________________ to ________________________
16· ·Page _____ Line ______ Reason ______
17· ·From _______________________ to ________________________
18· ·Page _____ Line ______ Reason ______
19· ·From _______________________ to ________________________
20· ·Page _____ Line ______ Reason ______
21· ·From _______________________ to ________________________
22· ·_______ Subject to the above changes, I certify that the
· · · · · · ·transcript is true and correct
23· ·_______ No changes have been made. I certify that the
· · · · · · ·transcript· is true and correct.
24
· · · · · · · · · ·_____________________________________
25· · · · · · · · · · · · · WILLIAM JOHNSON



                                                                                                                   Page 153..155
                                                   www.aptusCR.com
